Exhibit 10.1

 

EXECUTION COPY

 

 

[g219201ks01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

October 27, 2015

 

among

 

BRUKER CORPORATION

 

BRUKER INVEST AG and
BRUKER FINANCE B.V.,

 

as Foreign Subsidiary Borrowers,

 

The Other Foreign Subsidiary Borrowers From Time to Time Party Hereto,

 

The Lenders Party Hereto,

 

CITIZENS BANK, N.A., DEUTSCHE BANK SECURITIES INC. and

TD BANK, N.A.,

as Co-Documentation Agents,

 

BANK OF AMERICA, N.A. and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I Definitions

1

 

 

Defined Terms

1

SECTION 1.02. Classification of Loans and Borrowings

25

SECTION 1.03. Terms Generally

25

SECTION 1.04. Accounting Terms; GAAP

25

 

 

ARTICLE II The Credits

27

 

 

SECTION 2.01. Commitments

27

SECTION 2.02. Loans and Borrowings

27

SECTION 2.03. Requests for Borrowings

28

SECTION 2.04. Determination of Dollar Amounts

28

SECTION 2.05. Swingline Loans

29

SECTION 2.06. Letters of Credit

30

SECTION 2.07. Funding of Borrowings

34

SECTION 2.08. Interest Elections

35

SECTION 2.09. Termination and Reduction of Commitments

36

SECTION 2.10. Repayment of Loans; Evidence of Debt

37

SECTION 2.11. Prepayment of Loans

38

SECTION 2.12. Fees

38

SECTION 2.13. Interest

39

SECTION 2.14. Alternate Rate of Interest

40

SECTION 2.15. Increased Costs

41

SECTION 2.16. Break Funding Payments

43

SECTION 2.17. Taxes

43

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs

46

SECTION 2.19. Mitigation Obligations; Replacement of Lenders

48

SECTION 2.20. Expansion Option

49

SECTION 2.21. Market Disruption

50

SECTION 2.22. Judgment Currency

51

SECTION 2.23. Designation of Foreign Subsidiary Borrowers

51

SECTION 2.24. Senior Debt

51

SECTION 2.25. Defaulting Lenders

51

 

 

ARTICLE III Representations and Warranties

53

 

 

SECTION 3.01. Organization; Powers; Subsidiaries

53

SECTION 3.02. Authorization; Enforceability

54

SECTION 3.03. Governmental Approvals; No Conflicts

54

SECTION 3.04. Financial Condition; No Material Adverse Change

54

SECTION 3.05. Properties

54

SECTION 3.06. Litigation and Environmental Matters

54

SECTION 3.07. Compliance with Laws and Agreements

55

SECTION 3.08. Investment Company Status

55

SECTION 3.09. Taxes

55

SECTION 3.10. ERISA

55

SECTION 3.11. Disclosure

55

 

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SECTION 3.12. Federal Reserve Regulations

56

SECTION 3.13. Liens

56

SECTION 3.14. No Default

56

SECTION 3.15. No Burdensome Restrictions

56

SECTION 3.16. Solvency

56

SECTION 3.17. Anti-Corruption Laws and Sanctions

56

 

 

ARTICLE IV Conditions

57

 

 

SECTION 4.01. Effective Date

57

SECTION 4.02. Each Credit Event

58

SECTION 4.03. Designation of a Foreign Subsidiary Borrower

58

 

 

ARTICLE V Affirmative Covenants

59

 

 

SECTION 5.01. Financial Statements and Other Information

59

SECTION 5.02. Notices of Material Events

60

SECTION 5.03. Existence; Conduct of Business

60

SECTION 5.04. Payment of Obligations

61

SECTION 5.05. Maintenance of Properties; Insurance

61

SECTION 5.06. Books and Records; Inspection Rights

61

SECTION 5.07. Compliance with Laws and Material Contractual Obligations

61

SECTION 5.08. Use of Proceeds

62

SECTION 5.09. Subsidiary Guaranty

62

 

 

ARTICLE VI Negative Covenants

62

 

 

SECTION 6.01. Indebtedness

62

SECTION 6.02. Liens

64

SECTION 6.03. Fundamental Changes and Asset Sales

67

SECTION 6.04. [Intentionally Omitted]

67

SECTION 6.05. Swap Agreements

67

SECTION 6.06. Transactions with Affiliates

68

SECTION 6.07. Restricted Payments

68

SECTION 6.08. Restrictive Agreements

69

SECTION 6.09. Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents

69

SECTION 6.10. Financial Covenants

70

 

 

ARTICLE VII Events of Default

70

 

 

ARTICLE VIII The Administrative Agent

73

 

 

ARTICLE IX Miscellaneous

75

 

 

SECTION 9.01. Notices

75

SECTION 9.02. Waivers; Amendments

77

SECTION 9.03. Expenses; Indemnity; Damage Waiver

78

SECTION 9.04. Successors and Assigns

80

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

SECTION 9.05. Survival

84

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution

84

SECTION 9.07. Severability

85

SECTION 9.08. Right of Setoff

85

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

85

SECTION 9.10. WAIVER OF JURY TRIAL

86

SECTION 9.11. Headings

87

SECTION 9.12. Confidentiality

87

SECTION 9.13. USA PATRIOT Act

88

SECTION 9.14. Interest Rate Limitation

88

SECTION 9.15. No Advisory or Fiduciary Responsibility

88

SECTION 9.16. Attorney Representation

89

 

 

ARTICLE X Cross-Guarantee

89

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

Page

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

 

— Commitments

Schedule 2.02

 

— Competitors

Schedule 2.06

 

— Existing Letters of Credit

Schedule 3.01

 

— Subsidiaries

Schedule 3.03

 

— Governmental Approvals

Schedule 6.01

 

— Existing Indebtedness

Schedule 6.02

 

— Existing Liens

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

— Form of Assignment and Assumption

Exhibit B-1

 

— Form of Opinion of Loan Parties’ Special U.S. Counsel

Exhibit B-2

 

— Form of Opinion of Loan Parties’ Special Swiss Counsel

Exhibit B-3

 

— Form of Opinion of Loan Parties’ Special German Counsel

Exhibit B-4

 

— Form of Opinion of Loan Parties’ Special Dutch Counsel

Exhibit C

 

— Form of Increasing Lender Supplement

Exhibit D

 

— Form of Augmenting Lender Supplement

Exhibit E

 

— List of Closing Documents

Exhibit F-1

 

— Form of Borrowing Subsidiary Agreement

Exhibit F-2

 

— Form of Borrowing Subsidiary Termination

Exhibit G

 

— Form of Subsidiary Guaranty

Exhibit H

 

— Form of Compliance Certificate

Exhibit I-1

 

— Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit I-2

 

— Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit I-3

 

— Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit I-4

 

— Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit J-1

 

— Form of Borrowing Request

Exhibit J-2

 

— Form of Interest Election Request

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of October 27, 2015 among BRUKER
CORPORATION, BRUKER INVEST AG and BRUKER FINANCE B.V., the other FOREIGN
SUBSIDIARY BORROWERS from time to time party hereto, the LENDERS from time to
time party hereto, CITIZENS BANK, N.A., DEUTSCHE BANK SECURITIES INC. and TD
BANK, N.A., as Co-Documentation Agents, BANK OF AMERICA, N.A. and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Defined Terms.  As used in this Agreement, the following terms have the meanings
specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Adjusted Covenant Requirement” means, with respect to the making of any
Restricted Payment, the Company shall not permit, at the time thereof and after
giving effect thereto (on a Pro Forma Basis), the Leverage Ratio to be greater
than a ratio equal to (x) the numerator of the maximum Leverage Ratio permitted
under Section 6.10(a) minus (y) 0.25.

 

“Adjusted EURIBO Rate” means, if requested by the applicable Borrower, with
respect to any Eurocurrency Borrowing denominated in euro for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the EURIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing (unless
the applicable Borrower has requested that such Eurocurrency Borrowing
denominated in euro bear interest at the Adjusted EURIBO Rate) for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor could cause a Deemed
Dividend Problem.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

--------------------------------------------------------------------------------


 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$500,000,000.

 

“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Swiss Francs,
(iv) Japanese Yen and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s determination and (z) that is agreed to by the
Administrative Agent and each of the Lenders.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00
a.m. London time on such day, subject to the interest rate floors set forth
therein.  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively.

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.25 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the facility fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurocurrency Spread”, “ABR Spread” or “Facility Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurocurrency
Spread

 

ABR
Spread

 

Facility Fee
Rate

Category 1:

 

< 1.00 to 1.00

 

0.90%

 

0%

 

0.10%

Category 2:

 

> 1.00 to 1.00 but
< 1.75 to 1.00

 

1.00%

 

0%

 

0.125%

Category 3:

 

> 1.75 to 1.00 but
< 2.50 to 1.00

 

1.10%

 

0.10%

 

0.15%

Category 4:

 

> 2.50 to 1.00

 

1.30%

 

0.30%

 

0.20%

 

2

--------------------------------------------------------------------------------


 

For purposes of the foregoing,

 

(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Company’s first full fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 3 or 4 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards, (c) merchant processing
services and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items, any
direct debit scheme or arrangement, overdrafts and interstate depository network
services).

 

“Banking Services Agreement” means any agreement entered into by the Company or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Company or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative

 

3

--------------------------------------------------------------------------------


 

Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means the Company or any Foreign Subsidiary Borrower.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit J-1 or such
other form as is reasonably satisfactory to the Administrative Agent.

 

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.

 

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.

 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08 (without giving effect to
any exceptions described in clauses (i) through (iv) of such Section 6.08).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity

 

4

--------------------------------------------------------------------------------


 

Interests of the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company nor
(ii) appointed by directors so nominated; (c) the acquisition of direct or
indirect Control of the Company by any Person or group; (d) the occurrence of a
change in control, or other similar provision, as defined in any agreement or
instrument evidencing any Material Indebtedness (triggering a default or
mandatory prepayment, which default or mandatory prepayment has not been waived
in writing); or (e) the Company ceases to own, directly or indirectly, and
Control 100% (other than directors’ qualifying shares) of the ordinary voting
and economic power of any Foreign Subsidiary Borrower.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agent” means each of Citizens Bank, N.A., Deutsche Bank
Securities Inc. and TD Bank, N.A. in its capacity as co-documentation agent for
the credit facility evidenced by this Agreement.

 

“Co-Syndication Agent” means Bank of America, N.A. and Wells Fargo Bank,
National Association, in their capacity as co-syndication agents for the credit
facility evidenced by this Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

5

--------------------------------------------------------------------------------


 

“Company” means Bruker Corporation, a Delaware corporation.

 

“Competitor” means each of the Persons listed on Schedule 2.02 hereto and their
subsidiaries.

 

“Computation Date” is defined in Section 2.04.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBIT” means Consolidated EBITDA minus any amounts added to
Consolidated EBITDA with respect to (i) depreciation (including depreciation of
demonstration equipment) and (ii) amortization.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense,
(ii) expense for taxes paid or accrued, (iii) depreciation (including write down
to net realizable value of demonstration equipment), (iv) amortization,
(v) extraordinary non-cash losses incurred other than in the ordinary course of
business, (vi) non-cash expenses resulting from the grant of stock options or
other equity-related incentives to any director, officer or employee of, or
consultant to, the Company or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of the Company, (vii) non-cash
exchange, translation or performance losses relating to any foreign currency
hedging transactions or currency fluctuations, (viii) all other non-cash
charges, non-cash expenses and non-cash losses of the Company or any Subsidiary
that are not otherwise expressly excluded from the calculation of Consolidated
EBITDA pursuant hereto (and excluding (A) any non-cash charge, non-cash expense
and non-cash loss that represents an accrual or reserve for a cash expenditure
to be made in a subsequent period and (B) minority interest expense), minus, to
the extent included in Consolidated Net Income, (x) interest income,
(xi) extraordinary gains realized other than in the ordinary course of business
and (xii) non-cash exchange, translation or performance gains relating to any
foreign currency hedging transactions or currency fluctuations, all calculated
for the Company and its Subsidiaries in accordance with GAAP on a consolidated
basis.  For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (i) if at any
time during such Reference Period the Company or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period the Company or any Subsidiary shall have made a
Material Acquisition, Consolidated EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period.  As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes (i) assets comprising all or
substantially all or any significant portion of a business or operating unit of
a business, or (ii) all or substantially all of the common stock or other Equity
Interests of a Person, and (b) involves the payment of consideration by the
Company and its Subsidiaries in excess of $50,000,000; and “Material
Disposition” means any sale, transfer or disposition of property or series of
related sales, transfers, or dispositions of property that yields gross proceeds
to the Company or any of its Subsidiaries in excess of $50,000,000.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Company and its Subsidiaries calculated on a consolidated

 

6

--------------------------------------------------------------------------------


 

basis for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP).

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis (without duplication) for such period.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Company and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness of the Company and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP (excluding the aggregate amount of Indebtedness of the Company and its
Subsidiaries relating to the undrawn and unreimbursed amount of all letters of
credit outstanding) and (b) Indebtedness of the type referred to in clause
(a) hereof of another Person guaranteed by the Company or any of its
Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Country Risk Event”  means:

 

(i)                                     any law, action or failure to act by any
Governmental Authority in any Borrower’s or Letter of Credit beneficiary’s
country which has the effect of:

 

(a)                                 changing the obligations under the relevant
Letter of Credit, this Agreement or any of the other Loan Documents as
originally agreed or otherwise creating any additional liability, cost or
expense to the Issuing Bank, the Lenders or the Administrative Agent,

 

(b)                                 changing the ownership or control by such
Borrower or Letter of Credit beneficiary of its business, or

 

(c)                                  preventing or restricting the conversion
into or transfer of the applicable Agreed Currency;

 

(ii)                                  force majeure; or

 

(iii)                               any similar event,

 

which, in relation to (i), (ii) and (iii), directly or indirectly, prevents or
restricts the payment or transfer of any amounts owing under the relevant Letter
of Credit in the applicable Agreed Currency into an account designated by the
Administrative Agent or the Issuing Bank and freely available to the
Administrative Agent or the Issuing Bank.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

7

--------------------------------------------------------------------------------


 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, that
any current or accumulated and undistributed earnings and profits of such
Foreign Subsidiary would be deemed to be repatriated to the Company or the
applicable parent Domestic Subsidiary under Section 956 of the Code, regardless
of whether such Foreign Subsidiary has any current or accumulated and
undistributed earnings and profits at the time of making such determination.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Disqualified Institutions” means, on any date, (a) any Competitor or any other
Person designated by the Company as a “Disqualified Institution” by written
notice delivered to the Administrative Agent on or prior to the date hereof and
(b) any other Person that directly competes with the Company and its
Subsidiaries in a principal line of business of the Company and its
Subsidiaries, considered as a whole, which Person has been designated by the
Company as a “Disqualified Institution” by written notice to the Administrative
Agent and the Lenders (including by posting such notice to a Platform) not less
than five (5) Business Days prior to such date; provided that, “Disqualified
Institutions” shall exclude any Person that the Company has designated as no
longer being a “Disqualified Institution” by written notice delivered to the
Administrative Agent from time to time.

 

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

8

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).

 

“Dutch Borrower” means (i) Bruker Finance B.V., a besloten vennootschap met
beperkte aansprakelijkheid incorporated under the laws of the Netherlands having
its corporate seat (statutaire zetel) in Amsterdam, the Netherlands and (ii) any
other Borrower that is organized under the laws of the Netherlands.

 

“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority/ies:  an entity
which (x) assumes existing rights and/or obligations vis-à-vis a Dutch Borrower,
the value of which is at least €100,000 (or its equivalent in another currency),
(y) provides repayable funds for an initial amount of at least €100,000 (or its
equivalent in another currency) or (z) otherwise qualifies as not forming part
of the public; and (ii) as soon as the interpretation of the term “public” as
referred to in the CRR has been published by the relevant authority/ies: an
entity which is not considered to form part of the public on the basis of such
interpretation.

 

“Dutch Subsidiary Guarantor” means any Subsidiary Guarantor that is organized
under the laws of the Netherlands.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Eligible Foreign Subsidiary” means (i) the Initial Foreign Subsidiary Borrowers
and (ii) any other Foreign Subsidiary that is approved from time to time by the
Administrative Agent and each of the Lenders (such approval not to be
unreasonably withheld).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

9

--------------------------------------------------------------------------------


 

Company or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Company or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Company or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition upon the
Company or any of its ERISA Affiliates of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“EU” means the European Union.

 

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
euro and for any applicable Interest Period, if requested by the applicable
Borrower, the rate appearing on the appropriate page of the Reuters service (it
being understood that this rate is the euro interbank offered rate sponsored by
the Banking Federation of the European Union and the Financial Markets
Association) (or on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (in each case, the “EURIBO Screen
Rate”)) at approximately 11:00 a.m., Local Time, on the Quotation Day for euro
and such Interest Period; provided that, if the EURIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the

 

10

--------------------------------------------------------------------------------


 

purposes of this Agreement; provided, further, that if a EURIBO Screen Rate
shall not be available at such time for such Interest Period (the “EURIBO
Impacted Interest Period”), then the EURIBO Rate for euro and such Interest
Period shall be the Interpolated Rate; provided, that, if any Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.  It is understood and agreed that all of the terms and
conditions of this definition of “EURIBO Rate” shall be subject to Section 2.14.

 

“EURIBO Impacted Interest Period” has the meaning assigned to such term in the
definition of “EURIBO Rate”.

 

“EURIBO Screen Rate” has the meaning assigned to such term in the definition of
“EURIBO Rate”.

 

“euro” and/or “€” means the single currency of the Participating Member States.

 

“Eurocurrency”, when used in reference to a currency means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate or, upon request by the applicable Borrower,
the Adjusted EURIBO Rate, as applicable.

 

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Company and each Lender.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Company, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 

11

--------------------------------------------------------------------------------


 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other Recipient of any payment to be made by or on
account of any obligation of the Borrowers hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or branch profits taxes imposed
by the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
with which such Recipient otherwise has a present or former connection (other
than any such connection arising from the Recipient’s having executed,
delivered, performed its obligations under, received a payment under or enforced
any Loan Document), (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.19(b)), any U.S. federal
withholding tax resulting from any law in effect (including FATCA) on the date
such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Company with
respect to such withholding tax pursuant to Section 2.17(a).

 

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of May 24, 2011, by and among the Company, the borrowers
party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended.

 

“Existing Letters of Credit” is defined in Section 2.06(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Company and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Currencies” means Agreed Currencies other than Dollars.

 

“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.

 

“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

12

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“Foreign Subsidiary Borrower” means (i) each Initial Foreign Subsidiary Borrower
and (ii) any Eligible Foreign Subsidiary that becomes a Foreign Subsidiary
Borrower pursuant to Section 2.23 and, in each case, that has not ceased to be a
Foreign Subsidiary Borrower pursuant to such Section.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“German Borrower” means any Foreign Subsidiary Borrower that is organized under
the laws of Germany.

 

“German GmbH Obligor” means any Foreign Subsidiary Borrower or Subsidiary
Guarantor that is incorporated in Germany as a German limited liability company
(GmbH).

 

“German Subsidiary” means any Subsidiary that is organized under the laws of
Germany.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations (other than obligations with respect to
Indebtedness).  The amount of any Guarantee shall be deemed to be the lower of
(i) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (ii) the maximum
amount for which such guaranteeing Person may be liable pursuant to the terms of
the instrument embodying such Guarantee, or, if such Guarantee is not an
unconditional guarantee of the entire amount of the primary obligation and such
maximum amount is not stated or determinable, the

 

13

--------------------------------------------------------------------------------


 

amount of such guaranteeing Person’s maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” means the EURIBO Impacted Interest Period or the LIBO
Impacted Interest Period, as applicable.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
accounts payable and intercompany charges of expenses (including expenses
related to research and development and intellectual technology) and other
accrued obligations, in each case incurred in the ordinary course of business),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(k) obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. 
Notwithstanding anything to the contrary in the foregoing, in connection with
any acquisition by the Company or any Subsidiary not prohibited hereunder (or
any sale, transfer or other disposition by the Company or any Subsidiary
permitted hereunder), the term “Indebtedness” shall not include contingent
post-closing purchase price adjustments or earn-outs to which the seller in such
acquisition (or the buyer in such sale, transfer or other disposition, as the
case may be) may become entitled or contingent indemnity obligations that may be
owed to such seller (or buyer, if applicable) in respect thereof.  The amount of
Indebtedness of any Person for purposes of clause (f) above shall (unless such
Indebtedness has been assumed by such Person) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair
market value of the property encumbered thereby as determined by such Person in
good faith.

 

“Indemnified Taxes” means (i) Taxes that are imposed on or with respect to any
payment made by any Borrower under any Loan Document, other than Excluded Taxes
and (ii) Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

14

--------------------------------------------------------------------------------


 

“Information Memorandum” means the Confidential Information Memorandum dated
August 2015 relating to the Company and the Transactions.

 

“Initial Foreign Subsidiary Borrower” means each of Bruker Invest AG,
incorporated in Switzerland as a corporation limited by shares and Bruker
Finance B.V., incorporated in the Netherlands as a besloten vennootschap met
beperkte aansprakelijkheid.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.10(b).

 

“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit J-2 or such other form as is reasonably satisfactory
to the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower (or the Company on behalf of the
applicable Borrower) may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period pertaining
to a Eurocurrency Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and
(b) the Screen Rate for the shortest period (for which the Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“Japanese Yen” and/or “¥” means the lawful currency of Japan.

 

15

--------------------------------------------------------------------------------


 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Company at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.10(a).

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency and for any applicable Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such Agreed Currency
for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on either of such Reuters pages, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
Quotation Day for such Agreed Currency and Interest Period; provided that, if
the LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided, further, that if a LIBOR
Screen Rate shall not be available at such time for such Interest Period (the
“LIBO Impacted Interest Period”), then the LIBO Rate for such Agreed Currency
and such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.  It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.

 

“LIBO Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

16

--------------------------------------------------------------------------------


 

“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Subsidiary Guaranty, any promissory notes
executed and delivered pursuant to Section 2.10(e) and any and all other
instruments and documents executed and delivered in connection with any of the
foregoing.

 

“Loan Parties” means, collectively, the Borrowers and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent); provided that, in case of Eurocurrency
Loans denominated in euro and bearing interest with reference to the Adjusted
EURIBO Rate, “Local Time” means Brussels time.

 

“Material Acquisition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or prospects of the Company
and the Subsidiaries taken as a whole or (b) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder.

 

“Material Disposition” has the meaning assigned to such term in the definition
of “Consolidated EBITDA”.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Company or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Company or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Company, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.04(a)), contributed
greater than ten percent (10%) of the Company’s Consolidated EBITDA for such
period or (ii) which contributed greater than ten percent (10%) of the Company’s
Consolidated Total Assets as of such date; provided that, if at any time the
aggregate amount of the Company’s Consolidated EBITDA or Company’s Consolidated
Total Assets attributable to Subsidiaries (other than Affected Foreign
Subsidiaries) that are not Subsidiary Guarantors exceeds twenty-five percent
(25%) of the Company’s Consolidated EBITDA for any such period or twenty-five
percent (25%) of the Company’s Consolidated Total Assets as of the end of any
such fiscal quarter, the Company (or, in the event the Company has failed to do
so within ten days, the Administrative Agent) shall designate sufficient
Subsidiaries (other than Affected Foreign Subsidiaries) as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.

 

17

--------------------------------------------------------------------------------


 

“Maturity Date” means October 27, 2020.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“New Money Credit Event” means with respect to the Issuing Bank, any increase
(directly or indirectly) in the Issuing Bank’s exposure (whether by way of
additional credit or banking facilities or otherwise, including as part of a
restructuring) to any Borrower or any Governmental Authority in any Borrower’s
or any applicable Letter of Credit beneficiary’s country occurring by reason of
(i) any law, action or requirement of any Governmental Authority in such
Borrower’s or such Letter of Credit beneficiary’s country, or (ii) any request
in respect of external indebtedness of borrowers in such Borrower’s or such
Letter of Credit beneficiary’s country applicable to banks generally which
conduct business with such borrowers, or (iii) any agreement in relation to
clause (i) or (ii), in each case to the extent calculated by reference to the
aggregate Revolving Credit Exposures outstanding prior to such increase.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Company
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
to the Lenders or any of their Affiliates under any Swap Agreement or any
Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or from
the execution, delivery, performance or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.19).

 

18

--------------------------------------------------------------------------------


 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).

 

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)  Liens imposed by law for taxes, assessments or other governmental charges
or levies that are (i) not yet due or are being contested in compliance with
Section 5.04, (ii) not yet delinquent for a period of more than 30 days, or
(iii) for property taxes on property that the Company or any Subsidiary has
determined to abandon if the sole recourse for such property tax is to such
property;

 

(b)  landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, craftsmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days (or, if more than 30 days overdue, are unfiled and no
other action has been taken to enforce such Lien) or are being contested in
compliance with Section 5.04;

 

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

19

--------------------------------------------------------------------------------


 

(e)  judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f)  easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Forma Basis” means, with respect to any event and subject to
Section 1.04(b), that the Company is in compliance on a pro forma basis with the
applicable covenant, calculation or requirement herein recomputed as if the
event with respect to which compliance on a Pro Forma Basis is being tested had
occurred on the first day of the four fiscal quarter period most recently ended
on or prior to such date for which financial statements have been delivered
pursuant to Section 5.01.

 

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the EURIBO Rate or LIBO Rate, as applicable, for such currency is to be
determined, in which case the Quotation Day will be determined by the
Administrative Agent in accordance with market practice in such market (and if
quotations would normally be given on more than one day, then the Quotation Day
will be the last of those days)).

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

20

--------------------------------------------------------------------------------


 

“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company.  No Lender shall be
obligated to be a Reference Bank without its consent.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, subject to Section 2.25, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, Myanmar (Burma), North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Switzerland (administered by SECO and/or the
Swiss Directorate of Public International Law), (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, the Monetary Authority of
Singapore, the Hong Kong Monetary Authority, Switzerland and/or the Swiss
Directorate of Public International Law.

 

21

--------------------------------------------------------------------------------


 

“Screen Rate” means EURIBO Screen Rate or LIBO Screen Rate, as applicable.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Solvent” means, in reference to any Borrower, (i) the fair value of the assets
of such Borrower, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of such Borrower will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Borrower will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board.  Eurocurrency Loans shall
be deemed to be subject to such reserve, liquid asset, fee or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset or similar requirement.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

22

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means each Material Subsidiary (other than an Affected
Foreign Subsidiary as relates to any of the Loans made to, or any other
Obligation incurred solely by or on behalf of, the Company or any Domestic
Subsidiary).  The Subsidiary Guarantors on the Effective Date are identified as
such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit G (including any and all supplements thereto) and
executed by each Subsidiary Guarantor party thereto, and, in the case of any
guaranty by a Foreign Subsidiary, any other guaranty agreements as are requested
by the Administrative Agent and its counsel, in each case as amended, restated,
supplemented or otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Company or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Swiss Borrower” means a Borrower incorporated in Switzerland and/or having its
registered office in Switzerland and/or qualifying as a Swiss resident pursuant
to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Federal Withholding Tax” means a tax under the Swiss Federal Withholding
Tax Act.

 

“Swiss Federal Withholding Tax Act” “ means the Swiss Federal Act on the
Withholding Tax of 13 October 1965 (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer), together with the related ordinances, regulations and
guidelines, all as amended and applicable from time to time.

 

“Swiss Francs” means the lawful currency of Switzerland.

 

“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22.
September 1986), the guideline “Syndicated Loans” of

 

23

--------------------------------------------------------------------------------


 

January 2000 (S-02.128) (Merkblatt “Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen” vom
Januar 2000), the guideline S-02.130.1 in relation to money market instruments
and book claims of April 1999 (Merkblatt vom April 1999 betreffend
Geldmarktpapiere und Buchforderungen inländischer Schuldner), the guideline
“Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom April 1999),
the circular letter No. 34 “Customer Credit Balances” of 26 July 2011
(1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011), the
circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to bonds
and derivative financial instruments as subject matter of taxation of Swiss
federal income tax, Swiss Federal Withholding Tax and Swiss Federal Stamp Taxes
(Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007); all as issued, and as amended from time to
time, by the Swiss Federal Tax Administration (SFTA).

 

“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.

 

“Swiss Qualifying Bank” means a financial institution which (i) qualifies as a
bank pursuant to the banking laws in force in its country of incorporation,
(ii) carries on a true banking activity in such jurisdiction as its main
purpose, and (iii) has personnel, premises, communication devices and
decision-making authority of its own, all as per the Swiss Federal Withholding
Tax Act and per explanatory notes of the Swiss Federal Tax Administration
No. S-02-123(9.86) and S 02.128(1.2000) or legislation or explanatory notes
addressing the same issues which are in force at such time.

 

“Swiss Subsidiary” means Subsidiary incorporated in Switzerland and/or having
its registered office in Switzerland and/or qualifying as a Swiss resident
pursuant to Art. 9 of the Swiss Federal Withholding Tax Act.

 

“Swiss Twenty Non-Bank Rules” means the rule that (without duplication) the
aggregate number of creditors (including the Lenders), other than Swiss
Qualifying Banks, of any Swiss Borrower under all outstanding debts relevant for
classification as debenture (Kassenobligation) (including debt arising under
this Agreement and intra-group loans (if and to the extent intra-group loans are
not exempt in accordance with the ordinance of the Swiss Federal Council of 18
June 2010 amending the Swiss Federal Ordinance on withholding tax and the Swiss
Federal Ordinance on stamp duties with effect as of 1 August 2010), loans,
facilities and/or private placements (including under this Agreement) must not,
at any time, exceed twenty (20); in each case in accordance with the meaning of
the Swiss Guidelines.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

 

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, including any interest, addition to tax or penalties
applicable thereto.

 

24

--------------------------------------------------------------------------------


 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, Adjusted EURIBO Rate or the
Alternate Base Rate.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

 

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations.

 

(a)  Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Company notifies the Administrative
Agent that the Company requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such

 

25

--------------------------------------------------------------------------------


 

provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

(b)  All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such Material Acquisition or
Material Disposition, or issuance, incurrence or assumption of Indebtedness, or
other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act.  Such
computations may give effect to (i) any projected synergies, cost savings or
other adjustments (in each case net of continuing associated expenses) expected
to be realized as a result of such event to the extent such synergies, cost
savings or other adjustments would be permitted to be reflected in financial
statements prepared in compliance with Article 11 of Regulation S-X under the
Securities Act (the “S-X Adjustments”), and (ii) any other demonstrable
synergies, cost-savings and other adjustments (in each case net of continuing
associated expenses) not included in the foregoing clause (i) that are
reasonably projected in good faith by the Company to be achieved in connection
with any such event within the 12-month period following the consummation of
such event, that are reasonably identifiable, quantifiable and factually
supportable in the good faith judgment of the Company and that are set forth in
reasonable detail in a certificate of a Financial Officer of the Company (the
“Additional Adjustments”); provided that (x) all adjustments pursuant to this
paragraph will be without duplication of any amounts that are otherwise included
or added back in computing Consolidated EBITDA in accordance with the definition
of such term, whether through pro forma adjustment or otherwise, (y) if
Additional Adjustments are to be added to Consolidated EBITDA pursuant to clause
(ii) above, the aggregate amount of Additional Adjustments for any period being
tested shall not exceed 5% of the Consolidated EBITDA for such period
(calculated prior to giving effect to the Additional Adjustments)  and (z) if
any synergies, cost savings or other adjustments included in any pro forma
calculations based on the anticipation that such synergies, cost savings or
other adjustments will be achieved within such 12-month period shall at any time
cease to be reasonably anticipated by the Company to be so achieved, then on and
after such time pro forma calculations required to be made hereunder shall not
reflect such synergies, cost savings or other adjustments.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap Agreement applicable to such Indebtedness).

 

26

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment or (b) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans.

 

SECTION 2.02.  Loans and Borrowings.  (a)  Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

(b)  Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the relevant Borrower may request in accordance
herewith; provided that each ABR Loan shall only be made in Dollars.  Each
Swingline Loan shall be an ABR Loan.  Each Lender at its option may make any
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the relevant Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
¥100,000,000 or (ii) a Foreign Currency other than Japanese Yen, 1,000,000 units
of such currency) and not less than $3,000,000 (or, if such Borrowing is
denominated in (i) Japanese Yen, ¥300,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 3,000,000 units of such currency).  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $500,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurocurrency Borrowings outstanding.

 

(d)  Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

(e)  Any Credit Event to any Dutch Borrower shall at all times be provided by a
Lender that is a Dutch Non-Public Lender.

 

27

--------------------------------------------------------------------------------


 

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the applicable
Borrower, or the Company on behalf of the applicable Borrower, shall notify the
Administrative Agent of such request (a) by irrevocable written notice (via a
written Borrowing Request signed by the applicable Borrower, or the Company on
behalf of the applicable Borrower, promptly followed by telephonic confirmation
of such request) in the case of a Eurocurrency Borrowing, not later than 12:00
noon, Local Time, three (3) Business Days (in the case of a Eurocurrency
Borrowing denominated in Dollars) or by irrevocable written notice (via a
written Borrowing Request signed by such Borrower, or the Company on its behalf)
not later than 12:00 noon, Local Time, four (4) Business Days (in the case of a
Eurocurrency Borrowing denominated in a Foreign Currency), in each case before
the date of the proposed Borrowing or (b) by telephone in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the applicable
Borrower, or the Company on behalf of the applicable Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)  the name of the applicable Borrower;

 

(ii)  the aggregate principal amount of the requested Borrowing;

 

(iii)  the date of such Borrowing, which shall be a Business Day;

 

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

 

(v)  in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period” and, in the case of a
Eurocurrency Borrowing denominated in euro, whether such Borrowing is to bear
interest at a rate determined by reference to the Adjusted LIBO Rate or the
Adjusted EURIBO Rate; and

 

(vi)  the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing.  If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04.  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

 

(a)  each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,

 

(b)  the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and

 

28

--------------------------------------------------------------------------------


 

(c)  all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.

 

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

 

SECTION 2.05.  Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans in Dollars to the Company from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans
exceeding $25,000,000 or (ii) the Dollar Amount of the total Revolving Credit
Exposures exceeding the Aggregate Commitment; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Swingline Loans.

 

(b)  To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company.  The Swingline Lender shall make each Swingline Loan available to
the Company by means of a credit to the general deposit account of the Company
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.

 

(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Company of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Company (or other party on behalf of
the Company) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline

 

29

--------------------------------------------------------------------------------


 

Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Company for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Company of any default in the
payment thereof.

 

SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit denominated in Agreed Currencies for its own account (or for the account
of any Subsidiary), in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control; provided, however, if the
Issuing Bank is requested to issue Letters of Credit with respect to a
jurisdiction the Issuing Bank deems, in its reasonable judgment, may at any time
subject it to a New Money Credit Event or a Country Risk Event, the Company
shall, at the request of the Issuing Bank, guaranty and indemnify the Issuing
Bank against any and all costs, liabilities and losses resulting from such New
Money Credit Event or Country Risk Event, in each case in a form and substance
reasonably satisfactory to the Issuing Bank.  The letters of credit identified
on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed to be
“Letters of Credit” issued on the Effective Date for all purposes of the Loan
Documents.  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.  The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the support of any
Subsidiary’s obligations as provided in the first sentence of this paragraph,
the Company will be fully responsible for the reimbursement of LC Disbursements
in accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).

 

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit.  If requested by the
Issuing Bank, the Company also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit.  A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) subject to Sections 2.04
and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed $25,000,000
and (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar Amount of
the total Revolving Credit Exposures shall not exceed the total Commitments.

 

30

--------------------------------------------------------------------------------


 

(c)  Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date, provided, however,
that a Letter of Credit may, upon the request of the Company, include a
provision whereby such Letter of Credit shall be renewed automatically for
additional consecutive periods of one year or less (but not beyond the date that
is five Business Days prior to the Maturity Date) unless the Issuing Bank
notifies the beneficiary thereof at least 30 days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.

 

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Company on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Company for any reason. 
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)  Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Company, in such other Agreed Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 2:00 p.m., Local Time, on the date that such LC
Disbursement is made, if the Company shall have received notice of such LC
Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such notice
has not been received by the Company prior to such time on such date, then not
later than 2:00 p.m., Local Time, on the Business Day immediately following the
day that the Company receives such notice; provided that, if such LC
Disbursement is not less than the Dollar Amount of $1,000,000, the Company may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with (i) to the extent
such LC Disbursement was made in Dollars, an ABR Borrowing, Eurocurrency
Borrowing or Swingline Loan in Dollars in an amount equal to such LC
Disbursement or (ii) to the extent that such LC Disbursement was made in a
Foreign Currency, a Eurocurrency Borrowing in such Foreign Currency in an amount
equal to such LC Disbursement and, in each case, to the extent so financed, the
Company’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing, Eurocurrency Borrowing or Swingline Loan, as
applicable.  If the Company fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Company in respect thereof and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Company, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the

 

31

--------------------------------------------------------------------------------


 

Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Bank, then to
such Lenders and the Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Company of its obligation to reimburse such LC Disbursement.  If the
Company’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, the Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Company shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the Issuing Bank or the relevant Lender
or (y) reimburse each LC Disbursement made in such Foreign Currency in Dollars,
in an amount equal to the Equivalent Amount, calculated using the applicable
Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.

 

(f)  Obligations Absolute.  The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder.  Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Company to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Company to the extent permitted by
applicable law) suffered by the Company that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will

 

32

--------------------------------------------------------------------------------


 

make an LC Disbursement thereunder; provided that any failure to give or delay
in giving such notice shall not relieve the Company of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.

 

(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the reimbursement is due and payable, at the rate
per annum then applicable to ABR Loans (or in the case such LC Disbursement is
denominated in a Foreign Currency, at the Overnight Foreign Currency Rate for
such Agreed Currency plus the then effective Applicable Rate with respect to
Eurocurrency Loans) and such interest shall be due and payable on the date when
such reimbursement is payable; provided that, if the Company fails to reimburse
such LC Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Lender to
the extent of such payment.

 

(i)  Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank.  At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the Dollar Amount of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that
(i) the portions of such amount attributable to undrawn Foreign Currency Letters
of Credit or LC Disbursements in a Foreign Currency that the Company is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Company described in clause (h) or (i) of Article VII.  For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Company.  The Company also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b).  Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole

 

33

--------------------------------------------------------------------------------


 

discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations.  If the Company is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the Company
within three (3) Business Days after all Events of Default have been cured or
waived.  If the Company is required to provide an amount of cash collateral
hereunder pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Company as and to the extent that, after
giving effect to such return, the Company would remain in compliance with
Section 2.11(b) and no Default shall have occurred and be continuing.

 

(k)  Conversion.  In the event that the Loans become immediately due and payable
on any date pursuant to Article VII, all amounts (i) that the Company is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of LC Disbursements made under any Foreign
Currency Letter of Credit (other than amounts in respect of which the Company
has deposited cash collateral pursuant to paragraph (j) above, if such cash
collateral was deposited in the applicable Foreign Currency to the extent so
deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the Issuing Bank
pursuant to paragraph (e) of this Section in respect of unreimbursed LC
Disbursements made under any Foreign Currency Letter of Credit and (iii) of each
Lender’s participation in any Foreign Currency Letter of Credit under which an
LC Disbursement has been made shall, automatically and with no further action
required, be converted into the Dollar Amount, calculated using the
Administrative Agent’s currency exchange rates on such date (or in the case of
any LC Disbursement made after such date, on the date such LC Disbursement is
made), of such amounts.  On and after such conversion, all amounts accruing and
owed to the Administrative Agent, the Issuing Bank or any Lender in respect of
the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.

 

(l)  LC Exposure Determination.  For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

SECTION 2.07.  Funding of Borrowings.  (a)  Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
such Borrower maintained with the Administrative Agent in New York City or
Chicago and designated by such Borrower in the applicable Borrowing Request, in
the case of Loans denominated in Dollars and (y) an account of such Borrower in
the relevant jurisdiction and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in a Foreign Currency;
provided that ABR Loans made to

 

34

--------------------------------------------------------------------------------


 

finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank.

 

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.08.  Interest Elections.

 

(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section.  A Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

 

(b)  To make an election pursuant to this Section, a Borrower, or the Company on
its behalf, shall notify the Administrative Agent of such election (by telephone
or irrevocable written notice in the case of a Borrowing denominated in Dollars
or by irrevocable written notice (via an Interest Election Request signed by
such Borrower, or the Company on its behalf) in the case of a Borrowing
denominated in a Foreign Currency) by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
relevant Borrower, or the Company on its behalf.  Notwithstanding any contrary
provision herein, this Section shall not be construed to permit any Borrower to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under such Borrowing.

 

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

35

--------------------------------------------------------------------------------


 

(i)  the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)  If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Company, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing,
(ii) unless repaid, each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each Eurocurrency Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.

 

SECTION 2.09.  Termination and Reduction of Commitments.  (a)  Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

 

(b)  The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance

 

36

--------------------------------------------------------------------------------


 

with Section 2.11, the Dollar Amount of the sum of the Revolving Credit
Exposures would exceed the Aggregate Commitment.

 

(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

SECTION 2.10.  Repayment of Loans; Evidence of Debt.

 

(a)  Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan made to such Borrower on the Maturity Date in the
currency of such Loan and (ii) in the case of the Company, to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided that on each date that a Borrowing
is made, the Company shall repay all Swingline Loans then outstanding.

 

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the Obligations.

 

(e)  Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note.  In such event, the relevant Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if any such promissory note is a registered note, to such payee and
its registered assigns).

 

37

--------------------------------------------------------------------------------


 

SECTION 2.11.  Prepayment of Loans.

 

(a)  Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a).  The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by written notice (promptly followed by telephonic confirmation of such request)
of any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars) or four
(4) Business Days (in the case of a Eurocurrency Borrowing denominated in a
Foreign Currency), in each case before the date of prepayment, (ii) in the case
of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

 

(b)  If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the outstanding Revolving Credit
Exposures (so calculated), as of the most recent Computation Date with respect
to each such Credit Event, exceeds 105% of the Aggregate Commitment, the
Borrowers shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to
Section 2.06(j), as applicable, in an aggregate principal amount sufficient to
cause the aggregate Dollar Amount of all Revolving Credit Exposures (so
calculated) to be less than or equal to the Aggregate Commitment.

 

SECTION 2.12.  Fees.

 

(a)  The Company agrees to pay to the Administrative Agent for the account of
each Lender a facility fee, which shall accrue at the Applicable Rate on the
daily amount of the Commitment of such Lender (whether used or unused) during
the period from and including the Effective Date to but excluding the date on
which such Commitment terminates; provided that, if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue on the daily amount of such Lender’s
Revolving Credit Exposure from and including the date on which its Commitment
terminates to but excluding the date on which such Lender ceases to have any
Revolving Credit Exposure.  Accrued facility fees shall be payable in arrears on
the last day of March, June, September and

 

38

--------------------------------------------------------------------------------


 

December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on demand.  All facility fees shall be computed on the basis of
a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)  The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Loans on the average daily Dollar
Amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily Dollar Amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third (3rd) Business Day following such last
day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand.  Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  Participation
fees and fronting fees in respect of Letters of Credit denominated in Dollars
shall be paid in Dollars, and participation fees and fronting fees in respect of
Letters of Credit denominated in a Foreign Currency shall be paid in such
Foreign Currency.

 

(c)  The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

 

(d)  All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

 

SECTION 2.13.  Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate (or, if the applicable Borrower has requested that such
Eurocurrency Borrowing denominated in euro bear interest at the Adjusted EURIBO
Rate, the Adjusted EURIBO Rate) for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

39

--------------------------------------------------------------------------------


 

(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate, Adjusted
LIBO Rate, LIBO Rate, Adjusted EURIBO Rate or EURIBO Rate shall be determined by
the Administrative Agent, and such determination shall be conclusive absent
manifest error.

 

(f)  (i) The interest rates provided for in this Agreement, including this
Section 2.13 are minimum interest rates, (ii) when entering into this Agreement,
the parties have assumed that the interest payable at the rates set out in this
Section or in other Sections of this Agreement is not and will not become
subject to the Swiss Federal Withholding Tax, (iii) notwithstanding that the
parties do not anticipate that any payment of interest will be subject to the
Swiss Federal Withholding Tax, they agree that, in the event that the Swiss
Federal Withholding Tax should be imposed on interest payments, the payment of
interest due by any Borrower shall, to the extent provided in Section 2.17
including the limitations therein, be increased to an amount which (after making
any deduction of the Non-Refundable Portion (as defined below) of the Swiss
Federal Withholding Tax) results in a payment to each Lender entitled to such
payment of an amount equal to the payment which would have been due had no
deduction of Swiss Federal Withholding Tax been required, (iv) for this purpose,
the Swiss Federal Withholding Tax shall be calculated on the full grossed-up
interest amount and (v) such Borrower shall provide to the Administrative Agent
the documents required by law or applicable double taxation treaties for the
Lenders to claim a refund of any Swiss Federal Withholding Tax so deducted.  For
the purposes of this Section, “Non-Refundable Portion” shall mean Swiss Federal
Withholding Tax at the standard rate (being, as at the date hereof, 35%) unless
a tax ruling issued by the Swiss Federal Tax Administration (SFTA) confirms
that, in relation to a specific Lender based on an applicable double tax treaty,
the Non-Refundable Portion is a specified lower rate in which case such lower
rate shall be applied in relation to such Lender.

 

SECTION 2.14.  Alternate Rate of Interest.

 

(a)  If at the time that the Administrative Agent shall seek to determine the
EURIBO Rate or LIBOR Screen Rate on the Quotation Day for any Interest Period
for a Eurocurrency Borrowing the Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which

 

40

--------------------------------------------------------------------------------


 

conclusion shall be conclusive and binding absent manifest error), then the
Reference Bank Rate shall be the EURIBO Rate or LIBO Rate, as applicable, for
such Interest Period for such Eurocurrency Borrowing; provided that if the
Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement;  provided, further, however, that if less
than two Reference Banks shall supply a rate to the Administrative Agent for
purposes of determining the EURIBO Rate or LIBO Rate, as applicable, for such
Eurocurrency Borrowing, (i) if such Borrowing shall be requested in Dollars,
then such Borrowing shall be made as an ABR Borrowing at the Alternate Base Rate
and (ii) if such Borrowing shall be requested in any Foreign Currency, the
EURIBO Rate or LIBO Rate, as applicable, shall be equal to the rate determined
by the Administrative Agent in its reasonable discretion after consultation with
the Company and consented to in writing by the Required Lenders (the
“Alternative Rate”); provided, however, that until such time as the Alternative
Rate shall be determined and so consented to by the Required Lenders, Borrowings
shall not be available in such Foreign Currency.

 

(b)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i)  the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, Adjusted
EURIBO Rate or EURIBO Rate, as applicable, for a Loan in the applicable currency
or for the applicable Interest Period; or

 

(ii)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, LIBO Rate, Adjusted EURIBO Rate or EURIBO Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing in
the applicable currency or for the applicable Interest Period, as the case may
be, shall be ineffective, (ii) if any Borrowing Request requests a Eurocurrency
Borrowing in Dollars, such Borrowing shall be made as an ABR Borrowing and
(iii) if any Borrowing Request requests a Eurocurrency Borrowing in a Foreign
Currency, then the EURIBO Rate or LIBO Rate, as applicable, for such
Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:

 

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate or the Adjusted EURIBO Rate) or the Issuing
Bank;

 

(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

 

41

--------------------------------------------------------------------------------


 

(iii)  subject any Recipient of any payments hereunder to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes (including changes in the rate or
basis of the imposition thereof) and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Person of making or maintaining any Loan or of maintaining its obligation to
make any such Loan (including, without limitation, pursuant to any conversion of
any Borrowing denominated in an Agreed Currency into a Borrowing denominated in
any other Agreed Currency) or to increase the cost to such Person of
participating in, issuing or maintaining any Letter of Credit (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Agreed Currency into a Borrowing denominated in any other Agreed Currency) or
to reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise (including, without limitation,
pursuant to any conversion of any Borrowing denominated in an Agreed Currency
into a Borrowing denominated in any other Agreed Currency), then the applicable
Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered.

 

(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such
reduction suffered.

 

(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Company and shall be conclusive absent
manifest error.  The Company shall pay, or cause the other Borrowers to pay,
such Lender or the Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.

 

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

(e)  Notwithstanding the foregoing, the rights of any Lender and the Issuing
Bank to receive compensation from any Borrower pursuant to this Section 2.15
shall only be available to the

 

42

--------------------------------------------------------------------------------


 

extent that such compensation is reasonably requested by such Lender or Issuing
Bank and not invoked in an arbitrary or capricious manner.

 

SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate or Adjusted
EURIBO Rate (as applicable) that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the relevant
currency of a comparable amount and period from other banks in the eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the applicable Borrower and shall be conclusive absent manifest error.  The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

SECTION 2.17.  Taxes.  (a)  Any and all payments by or on account of any
obligation of each Borrower under any Loan Document shall be made free and clear
of and without deduction for any Taxes, except as required by applicable law;
provided that if any Indemnified Taxes or Other Taxes are required to be
deducted from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the relevant withholding agent shall make such
deductions and (iii) the relevant withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

(b)  In addition, the applicable Borrower shall pay any Other Taxes imposed on
or incurred by the Administrative Agent, a Lender or the Issuing Bank to the
relevant Governmental Authority in accordance with applicable law.

 

(c)  The relevant Borrower shall indemnify the applicable Recipient, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes payable or paid by such Recipient on or with respect to any
payment by or on account of any obligation of such Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or the Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or the Issuing Bank, shall be conclusive absent manifest error.

 

43

--------------------------------------------------------------------------------


 

(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Borrower to a Governmental Authority, such Borrower shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(e)  (i) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times reasonably requested by such
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by such Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced
rate.  Each Lender, if reasonably requested by the Company or the Administrative
Agent, shall deliver such documentation reasonably requested by the Company or
the Administrative Agent as will enable the Company or Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(e)(ii)(A) and (ii)(B) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)  Without limiting the generality of the foregoing, in the event that the
Borrower is the Company:

 

(A)                               any Lender that is not a Foreign Lender shall
deliver to the Company and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of such Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income,
executed originals of IRS Form W-8ECI;

 

44

--------------------------------------------------------------------------------


 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-2 or Exhibit I-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-4 on behalf of each such
direct and indirect partner; and

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Company and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Company or the
Administrative Agent), executed originals of any other form reasonably requested
by the Company or the Administrative Agent as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be reasonably requested by the
Company or the Administrative Agent to permit the Company or the Administrative
Agent to determine the withholding or deduction required to be made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

 

(f)  If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by such Borrower under this Section 2.17 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with

 

45

--------------------------------------------------------------------------------


 

respect to such Tax had never been paid.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
any Borrower or any other Person.

 

(g)  To the extent that interest payable by a Swiss Borrower under a Loan
Document becomes subject to Swiss Federal Withholding Tax, each relevant Lender
and such Swiss Borrower shall, at such Swiss Borrower’s reasonable request,
promptly cooperate in completing any procedural formalities (including
submitting forms and documents required by the appropriate tax authorities) to
the extent possible and necessary for such Swiss Borrower to obtain
authorization to make interest payments without them being subject to Swiss
Federal Withholding Tax or to being subject to Swiss Federal Withholding Tax at
a rate reduced under an applicable double taxation treaty.  Notwithstanding
anything to the contrary, the completion of any procedural formalities or the
execution and submission of such documentation shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(h)  Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrowers have not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrowers to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with this Agreement (including any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(h) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

 

(i)  If a payment made to a Lender under this Agreement would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 2.17(i), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)  Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
(i) in the case of payments denominated in Dollars, 12:00 noon, New York City
time and (ii) in the case of payments denominated in a Foreign Currency, 12:00
noon, Local Time, in the city of the Administrative

 

46

--------------------------------------------------------------------------------


 

Agent’s Eurocurrency Payment Office for such currency, in each case on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof.  If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.  Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrowers take all
risks of the imposition of any such currency control or exchange regulations.

 

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements

 

47

--------------------------------------------------------------------------------


 

and Swingline Loans to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

 

(d)  Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Issuing Bank, as the case may be, the amount due.  In
such event, if such Borrower has not in fact made such payment, then each of the
relevant Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).

 

(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)  If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or (iii) any Lender becomes a Defaulting Lender, then the Company may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights (other than its existing rights to payments pursuant to
Section 2.15 or 2.17) and obligations under the Loan Documents to an assignee
that shall assume such

 

48

--------------------------------------------------------------------------------


 

obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Company to require
such assignment and delegation cease to apply.

 

SECTION 2.20.  Expansion Option.  The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $20,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $100,000,000.  The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Company and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Company and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto.  No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20.  Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Company, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company and (B) the Company
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.10 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrowers to borrow hereunder after giving effect to such
increase.  On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a

 

49

--------------------------------------------------------------------------------


 

notice delivered by the applicable Borrower, or the Company on behalf of the
applicable Borrower, in accordance with the requirements of Section 2.03).  The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.  The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the Maturity
Date (but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Maturity Date and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans. 
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.

 

SECTION 2.21.  Market Disruption.  Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Credit
Event to be effected in any Foreign Currency, if (i) there shall occur on or
prior to the date of such Credit Event any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the reasonable opinion of the Administrative
Agent, the Issuing Bank (if such Credit Event is a Letter of Credit) or the
Required Lenders make it impracticable for the Eurocurrency Borrowings or
Letters of Credit comprising such Credit Event to be denominated in the Agreed
Currency specified by the applicable Borrower or (ii) an Equivalent Amount of
such currency is not readily calculable, then the Administrative Agent shall
forthwith give notice thereof to such Borrower, the Lenders and, if such Credit
Event is a Letter of Credit, the Issuing Bank, and such Credit Events shall not
be denominated in such Agreed Currency but shall, except as otherwise set forth
in Section 2.07, be made on the date of such Credit Event in Dollars, (a) if
such Credit Event is a Borrowing, in an aggregate principal amount equal to the
Dollar Amount of the aggregate principal amount specified in the related request
for a Credit Event or Interest Election Request, as the case may be, as ABR
Loans, unless such Borrower notifies the Administrative Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, as the
case may be, in which the denomination of such Loans would in the reasonable
opinion of the Administrative Agent and the Required Lenders be practicable and
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount specified in the related request for a Credit Event or Interest
Election Request, as the case may be or (b) if such Credit Event is a Letter of
Credit, in a face amount equal to the Dollar Amount of the face amount specified
in the related request or application for such Letter of Credit, unless such
Borrower notifies the Administrative Agent at least one (1) Business Day before
such date that (i) it elects not to request the issuance of such Letter of
Credit on such date or (ii) it elects to have such Letter of Credit issued on
such date in a different Agreed Currency, as the case may be, in which the
denomination of such Letter of Credit would in the reasonable opinion of the
Issuing Bank, the Administrative Agent and the Required Lenders be practicable
and in face amount equal to the Dollar Amount of the face amount specified in
the related request or application for such Letter of Credit, as the case may
be.

 

50

--------------------------------------------------------------------------------


 

SECTION 2.22.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to such Borrower.

 

SECTION 2.23.  Designation of Foreign Subsidiary Borrowers.  On the Effective
Date, and subject to the satisfaction of the applicable conditions in Article IV
hereto, each of the Initial Foreign Subsidiary Borrowers shall be Foreign
Subsidiary Borrowers party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to any such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower and cease to be a party to this
Agreement.  After the Effective Date, the Company may at any time and from time
to time designate any Eligible Foreign Subsidiary as a Foreign Subsidiary
Borrower by delivery to the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and the satisfaction of
the other conditions precedent set forth in Section 4.03, and upon such delivery
and satisfaction such Subsidiary shall for all purposes of this Agreement be a
Foreign Subsidiary Borrower and a party to this Agreement.  Each Foreign
Subsidiary Borrower shall remain a Foreign Subsidiary Borrower until the Company
shall have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination with respect to such Subsidiary, whereupon such
Subsidiary shall cease to be a Foreign Subsidiary Borrower and a party to this
Agreement.  Notwithstanding anything else in this Section 2.23 to the contrary,
no Borrowing Subsidiary Termination will become effective as to any Foreign
Subsidiary Borrower at a time when any principal of or interest on any Loan to
such Borrower shall be outstanding hereunder, provided that such Borrowing
Subsidiary Termination shall be effective to terminate the right of such Foreign
Subsidiary Borrower to make further Borrowings under this Agreement.  As soon as
practicable upon receipt of a Borrowing Subsidiary Agreement, the Administrative
Agent shall furnish a copy thereof to each Lender.

 

SECTION 2.24.  Senior Debt.  The Company hereby designates all Obligations now
or hereinafter incurred or otherwise outstanding, and agrees that the
Obligations shall at all times constitute, senior indebtedness and designated
senior indebtedness, or terms of similar import, which are entitled to the
benefits of the subordination provisions of all Subordinated Indebtedness.

 

SECTION 2.25.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

51

--------------------------------------------------------------------------------


 

(a)  fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);

 

(b)  the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)  all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;

 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within five (5) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

 

(iii)  if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)  so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.25(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of

 

52

--------------------------------------------------------------------------------


 

Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.25(c)(i) (and such Defaulting Lender shall not participate
therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Company or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Company, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(i) the Swingline Exposure and LC Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage and (ii) any cash, or portion thereof, as applicable, provided by the
Company as cash collateral under this Section 2.25 shall be promptly released
and returned to the Company.

 

ARTICLE III

 

Representations and Warranties

 

Each Borrower represents and warrants to the Lenders that:

 

SECTION 3.01.  Organization; Powers; Subsidiaries.  Each of the Company and its
Subsidiaries is duly organized, validly existing and in good standing (to the
extent such concept is applicable in the relevant jurisdiction) under the laws
of the jurisdiction of its organization, (except, in the case of Subsidiaries
that are not Loan Parties, where the failure to so be in good standing,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect), has all requisite power and authority to carry on
its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (to the extent such concept is applicable) in, every jurisdiction where
such qualification is required.  Schedule 3.01 hereto (as supplemented from time
to time) identifies each Subsidiary, noting whether such Subsidiary is a
Material Subsidiary, the jurisdiction of its incorporation or organization, as
the case may be, the percentage of issued and outstanding shares of each class
of its capital stock or other equity interests owned by the Company and the
other Subsidiaries and, if such percentage is not 100% (excluding directors’
qualifying shares as required by law), a description of each class issued and
outstanding.  All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and fully paid
and nonassessable and all such shares and other equity interests indicated on
Schedule 3.01 as owned by the Company or another Subsidiary are owned,
beneficially and of record, by the Company or any Subsidiary free and clear of
all Liens.  Except as set forth on Schedule 3.01, there are no outstanding
commitments or other obligations of the Company or any Subsidiary to issue, and
no options, warrants or other rights of any Person to acquire, any shares of any
class of capital stock or other equity interests of the Company or any
Subsidiary.  For the purposes of the Council of the European Union Regulations
No. 1346/2000 on Insolvency Proceedings dated May 29, 2000 (as amended from time
to time, the “Regulation”), each Dutch Borrower’s centre of main interests (as
that term in used in Article 3(1) of the Regulation) is situated in its
jurisdiction of incorporation and it has no “establishment” (as that term is
used in Article

 

53

--------------------------------------------------------------------------------


 

2(h) of the Regulation) in any other jurisdiction.  There is no works council
with jurisdiction over the transaction as envisaged by any Loan Document to
which a Dutch Borrower or a Dutch Subsidiary Guarantor is a party and there is
no obligation for a Dutch Borrower or a Dutch Subsidiary Guarantor to establish
a works council pursuant to the Dutch Works Council Act (Wet op de
Ondernemingsraden).

 

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, shareholder action.  The Loan Documents to which
each Loan Party is a party have been duly executed and delivered by such Loan
Party and constitute a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or (except
as set forth on Schedule 3.03) any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Company or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Company or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment (other than payments contemplated by the Loan Documents) to
be made by the Company or any of its Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of the Company or any of its
Subsidiaries.

 

SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a)  The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2014 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2015 and June 30, 2015, certified
by its chief financial officer.  Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b)  Since December 31, 2014, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries, taken as a whole.

 

SECTION 3.05.  Properties.  (a)  Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes and Liens permitted by
Section 6.02.

 

(b)  Each of the Company and its Subsidiaries owns, or is licensed to use or has
a right to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Company and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 3.06.  Litigation and Environmental Matters.  (a) Except as disclosed
prior to the Effective Date on the Company’s public filings on Forms 10-K, 10-Q
and 8-K, there are no actions,

 

54

--------------------------------------------------------------------------------


 

suits, proceedings or investigations by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened in
writing against or affecting the Company or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.  There are no labor controversies pending against
or, to the knowledge of the Company, threatened against or affecting the Company
or any of its Subsidiaries (i) which could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, or (ii) that
involve this Agreement or the Transactions.

 

(b)  Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Company nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

 

(c)  Neither the Company nor any Subsidiary is party or subject to any law,
regulation, rule or order, or any obligation under any agreement or instrument,
that has a Material Adverse Effect.

 

SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Company and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except in any
case where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each of the
Swiss Borrowers represents and warrants that it does not have at any time
outstanding loans in relation to which the total number of all creditors which
are Swiss Non-Qualifying Banks exceeds twenty under the Swiss Twenty Non-Bank
Rules.

 

SECTION 3.08.  Investment Company Status.  Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.09.  Taxes.  Each of the Company and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11.  Disclosure.  The Company has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Company or any Subsidiary to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished or
filed with the SEC) when taken as a whole and when taken together with the
Company’s filings with the SEC prior to

 

55

--------------------------------------------------------------------------------


 

the date hereof contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such projections may vary
from actual results and such variances may be material).

 

SECTION 3.12.  Federal Reserve Regulations.  No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

 

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Company or any Subsidiary except for Liens permitted by
Section 6.02.

 

SECTION 3.14.  No Default.  Each Borrower is in full compliance with this
Agreement and no Default or Event of Default has occurred and is continuing.

 

SECTION 3.15.  No Burdensome Restrictions.  On the date hereof, no Borrower is
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.08.

 

SECTION 3.16.  Solvency.

 

(a)  Immediately after the consummation of the Transactions to occur on the
Effective Date, the Company and its Subsidiaries, taken as a whole, are and will
be Solvent.

 

(b)  The Company does not intend to, nor will it permit any of its Subsidiaries
to, and the Company does not believe that it or any of its Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

 

SECTION 3.17.  Anti-Corruption Laws and Sanctions.  The Company has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Company and its Subsidiaries and to the knowledge of the Company their
respective officers, employees, directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of any Foreign Subsidiary Borrower, is not knowingly engaged in any
activity that could reasonably be expected to result in such Borrower being
designated as a Sanctioned Person.  None of (a) the Company, any Subsidiary or
to the knowledge of the Company or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Company, any
agent of the Company or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
Transactions will violate any Anti-Corruption Law or applicable Sanctions.

 

56

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions

 

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)  The Administrative Agent (or its counsel) shall have received from (i) each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) each initial Subsidiary Guarantor either (A) a counterpart of the
Subsidiary Guaranty signed on behalf of such Subsidiary Guarantor or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of a signed signature page of the Subsidiary Guaranty)
that such Subsidiary Guarantor has signed a counterpart of the Subsidiary
Guaranty.

 

(b)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of each of (i) Nixon Peabody LLP, special U.S. counsel for the Loan
Parties, substantially in the form of Exhibit B-1, (ii) Staiger, Schwald &
Partner AG, special Swiss counsel for the Loan Parties, substantially in the
form of Exhibit B-2, (iii) CMS Hasche Sigle, special German counsel for the Loan
Parties, substantially in the form of Exhibit B-3 and (iv) CMS Derks Star
Busmann NV, special Dutch counsel for the Loan Parties, substantially in the
form of Exhibit B-4, and, in each case, covering such other matters relating to
the Loan Parties, the Loan Documents or the Transactions as the Administrative
Agent shall reasonably request.  The Company hereby requests such counsels to
deliver such opinions.

 

(c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit E.

 

(d)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.

 

(e)  The Administrative Agent shall have received evidence satisfactory to it
that all commitments to extend credit under the Existing Credit Agreement shall
have been terminated and all amounts outstanding or payable thereunder shall
have been repaid in full.

 

(f)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

57

--------------------------------------------------------------------------------


 

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

 

(a)  The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if qualified by material adverse change or other materiality qualifier) on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, unless specifically stated to
have been made on a previous date, in which case such representation and
warranty shall be true and correct in all material respects (or in all respects
if qualified by material adverse change or other materiality qualifier) as of
such date.

 

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

 

(c)  No law or regulation shall prohibit, and no order, judgment or decree of
any Governmental Authority shall enjoin, prohibit or restrain, any Lender from
making the requested Loan or the Issuing Bank or any Lender from issuing,
renewing, extending or increasing the face amount of or participating in the
Letter of Credit requested to be issued, renewed, extended or increased.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrowers on the date thereof
as to the matters specified in paragraphs (a) and (b) of this Section.

 

SECTION 4.03.  Designation of a Foreign Subsidiary Borrower.  The designation of
a Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the
condition precedent that the Company or such proposed Foreign Subsidiary
Borrower shall have furnished or caused to be furnished to the Administrative
Agent:

 

(a)  Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its Board of Directors’ resolutions (and resolutions of other
bodies, if any are deemed necessary by counsel for the Administrative Agent)
approving the Borrowing Subsidiary Agreement and any other Loan Documents to
which such Subsidiary is becoming a party and such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of such Subsidiary;

 

(b)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of such Subsidiary, which shall identify by name and title and bear the
signature of the officers of such Subsidiary authorized to request Borrowings
hereunder and sign the Borrowing Subsidiary Agreement and the other Loan
Documents to which such Subsidiary is becoming a party, upon which certificate
the Administrative Agent and the Lenders shall be entitled to rely until
informed of any change in writing by the Company or such Subsidiary;

 

(c)  Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders.

 

58

--------------------------------------------------------------------------------


 

(d)  Any promissory notes requested by any Lender, and any other instruments and
documents reasonably requested by the Administrative Agent.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or otherwise
become subject to cash collateralization or other arrangements reasonably
satisfactory to the Administrative Agent and Issuing Bank) and all LC
Disbursements shall have been reimbursed, the Company covenants and agrees with
the Lenders that:

 

SECTION 5.01.  Financial Statements and Other Information.  The Company will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)  within ninety (90) days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

 

(b)  within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its unaudited consolidated balance
sheet and unaudited related statements of operations and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers (which certification shall be satisfied by the certification provided
in Exhibit 31.2 to the Company’s applicable Quarterly Report on Form 10-Q) as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company, substantially in
the form of Exhibit H, (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10 and
(iii) stating whether, to the knowledge of such Financial Officer, any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(d)  as soon as available, but in any event not more than seventy-five (75) days
following the beginning of each fiscal year of the Company, a copy of the plan
and forecast of the Company for the upcoming fiscal year in form as presented to
the Board of Directors of the Company;

 

59

--------------------------------------------------------------------------------


 

(e)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be; and

 

(f)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Sections 5.01(a), (b) and (e) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents on the SEC’s
website at www.sec.gov or on the Company’s website at the address communicated
to the Administrative Agent and the Lenders in accordance with Section 9.01 or
(ii) on which similar website, if any, to which the Administrative Agent and
each Lender has access (whether a commercial, third-party website or whether a
website sponsored by the Administrative Agent), provided that the Company shall
have notified (which notice may be by facsimile or electronic mail and shall be
given in accordance with Section 9.01) the Administrative Agent of the posting
of any such documents.  Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent.

 

SECTION 5.02.  Notices of Material Events.  The Company will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)  the occurrence of any Default;

 

(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against, or to the knowledge of a
Financial Officer, affecting the Company or any Affiliate thereof that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

 

(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03.  Existence; Conduct of Business.  The Company will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its (a) legal existence and
(b) the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; except, in the
case of clause (b), to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

60

--------------------------------------------------------------------------------


 

SECTION 5.04.  Payment of Obligations.  The Company will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Company or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.05.  Maintenance of Properties; Insurance.  The Company will, and will
cause each of its Subsidiaries to, (a) keep and maintain in all material
respects all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06.  Books and Records; Inspection Rights.  The Company will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account from which financial statements may be prepared in accordance with GAAP
and, in any event, consistent with the Company’s (or such Subsidiary’s, as the
case may be) past practice or changes in such practice necessary to meet the
requirements of GAAP.  The Company will, and will cause each of its Subsidiaries
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested, provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, (a) only the Administrative Agent on behalf of the Lenders (or
a Lender to the extent such visit or inspection is coordinated through the
Administrative Agent) may exercise the rights under this Section 5.06, (b) the
Administrative Agent and the Lenders, collectively, shall not exercise such
rights more often than two times during any calendar year absent the existence
of an Event of Default and only one such time shall be at the Company’s expense
absent the existence of an Event of Default and (c) the Person exercising such
rights shall attempt not to exercise such rights during the first thirty (30)
days of any of the Company’s fiscal quarters.  Notwithstanding anything to the
contrary in this Section 5.06 or any other Loan Document, none of the Company or
any Subsidiary shall be required to disclose, permit the inspection, examination
or making of copies or abstracts of, or discussion of, any document, information
or other matter (a) that constitutes non-financial trade secrets or
non-financial proprietary information (in each case, unless an Event of Default
has occurred and is continuing, provided that, in such case, such information
shall be available to the Administrative Agent on behalf of the Lenders (or to
any Lender to the extent such visit or inspection is coordinated through the
Administrative Agent, provided that, in connection with such information, each
such Lender shall be subject to customary “clean-room” restrictions that are
reasonably satisfactory to each of the Administrative Agent and the Company)),
(b) in respect of which disclosure to the Administrative Agent or any Lender (or
any of their respective representatives) is prohibited by any law or any binding
contractual agreement or (c) is subject to attorney-client or similar privilege
or constitutes attorney work product.

 

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  The
Company will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property (including without limitation Environmental Laws) and
(ii) perform in all material respects its obligations under material agreements
to which it is a party, in the case of (i) and (ii), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.  Each of the Swiss Borrowers shall at all
times ensure that it complies with the Swiss Twenty Non-Bank Rules.  The

 

61

--------------------------------------------------------------------------------


 

Company will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs, and for general corporate purposes, of the
Company and its Subsidiaries in the ordinary course of business, including
acquisitions not prohibited by the terms of this Agreement.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  No Borrower will request any Borrowing or
Letter of Credit, and no Borrower shall use, and the Company shall procure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, Switzerland or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

SECTION 5.09.  Subsidiary Guaranty.  As promptly as possible but in any event
within thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person becomes a Subsidiary or any Subsidiary
qualifies independently as, or is designated by the Company or the
Administrative Agent as, a Subsidiary Guarantor pursuant to the definitions of
“Material Subsidiary” and “Subsidiary Guarantor”, the Company shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail describing the material assets of such Person and shall cause
each such Subsidiary which also qualifies as a Subsidiary Guarantor to deliver
to the Administrative Agent a joinder to the Subsidiary Guaranty (in the form
contemplated thereby) pursuant to which such Subsidiary agrees to be bound by
the terms and provisions of thereof, such joinder to the Subsidiary Guaranty to
be accompanied by appropriate corporate resolutions, other corporate
documentation and legal opinions in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or otherwise become subject to
cash collateralization or other arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank), and all LC Disbursements shall have
been reimbursed, the Company covenants and agrees with the Lenders that:

 

SECTION 6.01.  Indebtedness.  The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)  the Obligations and any other Indebtedness created under the Loan
Documents;

 

(b)  Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof;

 

62

--------------------------------------------------------------------------------


 

(c)  Indebtedness of the Company to any Subsidiary and of any Subsidiary to the
Company or any other Subsidiary;

 

(d)  Guarantees by the Company of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Company or any other Subsidiary;

 

(e)  Indebtedness of the Company or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
(including any replacement thereof, and additions and accessions to such asset
and the proceeds and products thereof (and any customary security deposits made
in connection therewith)) prior to the acquisition thereof, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within ninety (90) days after such acquisition or the
completion of such construction or improvement and (ii) the aggregate principal
amount of Indebtedness permitted by this clause (e) shall not exceed $50,000,000
at any time outstanding;

 

(f)  Indebtedness of the Company or any Subsidiary as an account party in
respect of letters of credit (other than Letters of Credit issued under this
Agreement) or bankers’ acceptances or similar instruments in an aggregate
principal amount not to exceed $300,000,000 at any time;

 

(g)  Indebtedness of any Subsidiary that is not a Loan Party and Indebtedness of
the Company or any Subsidiary secured by a Lien on any asset of the Company or
any Subsidiary; provided that the aggregate outstanding principal amount of
Indebtedness permitted by this clause (g) shall not exceed, at the time of the
incurrence thereof, 5% of Consolidated Total Assets (determined as of the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the
delivery of any such financial statements, the last day of the last fiscal
quarter included in the financial statements referred to in Section 3.04(a));

 

(h)  unsecured Indebtedness of any Loan Party in an aggregate principal amount
not exceeding $25,000,000 at any time outstanding; provided that no such Dollar
limitation shall apply so long as at the time of the incurrence thereof and
after giving effect thereto (on a Pro Forma Basis) (i) no Default or Event of
Default shall have occurred and be continuing and (ii) the Company shall be in
compliance with the financial covenants set forth in Section 6.10;

 

(i)  Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

(j)  Indebtedness of the Company or any Subsidiary (including obligations in
respect of letters of credit for the benefit of the issuer thereof) in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

 

(k)  Indebtedness in respect of Swap Agreements permitted by Section 6.05;

 

63

--------------------------------------------------------------------------------


 

(l)  Indebtedness arising in connection with customary cash management services
and from the honoring by a bank or financial institution of a check, draft or
similar instrument drawn against insufficient funds, in each case in the
ordinary course of business, provided that such Indebtedness is extinguished
within five Business Days after its incurrence;

 

(m)  Indebtedness representing deferred compensation to employees of the Company
or any Subsidiary incurred in the ordinary course of business;

 

(n)  Indebtedness consisting of promissory notes issued by the Company or any
Subsidiary to current or former officers, directors or employees or to their
respective estates, spouses or former spouses, in each case to finance the
purchase or redemption of Equity Interests (or any option, warrant or other
right to acquire any Equity Interests) permitted by Section 6.07;

 

(o)  customer deposits and advance payments received by the Company or any
Subsidiary in the ordinary course of business from customers for goods or
services purchased in the ordinary course of business;

 

(p)  Indebtedness of the Company or any Subsidiary consisting of
(A) Indebtedness owed to any insurance provider for the financing of insurance
premiums so long as such Indebtedness shall not be in excess of the amount of
such premiums, and shall be incurred only to defer the cost of such premiums,
for the annual period in which such Indebtedness is incurred or (B) take-or-pay
obligations contained in supply arrangements, in each case incurred in the
ordinary course of business; and

 

(q)  Indebtedness of any Person that becomes a Subsidiary after the date hereof
or is merged with and into the Company or any Subsidiary, provided that such
Indebtedness exists at the time such Person becomes a Subsidiary or is merged
with and into the Company or such Subsidiary, as the case may be, and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary or being merged with and into the Company or such Subsidiary, as the
case may be, and extensions, renewals, replacements and refinancings of any such
Indebtedness so long as the principal amount (or accreted value, if applicable)
of such extensions, renewals, replacements and refinancings does not exceed the
principal (or accreted value, if applicable) of the Indebtedness being extended,
renewed, replaced or refinanced (plus any accrued but unpaid interest and
redemption premium payable by the terms of such Indebtedness thereon and other
reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing; provided
further that, immediately after giving effect to such incurrence of Indebtedness
pursuant to this clause (q), no Event of Default exists and the covenants in
Section 6.10 would be met on a Pro Forma Basis.

 

SECTION 6.02.  Liens.  The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(a)  Permitted Encumbrances;

 

(b)  any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (plus any accrued but unpaid

 

64

--------------------------------------------------------------------------------


 

interest and premium payable by the terms of such obligations thereon and other
reasonable amounts paid, and reasonable fees and expenses incurred, in
connection with such extension, renewal, replacement or refinancing);

 

(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary or is merged with and into the Company or any
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Company or any Subsidiary and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;

 

(d)  Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
ninety (90) days after such acquisition or the completion of such construction
or improvement, (iii) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Subsidiary;

 

(e)  Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the State of New York
(or, if applicable, the corresponding section of the Uniform Commercial Code in
effect in the relevant jurisdiction), in each case covering only the items being
collected upon;

 

(f)  Liens representing any interest or title of a licensor, lessor, sublicensor
or sublessor under any lease or license permitted by this Agreement (so long as
any such Lien does not secure Indebtedness);

 

(g)  Liens attaching to commodity trading accounts or brokerage accounts
incurred in the ordinary course of business;

 

(h)  pledges or deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations to (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Company or
any Subsidiary;

 

(i)  Liens representing any interest of a licensee, lessee, sublicense or
sublessee arising by virtue of being granted a license, sublease, sublicense or
sublease (including the provision of software under an open source license)
permitted by this Agreement (so long as any such Lien does not secure any
Indebtedness);

 

(j)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

65

--------------------------------------------------------------------------------


 

(k)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any
Subsidiary in the ordinary course of business;

 

(l)  Liens that are customary contractual liens (including rights of set-off and
pledges) encumbering deposits and accounts and (A) relating to the establishment
of depository relations with banks or other financial institutions not given in
connection with the incurrence of any Indebtedness, (B) relating to pooled
deposit or sweep accounts of the Company or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred by the Company or any
Subsidiary in the ordinary course of business or (C) relating to purchase orders
and other agreements entered into with customers of the Company or any
Subsidiary in the ordinary course of business;

 

(m)  Liens solely on cash earnest money deposits or deposits in connection with
indemnity obligations made by the Company or any Subsidiary in connection with
any letter of intent or purchase agreement entered into in connection with any
acquisition by the Company or any Subsidiary permitted hereunder;

 

(n)  Liens arising from precautionary Uniform Commercial Code financing
statement filings solely as a precautionary measure in connection with operating
leases or consignment of goods;

 

(o)  Liens on insurance policies and the proceeds thereof granted in the
ordinary course of business to secure the financing of insurance premiums with
respect thereto as permitted under Section 6.01(p);

 

(p)  customary Liens securing any overdraft and related liabilities arising from
treasury, depository or cash management services or automated clearing house
transfers of funds, all in favor of the provider of such services;

 

(q)  any encumbrance or restriction (including put and call arrangements) with
respect to the transfer of the Equity Interests of any joint venture or similar
arrangement pursuant to the terms thereof;

 

(r)  Liens on specific items of inventory or other goods and the proceeds
thereof securing obligations in respect of documentary letters of credit or
bankers’ acceptances issued or created for the account of the Company or any
Subsidiary in the ordinary course of business to facilitate the purchase,
shipment or storage of such inventory or other goods;

 

(s)  Liens arising by operation of law under §1120 of the German Civil Code
(Bürgerliches Gesetzbuch), under §369 of the German Commercial Code
(Handelsgesetzbuch) or under similar provisions of Swiss law; and

 

(t)  Liens on assets of the Company and its Subsidiaries not otherwise permitted
above so long as the aggregate principal amount of the Indebtedness subject to
such Liens does not exceed, at the time of the incurrence of such Indebtedness,
5% of Consolidated Total Assets (determined as of the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any
such financial statements, the last day of the last fiscal quarter included in
the financial statements referred to in Section 3.04(a)).

 

66

--------------------------------------------------------------------------------


 

SECTION 6.03.  Fundamental Changes and Asset Sales.  (a) The Company will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) any of its assets, (including pursuant to a Sale and Leaseback
Transaction), or any of the Equity Interests of any of its Subsidiaries (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:

 

(i)  any Person may merge into the Company in a transaction in which the Company
is the surviving corporation;

 

(ii)  any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is such Loan Party (provided that any such merger involving the
Company must result in the Company as the surviving entity);

 

(iii)  any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Loan Party;

 

(iv)  the Company and its Subsidiaries may (A) sell inventory in the ordinary
course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, and (D) make any other sales, transfers, leases or dispositions that,
together with all other property of the Company and its Subsidiaries previously
leased, sold or disposed of as permitted by this clause (D) during any fiscal
year of the Company, does not exceed, as of the time of making such sale,
transfer, lease or disposition, 10% of Consolidated Total Assets (determined as
of the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, the last day of the last
fiscal quarter included in the financial statements referred to in
Section 3.04(a));

 

(v)  any Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution is in the best interests of the
Company and is not materially disadvantageous to the Lenders; or

 

(vi)  any Subsidiary which is not a Loan Party may merge with or consolidate
into another Subsidiary which is not a Loan Party.

 

(b)  The Company will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Company and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

 

(c)  The Company will not, nor will it permit any of its Subsidiaries to, change
its fiscal year from the basis in effect on the Effective Date.

 

SECTION 6.04.  [Intentionally Omitted].

 

SECTION 6.05.  Swap Agreements.  The Company will not, and will not permit any
of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual or reasonably forecasted exposure (other than those in
respect of Equity Interests of the Company or any of its Subsidiaries), and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to

 

67

--------------------------------------------------------------------------------


 

floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.

 

SECTION 6.06.  Transactions with Affiliates.  The Company will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Company or such Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Company and its wholly owned Subsidiaries
not involving any other Affiliate, (c)  any Restricted Payment permitted by
Section 6.07; (d) loans or advances to employees not prohibited by the terms of
this Agreement, (e) payroll, travel, moving and similar advances to cover
matters not prohibited by the terms of this Agreement, (f) the payment of
reasonable fees to, and the reimbursement of reasonable out-of-pocket expenses
(to the extent incurred in any such Person’s capacity as a director) of,
directors of the Company or any Subsidiary who are not employees of the Company
or any Subsidiary, and compensation, severance and employee benefit arrangements
paid to, and indemnities provided for the benefit of, directors, officers or
employees of the Company or the Subsidiaries in the ordinary course of business,
(g) any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,
stock options and stock ownership plans approved by the Company’s board of
directors (or a committee thereof) and (h) employment and severance arrangements
or similar arrangements entered into in the ordinary course of business between
the Company or any Subsidiary and any thereof, provided that (i) in the case of
any such arrangement entered into with an employee of the Company, such
arrangement shall have been approved by the Company’s board of directors (or a
committee thereof), (ii) in the case of any such arrangement entered into with
an employee of any other Loan Party (other than any such employee that is also
an employee of the Company (in which case subclause (i) of this clause (h) would
apply) that could result in cash payments to such employee in excess of
$500,000, such arrangement shall have been approved by the Company’s board of
directors (or a committee thereof) and (iii) in the case of any such arrangement
entered into with an employee of a Subsidiary that is not a Loan Party (other
than any such employee that is also an employee of the Company (in which case
subclause (i) of this clause (h) would apply) or any other Loan Party (in which
case subclause (ii) of this clause (h) would apply)) that could result in cash
payments to such employee in excess of $1,000,000, such arrangement shall have
been approved by the Company’s board of directors (or a committee thereof) (it
being understood, for purposes of clarity, that the term “employee” as used in
this clause (h) shall refer only to such employees that are Affiliates of the
Company or the applicable Subsidiary, as the case may be).

 

SECTION 6.07.  Restricted Payments.  The Company will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, (it being understood and agreed that the
Company and the Subsidiaries shall be permitted to agree to pay or make a
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
so long as the actual payment or making of such Restricted Payment is contingent
upon (x) receipt of the consent therefor (via a waiver or amendment to this
Section 6.07) from the requisite number of Lenders in accordance with
Section 9.02 or (y) the Commitments having expired or been terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable (other than contingent amounts not yet due) under any Loan Document
having been paid in full and all Letters of Credit having expired or been
terminated (or otherwise having become subject to cash collateralization or
other arrangements reasonably satisfactory to the Administrative Agent and the
Issuing Bank (including in respect of fees that would otherwise be payable in
connection with such Letters of Credit pursuant to the terms of this Agreement),
and all LC Disbursements having been reimbursed, except (a) the Company may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Company may
make Restricted Payments pursuant to and in accordance with stock

 

68

--------------------------------------------------------------------------------


 

option plans or other benefit plans for management or employees of the Company
and its Subsidiaries and (d) the Company and its Subsidiaries may make any other
Restricted Payment (including without limitation the payment of dividends in
cash with respect to its Equity Interests) so long as no Default or Event of
Default has occurred and is continuing prior to making such Restricted Payment
or would arise after giving effect (including pro forma effect) thereto and the
aggregate amount of such Restricted Payments does not exceed $50,000,000 during
any fiscal year of the Company; provided that no such Dollar limitation shall
apply if the Company has complied and remains in compliance with the Adjusted
Covenant Requirement.

 

SECTION 6.08.  Restrictive Agreements.  The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Company or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Company or any other Subsidiary or to Guarantee Indebtedness of the
Company or any other Subsidiary; provided that (i) the foregoing shall not apply
to restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iii) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (iv) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to restrictions on cash or other deposits imposed by customers of the Company or
any Subsidiary under contracts entered into in the ordinary course of business,
(v) the foregoing shall not apply to restrictions (A) set forth in any
instrument or agreement governing the terms of Indebtedness permitted under
Section 6.01(q) or (B) that are binding on a non-Loan Party Subsidiary at the
time such Person first becomes a Subsidiary or any assets acquired by a non-Loan
Party Subsidiary at the time such assets are acquired, in the case of each of
clauses (A) and (B), so long as such restrictions were not created in
contemplation of such Person becoming a Subsidiary or the acquisition of such
assets and apply only to the assets of such Subsidiary or such assets so
acquired, as the case may be, (vi) the foregoing shall not apply to restrictions
arising in connection with the incurrence of Indebtedness permitted under
Section 6.01 by any Subsidiary that is not a Loan Party, (viii) the forgoing
shall not apply to restrictions under arrangements with any Governmental
Authority imposed on any Foreign Subsidiary in connection with government
grants, financial aid, subsidies, tax holidays or other similar benefits or
economic incentives (so long as such restrictions apply only to the assets of
such Foreign Subsidiary) and (ix) the foregoing shall not apply to customary
restrictions and conditions on then-market terms contained in agreements
relating to issuances of Indebtedness of the Company or any Domestic Subsidiary
pursuant to a privately placed note offering to institutional investors with a
maturity date that is no earlier than the Maturity Date.

 

SECTION 6.09.  Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Company will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Company will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:

 

69

--------------------------------------------------------------------------------


 

(a)                                 increases the overall principal amount of
any such Indebtedness or increases the amount of any single scheduled
installment of principal or interest;

 

(b)                                 shortens or accelerates the date upon which
any installment of principal or interest becomes due or adds any additional
mandatory redemption provisions;

 

(c)                                  shortens the final maturity date of such
Indebtedness or otherwise accelerates the amortization schedule with respect to
such Indebtedness;

 

(d)                                 increases the rate of interest accruing on
such Indebtedness;

 

(e)                                  provides for the payment of additional fees
or increases existing fees;

 

(f)                                   amends or modifies any financial or
negative covenant (or covenant which prohibits or restricts the Company or any
Subsidiary from taking certain actions) in a manner which is more onerous or
more restrictive in any material respect to the Company or such Subsidiary or
which is otherwise materially adverse to the Company, any Subsidiary and/or the
Lenders or, in the case of any such covenant, which places material additional
restrictions on the Company or such Subsidiary or which requires the Company or
such Subsidiary to comply with more restrictive financial ratios or which
requires the Company to better its financial performance, in each case from that
set forth in the existing applicable covenants in the Subordinated Indebtedness
Documents or the applicable covenants in this Agreement; or

 

(g)                                  amends, modifies or adds any affirmative
covenant in a manner which (i) when taken as a whole, is materially adverse to
the Company, any Subsidiary and/or the Lenders or (ii) is more onerous than the
existing applicable covenant in the Subordinated Indebtedness Documents or the
applicable covenant in this Agreement.

 

SECTION 6.10.  Financial Covenants.

 

(a)  Maximum Leverage Ratio.  The Company will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after September 30, 2015, of (i) Consolidated Total Indebtedness
to (ii) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Company and its Subsidiaries on a consolidated basis, to be greater than 3.50 to
1.00.

 

(b)  Minimum Interest Coverage Ratio.  The Company will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after September 30, 2015, of (i) Consolidated EBIT to
(ii) Consolidated Interest Expense, in each case for the period of four
(4) consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Company and its Subsidiaries on a consolidated basis, to be
less than 2.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)  any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

70

--------------------------------------------------------------------------------


 

(b)  any Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) Business
Days;

 

(c)  any representation or warranty made or deemed made by or on behalf of any
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

 

(d)  (i) any Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to any Borrower’s
existence), 5.08 or 5.09, in Article VI or in Article X or (ii) any Loan
Document shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or any party thereto takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document or
any of its obligations thereunder;

 

(e)  any Borrower or any Subsidiary Guarantor, as applicable, shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in clause (a), (b) or (d) of this Article)
or any other Loan Document, and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

 

(f)  the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable after giving
effect to any applicable grace period;

 

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness;

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets, and,
in any such case, except if a bankruptcy is declared (faillissement is
uitgesproken) under the Dutch Bankruptcy Act (Faillissementswet), such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)  the Company or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described

 

71

--------------------------------------------------------------------------------


 

in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)  the Company or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k)  without prejudice to the provisions of clauses (h) to (j) (each inclusive),
any of the following occurs in respect of a German Borrower or a German
Subsidiary: (i) it is or admits to be, unable to pay its debts as they fall due
(Zahlungsunfähigkeit) within the meaning of section 17 of the German Insolvency
Code (Insolvenzordung), or it suspends (aussetzen) making payments on all or a
material part of its debts or it announces an intention to do so or commences
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness; or (ii) it is over-indebted (Überschuldung) within the
meaning of section 19 of the German Insolvency Code (Insolvenzordung); or
(iii) for any of the reasons set out in section 17 through 19 (inclusive) of the
German Insolvency Code (Insolvenzordung), it files for insolvency in accordance
with the German Insolvency Code (Antrag auf Eröffnung eines Insolvenzverfahrens)
or its directors are required by law to file for insolvency; or (iv) a third
party creditor files for insolvency against it unless the petition is frivolous
or vexatious and is discharged or dismissed within 60 days of commencement or,
if earlier, the date on which it is advertised; or (v) a competent court takes
any of the actions set out in section 21 of the German Insolvency Code
(Insolvenzordung) or a competent court institutes or rejects (for reason of
insufficiency of its funds to implement such proceedings) insolvency proceedings
against it (Eröffnung des Insolvenzverfahrens);

 

(l)  without prejudice to the provisions of clauses (h) to (j) inclusive, any of
the following occurs in respect of a Swiss Borrower or a Swiss Subsidiary:
(i) it is deemed unable or admits inability to pay its debts as they fall due or
is deemed to or declared to be unable to pay its debts or insolvent
(zahlungsunfähig) under applicable law, (ii) it ceases or suspends making
payments on any of its debts or announces any intention to do so (or is so
deemed for the purposes of any law applicable to it), (iii) by reason of actual
or anticipated financial difficulties, it commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness or
(iv) it files a petition for the opening of bankruptcy proceedings because of
insolvency (Zahlungsunfähigkeit) pursuant to Section 191(1) of the Swiss Federal
Debt Enforcement and Bankruptcy Act (Bundesgesetz über Schuldbetreibung und
Konkurs);

 

(m)  one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer has been notified of such judgment and has not
denied or failed to acknowledge coverage thereof) shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment;

 

(n)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

 

(o)  a Change in Control shall occur;

 

72

--------------------------------------------------------------------------------


 

(p)  the occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided; or

 

(q)  any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder
and under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the

 

73

--------------------------------------------------------------------------------


 

consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Company.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by any Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between such Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each

 

74

--------------------------------------------------------------------------------


 

Lender further represents that it is engaged in making, acquiring or holding
commercial loans in the ordinary course of its business and has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder.  Each Lender shall, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Company and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)  if to any Borrower, to it c/o Bruker Corporation, 40 Manning Park,
Billerca, Massachusetts 01821, Attention of Anthony Mattacchione (Telecopy
No. (978) 667-5993; Telephone No. (978) 663-3660 ext. 1472), with a copy to the
attention of Stacey Desrochers, Treasurer (Telecopy No. (978) 667-2917;
Telephone No. (978) 663-3660 ext. 1115);

 

(ii)  if to the Administrative Agent, (A) in the case of Borrowings denominated
in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn, 7th Floor,
Chicago, Illinois 60603, Attention of Pastell Jenkins (Telecopy No. (877)
379-7755) and (B) in the case of Borrowings denominated in Foreign Currencies,
to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360),
and in each case with a copy to JPMorgan Chase Bank, N.A., Two Corporate Drive,
Suite 730, Shelton, CT 06484, Attention of Scott Farquhar (Telecopy No. (203)
944-8495);

 

(iii)  if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Pastell Jenkins
(Telecopy No. (877) 379-7755);

 

75

--------------------------------------------------------------------------------


 

(iv)  if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, 7th Floor, Chicago, Illinois 60603, Attention of Pastell Jenkins
(Telecopy No. (877) 379-7755); and

 

(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)  Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Company may, in its discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

 

(d)  Electronic Systems.

 

(i)  The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

Any Electronic System used by the Administrative Agent is provided “as is” and
“as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to

 

76

--------------------------------------------------------------------------------


 

any Loan Party, any Lender, the Issuing Bank or any other Person or entity for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02.  Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of any Loan Document or consent to
any departure by any Borrower therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

 

(b)  Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment or pursuant to any fee letter entered into by the Company in
connection with this Agreement, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase any Commitment of any Lender
without the written consent of such Lender, (ii) reduce or forgive the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby (except that any amendment or modification of the
financial covenants in this Agreement (or defined terms used in the financial
covenants in this Agreement) shall not constitute a reduction in the rate of
interest or fees for purposes of this clause (ii)), (iii) postpone the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Loans are included on the Effective Date) or (vi) release the Company or all or
substantially all of the Subsidiary Guarantors from their obligations under
Article X or the Subsidiary Guaranty, as applicable, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood

 

77

--------------------------------------------------------------------------------


 

that any change to Section 2.25 shall require the consent of the Administrative
Agent, the Issuing Bank and the Swingline Lender).  Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.

 

(c)  Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

 

(d)  In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in this Section being referred to as a “Non-Consenting
Lender”), then, so long as the Lender that is acting as Administrative Agent is
not a Non-Consenting Lender, the Company may, at its sole expense and effort,
upon notice to such Non-Consenting Lender and the Administrative Agent, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that (a) the Company shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (b) such Non-Consenting Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued and unpaid interest thereon, accrued
and unpaid fees and all other amounts payable to it hereunder from the assignee
(to the extent of such outstanding principal and accrued and unpaid interest and
fees) or the Company (in the case of all other amounts), and (c) such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b).

 

(e)  Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a)  The Company shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any

 

78

--------------------------------------------------------------------------------


 

Lender (including the reasonable fees, charges and disbursements of one primary
counsel and one additional local counsel in each applicable jurisdiction for the
Administrative Agent and the Issuing Bank and one additional counsel for all the
Lenders (other than the Administrative Agent) and additional counsel in light of
actual or potential conflicts of interest or the availability of different
claims of defenses) in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)  The Company shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related reasonable
and documented out-of-pocket expenses, including the reasonable fees, charges
and disbursements of any counsel for any Indemnitee, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of its
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee or its affiliates or controlling
persons or any of the officers, directors, employees, agents or members of any
of the foregoing, any material breach by any of them of the Loan Documents or
disputes between and among Indemnitees (not arising as a result of any act or
omission by the Company or any of its Affiliates).  This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

 

(c)  To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, in each case, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (it being understood that the Company’s failure to
pay any such amount shall not relieve the Company of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.

 

(d)  To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or

 

79

--------------------------------------------------------------------------------


 

instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

(e)  All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.

 

SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)(i)                      Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A) the Company (provided that the Company shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent;

 

(C) the Issuing Bank; and

 

(D) the Swingline Lender.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent (such consents not to be unreasonably withheld or delayed), provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;

 

80

--------------------------------------------------------------------------------


 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;

 

(E) a Lender may only assign or transfer any of such Lender’s rights and
benefits in respect of a Loan made to a Swiss Borrower to an assignee which is a
Swiss Qualifying Bank; and

 

(F) any assignment or transfer to or assumption by any Person of all or a
portion of a Lender’s rights and obligations under this Agreement (including all
or a portion of its Commitments or Loans) with respect to a Dutch Borrower shall
only be permitted if such Person is a Dutch Non-Public Lender.

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Company, any of its Subsidiaries or any of its
Affiliates, (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof or
(e) a Disqualified Institution.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any

 

81

--------------------------------------------------------------------------------


 

assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of each Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.  The Register shall
be available for inspection by the Company, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)  Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)                                  (i)  Any Lender may, without the consent of
any Borrower, the Administrative Agent, the Issuing Bank or the Swingline
Lender, sell participations to one or more banks or other entities (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; (C) the Borrowers, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) a Lender or Participant, as the case
may be, may only sell participation to one or more Swiss Qualifying Banks in
respect of a Loan made to a Swiss Borrower.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section.

 

82

--------------------------------------------------------------------------------


 

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable
participation].  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless such
Participant agrees, for the benefit of the Company, to comply with
Section 2.17(e) as though it were a Lender (it being understood that the
documentation required under Section 2.17(e) shall be delivered to the
participating Lender).  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of each Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in the obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such interest is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e)                                  Disqualified Institutions.

 

(i)                                     No assignment or participation shall be
made to any Person that was a Disqualified Institution as of the date (the
“Trade Date”) on which the assigning Lender entered into a binding agreement to
sell and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Company has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or Participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”),
(x) such assignee or Participant shall not retroactively be disqualified from
becoming a Lender or Participant and (y) the execution by the Company of an
Assignment and Assumption with respect to such assignee will not by itself
result in such assignee no longer being considered a Disqualified Institution.
Any assignment or participation in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.

 

(ii)                                  If any assignment or participation is made
to any Disqualified Institution without the Company’s prior written consent in
violation of clause (i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Company may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, require such Disqualified Institution to assign,
without recourse (in accordance with and subject to the restrictions contained
in this Section 9.04), all of its interest, rights and obligations under this
Agreement to one or more Persons (other than an Ineligible Institution) at the
lesser of

 

83

--------------------------------------------------------------------------------


 

(x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such interests, rights and obligations in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder.

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions to whom an assignment or
participation is made in violation of clause (i) above (A) will not have the
right to (x) receive information, reports or other materials provided to Lenders
by the Company, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) for purposes of any consent to any amendment, waiver or
modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter.

 

(iv)                              The Administrative Agent shall have the right,
and the Company hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Institutions provided by the Company and any
updates thereto from time to time (collectively, the “DQ List”) on a Platform,
including that portion of such Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

(v)                                 The Administrative Agent and the Lenders
shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Institutions.  Without limiting the generality
of the foregoing, neither the Administrative Agent nor any Lender shall (x) be
obligated to ascertain, monitor or inquire as to whether any other Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any Disqualified Institution.

 

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

 

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single

 

84

--------------------------------------------------------------------------------


 

contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York, without prejudice to the references to legal
concepts of certain other jurisdictions in Article VIII hereof.

 

(b)  Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in the Borough of Manhattan, and of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be

 

85

--------------------------------------------------------------------------------


 

conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)  Each Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Each Foreign Subsidiary
Borrower irrevocably designates and appoints the Company, as its authorized
agent, to accept and acknowledge on its behalf, service of any and all process
which may be served in any suit, action or proceeding of the nature referred to
in Section 9.09(b) in any federal or New York State court sitting in New York
City.  The Company hereby represents, warrants and confirms that the Company has
agreed to accept such appointment (and any similar appointment by a Subsidiary
Guarantor which is a Foreign Subsidiary).  Said designation and appointment
shall be irrevocable by each such Foreign Subsidiary Borrower until all Loans,
all reimbursement obligations, interest thereon and all other amounts payable by
such Foreign Subsidiary Borrower hereunder and under the other Loan Documents
shall have been paid in full in accordance with the provisions hereof and
thereof and such Foreign Subsidiary Borrower shall have been terminated as a
Borrower hereunder pursuant to Section 2.23.  Each Foreign Subsidiary Borrower
hereby consents to process being served in any suit, action or proceeding of the
nature referred to in Section 9.09(b) in any federal or New York State court
sitting in New York City by service of process upon the Company as provided in
this Section 9.09(d); provided that, to the extent lawful and possible, notice
of said service upon such agent shall be mailed by registered or certified air
mail, postage prepaid, return receipt requested, to the Company and (if
applicable to) such Foreign Subsidiary Borrower at its address set forth in the
Borrowing Subsidiary Agreement to which it is a party or to any other address of
which such Foreign Subsidiary Borrower shall have given written notice to the
Administrative Agent (with a copy thereof to the Company).  Each Foreign
Subsidiary Borrower irrevocably waives, to the fullest extent permitted by law,
all claim of error by reason of any such service in such manner and agrees that
such service shall be deemed in every respect effective service of process upon
such Foreign Subsidiary Borrower in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to such Foreign Subsidiary
Borrower.  To the extent any Foreign Subsidiary Borrower has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Subsidiary
Borrower hereby irrevocably waives such immunity in respect of its obligations
under the Loan Documents.  Nothing in this Agreement or any other Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON

 

86

--------------------------------------------------------------------------------


 

CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.  Confidentiality.  (a) Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) on
a need-to-know basis to its and its Affiliates’ directors and advisors to such
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential in accordance with this
Section (with the disclosing Administrative Agent, Issuing Bank or Lender, as
applicable, responsible for such Person’s compliance with this Section)), (b) to
the extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such disclosing Person agrees, to the
extent practicable and not prohibited by law, to use commercially reasonable
efforts to inform the Company promptly thereof prior to such disclosure), (d) to
any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f) so long as such Person is not listed on such DQ List) or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Company or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Company or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Company.  For the purposes of this Section, “Information” means all
information received from the Company relating to the Company or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Company and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

87

--------------------------------------------------------------------------------


 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES, ITS OBLIGATIONS TO THE COMPANY
AND THE LOAN PARTIES UNDER THE LOAN DOCUMENTS AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS FURNISHED BY THE COMPANY OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE COMPANY, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE COMPANY AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES, ITS OBLIGATIONS TO THE COMPANY AND THE LOAN PARTIES UNDER THE LOAN
DOCUMENTS AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies such Loan Party, which information includes the name and address
of such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.

 

SECTION 9.14.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.15.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating,

 

88

--------------------------------------------------------------------------------


 

and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.16.  Attorney Representation.  If a Dutch Borrower or another Loan
Party incorporated under the laws of the Netherlands is represented by an
attorney in connection with the signing and/or execution of the Agreement and/or
any other Loan Document it is hereby expressly acknowledged and accepted by the
parties to the Agreement and/or any other Loan Document that the existence and
extent of the attorney’s authority and the effects of the attorney’s exercise or
purported exercise of his or her authority shall be governed by the laws of the
Netherlands.

 

ARTICLE X

 

Cross-Guarantee

 

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last two sentences of this Article X, each
Borrower hereby irrevocably and unconditionally guarantees, as a primary obligor
and not merely as a surety, irrespective of the validity of the Obligations,
waiving all rights of objection and defense arising from the Obligations, the
payment when and as due of the Obligations of such other Borrowers.  Each
Borrower further agrees that the due and punctual payment of such Obligations
may be extended or renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its guarantee hereunder
notwithstanding any such extension or renewal of any such Obligation.

 

Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment.  The obligations of each
Borrower hereunder shall not be affected by (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Swap Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit

 

89

--------------------------------------------------------------------------------


 

the payment by such Borrower or any other guarantor of the Obligations, of any
of the Obligations or otherwise affecting any term of any of the Obligations; or
(h) any other act, omission or delay to do any other act which may or might in
any manner or to any extent vary the risk of such Borrower or otherwise operate
as a discharge of a guarantor as a matter of law or equity or which would impair
or eliminate any right of such Borrower to subrogation.

 

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.

 

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.

 

Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or returned by the Administrative Agent, the Issuing
Bank or any Lender (or any of its Affiliates) upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a holder of Obligations in its discretion).

 

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

 

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in

 

90

--------------------------------------------------------------------------------


 

full in cash of all the Obligations owed by such Borrower to the Administrative
Agent, the Issuing Bank and the Lenders.

 

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

 

Nothing in this Article X shall oblige a German GmbH Obligor to make a payment
in respect of this Article X if and to the extent that the obligations under
this Article X secure obligations of such German GmbH Obligor’s
shareholder(s) and/or affiliated companies (verbundene Unternehmen) of such
shareholder(s) within the meaning of Section 15 of the German Stock Corporation
Act (Aktiengesetz) (other than the Subsidiaries of such German GmbH Obligor) and
such payment would cause such German GmbH Obligor not to have sufficient net
assets (Reinvermögen) to maintain its stated share capital (Stammkapital) and as
a result cause a violation of Sections 30, 31 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung).

 

Nothing in this Article X shall oblige a Swiss Borrower to make any payment in
respect of this Article X for any other Loan Party which is not a Subsidiary of
such Swiss Borrower unless such payments are limited to the amount of the freely
disposable shareholder’s equity of such Swiss Borrower at the time of the
enforcement of the obligations and liabilities under this Article X.  The freely
disposable shareholder equity shall be determined in accordance with Swiss law
and Swiss accounting principles and shall correspond to such Swiss Borrower’s
total shareholder equity less the total of (i) its aggregate share capital and
(ii) its statutory reserves (including reserves for own shares and revaluations
as well as for intra-group loans not complying with market conditions) to the
extent such reserves are not available for distribution at the time of the
enforcement of the obligations and liabilities of such Swiss Borrower under this
Article X for the obligations under the Loan Documents of any other Loan Party
which is not a subsidiary of such Swiss Borrower, which amount shall be
(a) determined on the basis of an audited annual or interim balance sheet of
each Swiss Borrower, (b) approved by the auditors of each Swiss Borrower as
distributable amount and (c) approved by a shareholders’ resolution of each
Swiss Borrower in accordance with the provisions of the Swiss Code of
Obligations.

 

Notwithstanding anything contained in this Article X to the contrary, no Foreign
Subsidiary Borrower which is an Affected Foreign Subsidiary shall be liable
hereunder for any of the Loans made to, or any other Obligation of, the Company
or any Subsidiary Guarantor which is a Domestic Subsidiary.

 

The Company hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
Subsidiary Guarantor to honor all of its obligations under the Subsidiary
Guaranty in respect of Specified Swap Obligations (provided, however, that the
Company shall only be liable under this paragraph for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this paragraph or otherwise under this Article X voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The Company intends that this paragraph constitute, and this
paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Subsidiary Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Signature Pages Follow]

 

91

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BRUKER CORPORATION,
as the Company

 

 

 

By

/s/ STACEY L. DESROCHERS

 

 

Name:

Stacey L. Desrochers

 

 

Title:

Treasurer

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

BRUKER INVEST AG,

 

as a Foreign Subsidiary Borrower

 

 

 

By

/S/ FRANK LAUKIEN

 

 

Name: Dr. Frank Laukien

 

 

Title: President of the Board

 

 

 

By

/s/ DANIEL SAUTER

 

 

Name: Dr. Daniel Sauter

 

 

Title: Member of the Board

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

BRUKER FINANCE B.V.,

 

as a Foreign Subsidiary Borrower

 

 

 

By

/s/ STACEY L. DESROCHERS

 

 

Name:

Stacey L. Desrochers

 

 

Title:

Director

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

BRUKER FINANCE B.V.,

 

as a Foreign Subsidiary Borrower

 

 

 

By

/s/ MOSHGAN GHOLGHESAEI

ITS DE BREE

 

 

Name:

M. Gholghesaei

i. de Bree

 

 

Title:

Proxy Holder A

Proxy Holder A

 

 

 

TMF Management B.V.

 

 

 

Managing Director

 

 

 

By

/s/ MOSHGAN GHOLGHESAEI

ITS DE BREE

 

 

Name:

M. Gholghesaei

i. de Bree

 

 

Title:

Proxy Holder A

Proxy Holder A

 

 

 

TMF Netherlands B.V.

 

 

 

Managing Director

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

 

 

 

By

/s/ D. SCOTT FARQUHAR

 

 

Name:

D. Scott Farquhar

 

 

Title:

Executive Director

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually as a Lender and as Co-Syndication Agent

 

 

 

By

/s/ LINDA ALTO

 

 

Name:

Linda Alto

 

 

Title:

SVP

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Co-Syndication Agent

 

 

 

By

/s/ DAVID M. CRANE

 

 

Name:

David M. Crane

 

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., individually as a Lender and as Co-Documentation Agent

 

 

 

By

/s/ MARC J. LUBELEZYK

 

 

Name:

Marc J. Lubelezyk

 

 

Title:

Senior Vice President

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

By

/s/ MING K. CHU

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

By

/s/ VIRGINIA COSENZA

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC., as Co-Documentation Agent

 

 

 

By

/s/ MING K. CHU

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

By

/s/ VIRGINIA COSENZA

 

 

Name:

Virginia Cosenza

 

 

Title:

Vice President

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., individually as a Lender and as Co-Documentation Agent

 

 

 

By

/s/ SHREYA SHAH

 

 

Name: Shreya Shah

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, as a Lender

 

 

 

By

/s/ CHRISTOPHER MÜLLER

 

 

Name:

Christopher Müller

 

 

Title:

Director

 

 

 

By

/s/ TINO SCHAUFELBERGER

 

 

Name:

Tino Schaufelberger

 

 

Title:

Assistant Vice President

 

Signature Page to Credit Agreement

Bruker Corporation et al

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

100,000,000

 

 

 

BANK OF AMERICA, N.A.

 

$

100,000,000

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

100,000,000

 

 

 

CITIZENS BANK, N.A.

 

$

60,000,000

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

60,000,000

 

 

 

TD BANK, N.A.

 

$

60,000,000

 

 

 

CREDIT SUISSE AG

 

$

20,000,000

 

 

 

AGGREGATE COMMITMENT

 

$

500,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULES TO CREDIT AGREEMENT

 

October 27, 2015

 

These schedules and all attachments hereto (each of which is incorporated herein
by this reference) constitutes the “Schedules” to that new Credit Agreement,
dated as of October 27, 2015, among Bruker Corporation, the Foreign Subsidiary
Borrowers (as identified therein), the other Foreign Subsidiary Borrowers from
time to time party thereto, the Lenders party thereto, the agents party thereto
and JPMorgan Chase Bank, N.A. as Administrative Agent (the “Agreement”).

 

Unless the context otherwise requires, all capitalized terms used in these
Schedules shall have the respective meanings assigned to them in the Agreement. 
These Schedules are qualified in their entirety by reference to specific
provisions of the Agreement, and are not intended to constitute, and shall not
be construed as constituting representations or warranties of the parties except
as and to the extent provided in the Agreement.  References to or descriptions
of any document herein do not purport to be complete and are qualified in
entirety by the document itself.

 

If any Schedule lists an item or any information in such a way as to make its
relevance to the disclosure required by another Schedule readily apparent, the
matter shall be deemed to have been disclosed in such other Schedule,
notwithstanding the omission of an appropriate cross-reference to such other
Schedule.

 

--------------------------------------------------------------------------------


 

Schedule 2.02

 

Competitors

 

ABB Ltd.

Accelerate Diagnostics, Inc.

AES Corporation

Aethlon Medical, Inc.

Affymetrix, Inc.

Agilent Technologies, Inc.

AMETEK, Inc.

American Superconductor Corporation

Bio-Rad Laboratories, Inc.

bioMerieux S.A.

BUCHI Labortechnik AG

Cepheid

Charles River Laboratories International, Inc.

Coherent, Inc.

CPI International, Inc.

Danaher Corporation

FEI Company

FLIR Systems, Inc.

Fluidigm Corporation

FMB Feinwerk and Messtechnik GmbH

Foss

Fujikura Ltd.

Furukawa Electric Co., Ltd.

General Electric Company

Harvard Bioscience, Inc.

Hitachi, Ltd.

Hologic, Inc.

HTG Molecular Diagnostics, Inc.

Illumina, Inc.

JASCO

JEOL, Ltd.

KLA-Tencor Corporation

Luvata Group

Mediso Ltd.

Mettler-Toledo International Inc.

Mitsubishi Electric Corporation

Mitsubishi Heavy Industries, Ltd.

MR Solutions Ltd.

Nikon Corporation

Olympus Corporation

OSI Systems, Inc.

Oxford Instruments plc

Pacific Biosciences of California, Inc.

PerkinElmer, Inc.

Renishaw plc

Rigaku Corporation

Roka Bioscience, Inc.

RS2D

Shimadzu Corporation

Sigma-Aldrich Corporation

Smiths Group plc

SonoSite, Inc.

Spectris plc

SuNam Co., Ltd.

Superconductor Technologies, Inc.

Thales Group

Thermo Fisher Scientific Inc.

Toshiba Corporation

TriFoil Imaging Inc.

Varian Medical Systems, Inc.

Veeco Instruments Inc.

WaferGen Biosystems, Inc.

Waters Corporation

Ettore Zanon S.P.A.

Carl Zeiss AG

 

3

--------------------------------------------------------------------------------


 

Schedule 2.06

 

Existing Letters of Credit

 

JPM Ref
Number

 

Release
Date

 

Expiry/
Maturity Date

 

Beneficiary Name

 

Outstanding
USD
Equivalent

S-422294

 

07/11/12

 

05/09/16

 

Ecopetrol SA

 

$

60,000

S-426264

 

04/03/14

 

12/16/16

 

Ohio State University

 

$

250,000

S-427650

 

06/03/14

 

12/31/15

 

Ohio State University

 

$

2,263,624

S-427651

 

07/28/14

 

07/15/16

 

Comptroller of Public Accounts-Texas Bond

 

$

21,550

S-838440

 

12/02/14

 

11/24/16

 

Instituto Venezolano De Investigaciones Cientificas

 

$

110,193

 

 

 

 

 

 

 

 

$

2,705,368

 

4

--------------------------------------------------------------------------------


 

Schedule 3.01

 

Organization; Powers; Subsidiaries

 

The following is a listing of each Subsidiary of the Company:

 

Name of Subsidiary

 

Jurisdiction of
Incorporation

 

Material
Subsidiary

 

Capitalization

 

Description of
each class of
securities
issued and
outstanding
(only for
entities w/o
100%
ownership)

Bruker AXS Inc.

 

Delaware, U.S.A.

 

Yes

 

100%

 

N/A

Bruker BioSciences Security Corporation

 

Massachusetts, U.S.A.

 

No

 

100%

 

N/A

Bruker BioSpin Corporation

 

Massachusetts, U.S.A.

 

Yes

 

100%

 

N/A

Bruker Daltonics Inc.

 

Delaware, U.S.A.

 

No

 

100%

 

N/A

Bruker Energy & Supercon Technologies, Inc.

 

Delaware, U.S.A.

 

No

 

100%

 

N/A

Bruker Optics Inc.

 

Delaware, U.S.A.

 

No

 

100%

 

N/A

Bruker HTS GmbH

 

Germany

 

No

 

100%

 

N/A

Hydrostatic Extrusions Ltd.

 

United Kingdom

 

No

 

100%

 

N/A

Bruker Advanced Supercon GmbH

 

Germany

 

No

 

100%

 

N/A

Bruker EAS GmbH

 

Germany

 

No

 

100%

 

N/A

RI Research Instruments GmbH

 

Germany

 

No

 

51% owned by Bruker Energy & Supercon
Technologies, Inc.

45% owned by RI Research Instruments Manager GbR

2% owned by Dr. Burkhard Prause

2% owned by Dr. Klaus Schlenga

 

Common stock interest represented by percentage interest

 

5

--------------------------------------------------------------------------------


 

Bruker AXS GmbH

 

Germany

 

Yes

 

100%

 

N/A

Bruker AXS Handheld Inc.

 

Delaware, U.S.A.

 

No

 

100%

 

N/A

Bruker AXS K.K.

 

Japan

 

No

 

100%

 

N/A

Bruker Nano, Inc.

 

Arizona, United States

 

Yes

 

100%

 

N/A

Bruker Austria GmbH

 

Austria

 

No

 

100%

 

N/A

Bruker AXS Analytical Instruments Pvt. Ltd.

 

India

 

No

 

100%

 

N/A

Bruker AXS Nordic AB

 

Sweden

 

No

 

100%

 

N/A

Bruker AXS SAS

 

France

 

No

 

100%

 

N/A

Bruker Baltic OU

 

Estonia

 

No

 

100%

 

N/A

Bruker do Brasil Ltda.

 

Brazil

 

No

 

100%

 

N/A

Bruker Elemental GmbH

 

Germany

 

No

 

100%

 

N/A

Bruker Mexicana S.A. de C.V.

 

Mexico

 

No

 

100%

 

N/A

Bruker Polska Sp. Z o.o.

 

Poland

 

No

 

100%

 

N/A

Bruker South Africa (Pty) Ltd.

 

South Africa

 

No

 

100%

 

N/A

Bruker Nano GmbH

 

Germany

 

No

 

100%

 

N/A

InCoaTec GmbH

 

Germany

 

No

 

66% owned by Bruker AXS GmbH

20% owned by Dr. Carsten Michaelsen

14% owned by Dr. Joerg Wiesmann

 

Common stock interest represented by percentage interest

Bruker Invest AG

 

Switzerland

 

No

 

100%

 

N/A

Bruker BioSpin AG

 

Switzerland

 

Yes

 

100%

 

N/A

Bruker Espanola S.A.

 

Spain

 

No

 

100%

 

N/A

Bruker BioSpin International AG

 

Switzerland

 

No

 

100%

 

N/A

Bruker BioSpin K.K.

 

Japan

 

No

 

100%

 

N/A

Bruker Korea Co. Ltd.

 

Korea

 

No

 

100%

 

N/A

Bruker BioSpin MRI GmbH

 

Germany

 

No

 

100%

 

N/A

Bruker BioSpin MRI Inc.

 

Massachusetts, U.S.A.

 

No

 

100%

 

N/A

Bruker BioSpin Scandinavia AB

 

Sweden

 

No

 

100%

 

N/A

Bruker Netherland B.V.

 

Netherlands

 

No

 

100%

 

N/A

Bruker Ltd.

 

Canada

 

No

 

100%

 

N/A

Bruker UK Ltd.

 

United Kingdom

 

No

 

100%

 

N/A

Bruker BioSpin S.A.

 

France

 

No

 

100%

 

N/A

Bruker Belgium S.A./N.V.

 

Belgium

 

No

 

100%

 

N/A

Bruker Italia S.r.l.

 

Italy

 

No

 

100%

 

N/A

 

6

--------------------------------------------------------------------------------


 

Bruker Portugal Unipessoal Lda.

 

Portugal

 

No

 

100%

 

N/A

Bruker Scientific Israel Ltd.

 

Israel

 

No

 

100%

 

N/A

Bruker (Beijing) Technologies & Services Co. Ltd.

 

China

 

No

 

100%

 

N/A

Bruker (Malaysia) SDN BHD

 

Malaysia

 

No

 

100%

 

N/A

Bruker Singapore Pte Ltd.

 

Singapore

 

No

 

100%

 

N/A

Bruker Ltd.

 

Russia

 

No

 

100%

 

N/A

Bruker India Scientific PVT, Ltd.

 

India

 

No

 

100%

 

N/A

Bruker Scientific Instruments Hong Kong Co. Limited

 

Hong Kong

 

No

 

100%

 

N/A

Bruker Micro CT N.V.

 

Belgium

 

No

 

100%

 

N/A

Bruker Turkey Teknobjik Sistemler Ticaret Ltd. Sirketi

 

Turkey

 

No

 

100%

 

N/A

Bruker (Beijing) Scientific Technology Co. Ltd.

 

China

 

No

 

100%

 

N/A

Bruker AXS Ltd.

 

United Kingdom

 

No

 

100%

 

N/A

Oxford Research Systems Ltd.

 

United Kingdom

 

No

 

100%

 

N/A

Bruker PTY Ltd.

 

Australia

 

No

 

100%

 

N/A

Bruker India Suppliers PVT, Ltd.

 

India

 

No

 

100%

 

N/A

Bruker Physik GmbH

 

Germany

 

Yes

 

100%

 

N/A

Bruker BioSpin GmbH

 

Germany

 

No

 

100%

 

N/A

Perch Solutions OY

 

Finland

 

No

 

100%

 

N/A

Bruker Daltonik GmbH

 

Germany

 

Yes

 

100%

 

N/A

Bruker Taiwan Co. Ltd.

 

Taiwan

 

No

 

100%

 

N/A

Bruker Daltonics K.K.

 

Japan

 

No

 

100%

 

N/A

Bruker Daltonics Pty Ltd.

 

South Africa

 

No

 

100%

 

N/A

Bruker Daltonics Scandinavia AB

 

Sweden

 

No

 

100%

 

N/A

Bruker Chemical Analysis B.V.

 

Netherlands

 

No

 

100%

 

N/A

Bruker Daltonics GmbH

 

Switzerland

 

No

 

100%

 

N/A

Bruker Daltonics Ltd.

 

United Kingdom

 

No

 

100%

 

N/A

Bruker Daltonics S.r.l.

 

Italy

 

No

 

100%

 

N/A

Bruker Panama S. de R.L.

 

Panama

 

No

 

100%

 

N/A

Bruker Daltonique S.A.

 

France

 

No

 

100%

 

N/A

Bruker Detection Corporation

 

Massachusetts, U.S.A.

 

No

 

100%

 

N/A

Bruker s.r.o.

 

Czech Republic

 

No

 

100%

 

N/A

Bruker Daltonics India Pvt. Ltd.

 

India

 

No

 

100%

 

N/A

Bruker Optics K.K.

 

Japan

 

No

 

100%

 

N/A

Bruker Optics GmbH

 

Switzerland

 

No

 

100%

 

N/A

Bruker Optik GmbH

 

Germany

 

Yes

 

100%

 

N/A

Bruker Instruments Ltd.

 

China

 

No

 

100%

 

N/A

Bruker Optics Scandinavia AB

 

Sweden

 

No

 

100%

 

N/A

Bruker Optics Ukraine

 

Ukraine

 

No

 

100%

 

N/A

Bruker Optics B.V.

 

Netherlands

 

No

 

100%

 

N/A

 

7

--------------------------------------------------------------------------------


 

Bruker Hong Kong Ltd.

 

Hong Kong

 

No

 

100%

 

N/A

Bruker Optique SA

 

France

 

No

 

100%

 

N/A

Bruker Finance B.V.

 

Netherlands

 

No

 

100%

 

N/A

Vutara LLC

 

Utah, U.S.A.

 

No

 

100%

 

N/A

 

All Foreign Subsidiaries and all Foreign Subsidiary Borrowers have been
determined to be Affected Foreign Subsidiaries.

 

The following is a list of options, warrants or other rights of any Person to
acquire, or obligations of the Company or any Subsidiary to issue, any shares of
any class of capital stock or other equity interests of the Company or any
Subsidiary:

 

Pursuant to the Bruker Corporation 2010 Incentive Compensation Plan, the Company
is authorized to grant Company directors, officers and employees up to 8,000,000
options to purchase shares of the Company’s common stock or grant restricted
shares of the Company’s common stock.

 

8

--------------------------------------------------------------------------------


 

Schedule 3.03

 

Governmental Approvals

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Indebtedness

 

Group

 

Legal Entity

 

Description

 

Amount
Outstanding

 

 

 

 

 

 

 

(in thousands)

 

 

 

 

 

 

 

 

 

Bruker Corporation

 

 

 

Note Purchase Agreements ranging from 3.16% to 4.46% with maturities beginning
in 2017 and ending 2024.

 

$

240,000

 

 

 

 

 

 

 

 

 

Bruker BioSpin Group

 

Bruker BioSpin S.A. (France)

 

Capital lease obligation related to a buildings in France

 

1,901

 

 

 

 

 

 

 

 

 

 

 

Various

 

Bank guarantees and letters of credit with expiration dates between 2015 and
2025 related primarily to obligations under sales and warranty agreements

 

72,635

 

 

 

 

 

 

 

 

 

Bruker CALID Group

 

Various

 

Bank guarantees and letters of credit with expiration dates between 2015 and
2024 related primarily to obligations under sales and warranty agreements

 

10,705

 

 

 

 

 

 

 

 

 

Bruker Nano Group

 

Various

 

Bank guarantees and letters of credit with expiration dates between 2015 and
2020 related primarily to obligations under sales and warranty agreements

 

21,216

 

 

 

 

 

 

 

 

 

Bruker Energy & Supercon Technologies

 

Various

 

Bank guarantees and letters of credit with expiration dates between 2015 and
2019 related primarily to obligations under sales and warranty agreements

 

27,625

 

 

10

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Liens

 

None, other than those described on Schedule 6.01.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

Bruker Corporation and certain Foreign Subsidiary Borrowers

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of October 27, 2015 among Bruker Corporation, the
Foreign Subsidiary Borrowers from time to time parties thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

--------------------------------------------------------------------------------


 

6.                    Assigned Interest:

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of Commitment/
Loans Assigned

 

Percentage Assigned of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank and Swingline Lender

 

 

 

By:

 

 

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

BRUKER CORPORATION

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(3) To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender
(including, to the extent applicable, that it is a Swiss Qualifying Bank),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, including, but not limited to, Section 2.17
therein, duly completed and executed by the Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of

 

--------------------------------------------------------------------------------


 

this Assignment and Assumption by any Electronic System shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

OPINION OF SPECIAL U.S. COUNSEL FOR THE LOAN PARTIES

 

[Attached]

 

--------------------------------------------------------------------------------


 

Nixon Peabody LLP

100 Summer Street
Boston, MA 02110-2131

617-345-1000

 

October 27, 2015

 

To the Lenders and the

Administrative Agent Referred to Below
c/o JPMorgan Chase Bank, N.A.,

as Administrative Agent
1 Chase Tower

Chicago, Illinois 60603

 

Ladies and Gentlemen:

 

This opinion is furnished to you in connection with the execution and delivery
by Bruker Corporation, a Delaware corporation (the “Company”) of the Credit
Agreement dated as of October 27, 2015 (the “Credit Agreement”), by and among
the Company, certain foreign affiliates of the Company, the Lenders and agents
named therein and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Agent”).  This opinion is rendered to you, at the request of the Company,
pursuant to Section 4.01(b)(i) of the Credit Agreement.  Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.

 

We have acted as special counsel to the Company and the other entities listed on
Schedule 1 hereto (collectively with the Company herein called the “Loan
Parties”) in connection with the preparation, execution and delivery of the
Credit Agreement and the transactions contemplated therein.  In connection with
such representation, we have examined originals, or copies identified to our
satisfaction as being true copies, of the following:

 

(1)                                 The Credit Agreement;

 

(2)                                 The forms of promissory notes attached as
exhibits to the Credit Agreement;

 

(3)                                 The Subsidiary Guaranty;

 

(4)                                 The Certificate of Incorporation of each
Loan Party, other than Bruker Nano, Inc. (“Nano”) and Bruker Biospin Corporation
(“Biospin”), as amended to date and certified by the Secretary of State of the
State of Delaware;

 

(5)                                 The Articles of Incorporation of Nano, as
amended to date and certified by the Secretary of State of the State of Arizona;

 

(6)                                 The Articles of Organization of Biospin, as
amended to date and certified by the Secretary of the Commonwealth of the
Commonwealth of Massachusetts;

 

(7)                                 The By-laws of each Loan Party, as amended
to date, certified by its Secretary;

 

--------------------------------------------------------------------------------


 

(8)                                 Resolutions of the directors of each Loan
Party certified by its Secretary, approving the transactions contemplated by the
Loan Documents to which it is a party; and

 

(9)                                 Certificates of the Secretary of State of
the State of Delaware or in the case of Nano, the Secretary of State of the
State of Arizona, and Biospin, the Secretary of the Commonwealth of the
Commonwealth of Massachusetts, regarding the legal existence and corporate good
standing of each Loan Party dated as of a recent date.

 

The agreements, documents and instruments referred to in clauses (1) through
(3) above are referred to in this letter as the “Loan Documents.”

 

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such agreements and instruments, corporate records,
certificates of public officials and of officers of the Loan Parties, and such
other documents and records and such matters of law as we have deemed necessary
as a basis for the opinions set forth below.  As to questions of fact material
to such opinions, we have relied, without independent verification, upon
certificates of public officials and of officers of the Loan Parties, copies of
which have been delivered to you, and the factual accuracy and completeness of
all the representations and warranties made by the parties to the Loan Documents
and the other documents executed by the Loan Parties in connection with the
transactions contemplated by the Loan Documents.  The opinions expressed herein
as to the valid existence and good standing of each Loan Party are as of the
date of the certificates referred to in clause (9) above and are based solely on
such certificates and our examination of the charter documents of such Loan
Party as referenced in clauses (4) through (6) above.

 

As used in this opinion and unless otherwise specified herein, the phrases “to
our knowledge,” “known to us” and the like refer to the actual present knowledge
of lawyers currently in this firm who have performed substantive legal services
on behalf of the Company or any of the other Loan Parties in connection with the
transactions referred to herein, without any independent investigation or file
or docket review.

 

For purposes of this opinion, we have assumed, with your permission and without
independent verification, (a) the genuineness of all signatures, (b) the legal
capacity of all natural persons who have signed documents examined by us,
(c) the authenticity of all documents submitted to us as originals and the
conformity to original documents of all documents submitted to us as certified
or photostatic copies, and (d) that each of the parties to the Loan Documents
other than the Loan Parties has all requisite power and authority to enter into
and perform its respective obligations in connection with the transactions
described in the Loan Documents to which it is a party and has duly authorized,
executed and delivered such Loan Documents and all other relevant documents, and
that each such Loan Document is enforceable in accordance with its terms against
each of the parties thereto other than the Loan Parties.

 

We express no opinion as to the laws of any jurisdiction other than the federal
laws of the United States of America, the laws of the State of New York, and,
for purposes of the opinions set forth in paragraphs 1, 2 and 3 and
clauses (a) and (b) of paragraph 4 below, the General Corporation Law of the
State of Delaware.

 

2

--------------------------------------------------------------------------------


 

For purposes of the opinion rendered in paragraph 4(c) below, we have reviewed
the contracts specified in Schedule 2 hereto (“Applicable Contracts”), which are
all of the material contracts to which any of the Loan Parties is a party as
reflected in the Company’s Form 10-K filed with the SEC (the “SEC Filing”).  We
have made no independent determination, inquiry or verification as to whether
there are other or additional material contracts to which any of the Loan
Parties is a party, disclaim any obligation to do so and have assumed that all
material contracts disclosed in the SEC Filing are all of the material contracts
to which any of the Loan Parties is a party.

 

Based upon the foregoing and in reliance thereon and subject to the assumptions,
limitations, qualifications and exceptions set forth below, we are of the
opinion that:

 

1.                                      Each Loan Party other than Nano and
Biospin is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware.  Nano is a corporation duly organized,
validly existing and in good standing under the laws of the State of Arizona. 
Biospin is a corporation duly organized, validly existing and in good standing
under the laws of the Commonwealth of Massachusetts.

 

2.                                      Each Loan Party (a) has all requisite
power and authority to carry on its business as now conducted and (b) to our
knowledge, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

3.                                      The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder or other equityholder action.  Each Loan
Document has been duly executed and delivered by each Loan Party party thereto
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms.

 

4.                                      The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of any Loan Party or any
order of any Governmental Authority, (c) will not violate or result in a default
under any Applicable Contract or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except as specifically set forth in the Loan
Documents.

 

5.                                      To our knowledge, there are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or threatened against or affecting any Loan Party (a) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect or (b) that involve any Loan
Document or the Transactions.

 

3

--------------------------------------------------------------------------------


 

6.                                      None of the Loan Parties is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

 

The opinions contained herein are subject to the following conditions and
qualifications:

 

(A)                               We express no opinion as to any provision of
any Loan Document to the extent it provides that the Agent or any Lender may set
off and apply any deposits at any time held, or any other indebtedness at any
time owing, by such Lender or participant to or for the account of any Loan
Party.

 

(B)                               Our opinions are subject to the following: 
(i) bankruptcy, insolvency, reorganization, moratorium, receivership, fraudulent
conveyance and other similar laws now or hereafter in effect relating to or
affecting the enforcement of creditors’ rights, (ii) the effect of general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, and the possible unavailability of
specific performance or injunctive relief, whether considered in a proceeding in
equity or at law, and to the discretion of the court before which any such
proceeding may be brought and (iii) public policy considerations or court
decisions which may limit the rights of any party to obtain certain remedies for
indemnification.

 

(C)                               We express no opinion as to the applicability
or effect of Sections 364, 547, 548 or 552 of the U.S. Bankruptcy Code or any
comparable provision of state law on the Loan Documents or any transaction
contemplated thereby.

 

The opinions set forth in this letter are limited to the specific issues
addressed herein and to statutes, regulations, rules, decisions, decrees and
facts existing on the date hereof.  In rendering such opinions, we disclaim any
obligation to advise any party to whom this opinion is addressed of any change
in any of these sources of law or of any subsequent legal or factual
developments which might affect any matters addressed or opinions set forth
herein.

 

The opinions set forth herein are rendered solely to the parties to whom this
letter is addressed, are solely for the benefit of such parties (and their
successors and assigns) in connection with the transactions contemplated by the
Credit Agreement, and may not be relied upon by them for any other purpose.  No
other persons or entities may rely or claim reliance upon this letter. This
letter may not be quoted in whole or in part, distributed or disclosed, except
to your counsel, to participants or assignees or to an applicable regulatory
authority or pursuant to legal process, without our prior written consent.

 

 

Very truly yours,

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Bruker Corporation

 

Bruker BioSpin Corporation

 

Bruker AXS Inc.

 

Bruker Nano, Inc.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

1.                                      Bruker Corporation 2010 Incentive
Compensation Plan

 

2.                                      Bruker Corporation 2010 Incentive
Compensation Plan Form of Incentive Stock Option Agreement

 

3.                                      Bruker Corporation 2010 Incentive
Compensation Plan Form of Non-Qualified Stock Option Agreement

 

4.                                      Bruker Corporation 2010 Incentive
Compensation Plan Form of Restricted Stock Agreement

 

5.                                      Amended and Restated Credit Agreement
dated as of May 24, 2011 among Bruker Corporation, Bruker AXS GmbH, Bruker
Daltonik GmbH, Bruker Optik GmbH, Bruker Physik GmbH, Bruker BioSpin Invest AG,
Bruker BioSpin AG and Bruker BioSpin International AG, the other foreign
subsidiary borrowers from time to time party thereto, the lenders from time to
time party thereto, Deutsche Bank Securities Inc., Commerzbank Ag, New York,
Grand Cayman And Stuttgart Branches and RBS Citizens, National Association, as
Co-Documentation Agents, Bank of America, N.A. as Syndication Agent and JPMorgan
Chase Bank, N.A., as Administrative Agent

 

6.                                      Note Purchase Agreement dated as of
January 18, 2012

 

7.                                      Bruker Energy & Supercon
Technologies, Inc. 2009 Stock Option Plan

 

8.                                      Bruker Energy & Supercon
Technologies, Inc. 2009 Stock Option Plan Form of Incentive Stock Option
Agreement

 

9.                                      Bruker Energy & Supercon
Technologies, Inc. 2009 Stock Option Plan Form of Non-Qualified Stock Option
Agreement

 

10.                               Employment Offer Letter Agreement dated as of
June 5, 2012 from Bruker Corporation to Charles F. Wagner, Jr.

 

11.                               Amended Employment Offer Letter Agreement
dated as of June 25, 2012 from Bruker Corporation to Juergen Srega

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

OPINION OF SPECIAL SWISS COUNSEL FOR THE LOAN PARTIES

 

[Attached]

 

--------------------------------------------------------------------------------


 

[Letterhead of Staiger, Schwald & Partner Ltd.]

 

 

To:

 

JPMorgan Chase Bank, N.A.

 

as Administrative Agent

 

and the Lenders to Bruker

 

Corporation under the Credit Agreement

 

(as defined below)

 

 

Thiemo Sturny

Zurich, October 27, 2015

Attorney-at-Law, Dr. iur., LL.M.

 

thiemo.sturny@ssplaw.ch

 

 

Bruker Corporation / Credit Agreement

 

Dear Sir or Madam:

 

We have acted as special Swiss counsel to the Swiss Companies (as defined below)
in connection with (i) a Credit Agreement (the “Credit Agreement”) dated as of
October 27, 2015 among, inter alia, Bruker Corporation as borrower (the
“Company”), Bruker Invest AG (the “Swiss Borrower”) and Bruker Finance B.V. as
foreign subsidiary borrowers, and JPMorgan Chase Bank, N.A. as administrative
agent (the “Administrative Agent”) and the Lenders (as defined in the Credit
Agreement) and agents party to the Credit Agreement, and (ii) a guaranty (the
“Guaranty”, and, together with the Credit Agreement, the “Agreements”) dated as
of October 27, 2015 to be entered into by Bruker BioSpin AG (the “Swiss
Guarantor”, and, together with the Swiss Borrower, the “Swiss Companies” and
each a “Swiss Company”) in favor of the Administrative Agent for the ratable
benefit of the Holders of Guaranteed Obligations (as defined in the Guaranty)
under the Credit Agreement.  We have been requested to render an opinion in
connection with certain issues of Swiss law.

 

Capitalized terms and expressions shall have the same meaning as in the Credit
Agreement unless otherwise defined herein.

 

A.                                            DOCUMENTS REVIEWED

 

For the purposes of this opinion letter, we have examined the following
documents:

 

A.1                                     An execution copy of the Credit
Agreement and of the Guaranty;

 

--------------------------------------------------------------------------------


 

A.2                                     a copy of the corporate documents of the
Swiss Borrower (the “Swiss Borrower Corporate Documents”):

 

A.2.1                           a certified copy of an excerpt of the commercial
register (Handelsregisterauszug) of the Canton of Zurich dated October 19, 2015
in respect to the Swiss Borrower (the “Swiss Borrower Excerpt”);

 

A.2.2                           a certified copy dated October 19, 2015 of the
articles of association (Statuten) of the Swiss Borrower (the “Swiss Borrower
Articles”);

 

A.2.3                           a copy of the resolution of the extraordinary
shareholders meeting of the Swiss Borrower dated October 26, 2015 (the “Swiss
Borrower Shareholders Resolution”);

 

A.2.4                           a copy of the resolution of the board of
directors of the Swiss Borrower dated October 26, 2015 (the “Swiss Borrower
Board Resolution”);

 

A.2.5                           a copy of a certificate dated as of October 27,
2015 and signed by Dr. Frank Laukien, president of the board of directors, and
Dr. Daniel Sauter, member of the Board of directors, of the Swiss Borrower (the
“Swiss Borrower Director’s Certificate”);

 

A.3                                     a copy of the corporate documents of the
Swiss Guarantor (the “Swiss Guarantor Corporate Documents”):

 

A.3.1                           a certified copy of an excerpt of the commercial
register (Handelsregisterauszug) of the Canton of Zurich dated October 19, 2015
in respect to the Swiss Guarantor (the “Swiss Guarantor Excerpt”, together with
the Swiss Borrower Excerpt, the “Swiss Excerpts”);

 

A.3.2                           a certified copy dated October 19, 2015 of the
revised articles of association (Statuten) of the Swiss Guarantor (the “Swiss
Guarantor Articles”, together with the Swiss Borrower Articles, the “Swiss
Articles”);

 

A.3.3                           a copy of the resolution of the extraordinary
shareholders meeting of the Swiss Guarantor dated October 26, 2015 (the “Swiss
Guarantor Shareholders Resolution”, together with the Swiss Borrower
Shareholders Resolution, the “Swiss Shareholders Resolutions”);

 

A.3.4                           a copy of resolution of the board of directors
of the Swiss Guarantor dated October 26, 2015 (the “Swiss Guarantor Board
Resolution”, together with the Swiss Borrower Board Resolution, the “Swiss Board
Resolutions”); and

 

2

--------------------------------------------------------------------------------


 

A.3.5                           a copy of a certificate dated as of October 27,
2015 and signed by Dr. Frank Laukien, president of the board of directors, and
Dr. Werner E. Maas, member of the Board of directors, of the Swiss Guarantor
(the “Swiss Guarantor Director’s Certificate”).

 

The Swiss Borrower Corporate Documents together with the Swiss Guarantor
Corporate Documents, the “Swiss Corporate Documents”).

 

For the purposes of this opinion letter, we have reviewed no documents other
than those mentioned in this section A. Therefore, we express no opinion on, or
in connection with, any such other agreements or documents.

 

B.                                            ASSUMPTIONS

 

In giving our opinion, we have assumed the following:

 

B.1                                     All signatures on the documents
submitted to us (and on any and all agreements and documents referred to
therein) or on the originals thereof are genuine.

 

B.2                                     Copies submitted to us are true and
complete and conform to the originals thereof.

 

B.3                                     None of the documents submitted to us
(and none of the agreements and documents referred to therein) has been amended,
rescinded or revoked.

 

B.4                                     Each of the parties (other than the
Swiss Companies) to the Agreements (and to any and all agreements and documents
referred to therein) is a company, other legal entity, partnership or other
organization duly organized, validly existing and in good standing (where such
concept is legally relevant) under the laws of the jurisdiction of its
incorporation and/or establishment and has the requisite capacity, power and
authority to enter into the transactions contemplated by any Agreement (and to
any and all agreements and documents referred to therein) and to perform its
respective rights and obligations thereunder.

 

B.5                                     The execution, delivery and performance
of the Agreements (and of any and all agreements and documents referred to
therein) by all parties thereto (other than the Swiss Companies) have been or,
where appropriate, will be duly authorized by all action necessary under
applicable law, the articles of incorporation (if applicable) and the internal
regulations (if applicable) of each such party.

 

B.6                                     The Agreements (and any and all
agreements and documents referred to therein) have been or, where appropriate,
will be duly signed, executed and delivered by representatives of all the
parties thereto (other than the Swiss Companies) with the requisite signing
authority conferred on them in accordance with applicable law, the

 

3

--------------------------------------------------------------------------------


 

articles of incorporation (if applicable) and the internal regulations (if
applicable) of each such party.

 

B.7                                     The Agreements (and any and all
agreements and documents referred to therein), upon signature and execution,
will be legal, valid, binding and enforceable in accordance with their terms
under the laws of the State of New York, by which they are expressed to be
governed, and the choice of such laws was freely made by the parties thereto and
for bona fide purposes. The Agreements have been, or will be, entered into, and
the execution and completion thereof (and of any and all agreements and
documents referred to therein) have been, or will be, carried out for bona fide
commercial reasons by each of the parties thereto. The Agreements have been
entered into at arm’s length terms and none of the directors or officers of the
respective party has or had a conflict of interest with such party in respect of
any Agreement (and any and all agreements and documents referred to therein)
that would preclude him from validly representing (or granting a power of
attorney in respect of the documents for) the respective party. The submission
to the jurisdiction of the supreme court of the State of New York and the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof provided for in the Agreements is valid and
binding under the laws of the State of New York.

 

B.8                                     All conditions and prerequisites
provided for in each Agreement (and in any and all agreements and documents
referred to therein) have been met or waived.

 

B.9                                     All representations and warranties made
by any one of the parties in any Agreement (and in any and all agreements and
documents referred to therein) are, when made or repeated or deemed to be made
or repeated, true and accurate.

 

B.10                              Each of the parties to the Agreements has duly
performed, or will duly perform, all obligations thereunder (and under any and
all agreements and documents referred to therein) by which it is bound in
accordance with the respective terms thereof.

 

B.11                              To the extent any document has to be executed
or any obligation under any Agreement (or under any and all agreements and
documents referred to therein) has to be performed under any law other than
Swiss law or in any jurisdiction outside Switzerland, such execution or
performance will not be illegal or unenforceable by virtue of the laws of such
jurisdiction, and all parties to such Agreement (and any and all agreements and
documents referred to therein) will comply with all matters of validity and
enforceability under any law.

 

B.12                              None of the parties to any Agreement (or to
any and all agreements and documents, referred to therein) has passed a
voluntary winding-up resolution, nor has a petition been presented or order been
made by a court for the winding up, dissolution, bankruptcy, receivership,
moratorium or administration of any such party, and no

 

4

--------------------------------------------------------------------------------


 

receiver, trustee in bankruptcy, administrator or similar officer has been
appointed in relation to any such parties or any of their assets or revenues.

 

B.13                              At the time of entering into any Agreement
(and any and all agreements and documents referred to therein), each of the
Swiss Companies is not, and there are no reasonable grounds to believe that in
the future any of the Swiss Companies will be, impendingly illiquid (drohend
zahlungsunfähig), illiquid (zahlungsunfähig) or overindebted (überschuldet).

 

B.14                              The Swiss Corporate Documents are unchanged
and correct as of the date hereof, and no changes have been made which should
have been, or should be, reflected in such documents as of the date hereof.

 

B.15                              The Swiss Board Resolutions and the Swiss
Shareholders Resolutions (i) have each been duly resolved in respective meetings
duly convened or otherwise in the manner set forth therein, (ii) accurately
reflect the resolutions and other matters stated therein, and (iii) are each in
full force and effect.

 

C.                                            OPINION

 

Based on the assumptions and subject to the qualifications set forth herein, we
are of the opinion that:

 

C.1                                     Each of the Swiss Companies has been
duly incorporated and is validly existing as a corporation (Aktiengesellschaft)
pursuant to articles 620 et seq. of the Swiss Code of Obligations (“CO”).

 

C.2                                     Each of the Swiss Companies has the
corporate power and authority to enter into each Agreement to which it is a
party, and the execution, delivery and performance by each of the Swiss
Companies of such Agreement have been duly authorized by the respective Swiss
Company.

 

C.3                                     The execution, delivery and performance
by the Swiss Companies of each Agreement to which it is a party do not violate
(i) any provision of the respective Swiss Companies Articles or (ii) any laws or
ordinances of Switzerland applicable to the Swiss Companies.

 

C.4                                     The choice of the law of the State of
New York governing each Agreement as set forth in such Agreement is a valid
choice of law under the laws of Switzerland, and will be recognized and applied
by the courts of Switzerland.

 

C.5                                     Each of the Swiss Companies has the
corporate power to submit to the jurisdiction of the Supreme Court of the State
of New York sitting in New York and of the United

 

5

--------------------------------------------------------------------------------


 

States District Court of the Southern District of New York, and the submission
to the jurisdiction of the such courts is valid and legally binding on each of
the Swiss Companies.

 

C.6                                     It is not necessary under the laws of
Switzerland that any Lender or the Administrative Agent be licensed, authorized
or otherwise entitled to carry on business in Switzerland in order to enable it
to enforce its rights under any Agreement.

 

C.7                                     To ensure the legality, validity
enforceability or admissibility in evidence of each Agreement in Switzerland or
any political subdivision thereof, it is not necessary that any Agreement be
filed, recorded or enrolled with any governmental or public body or court
authority in Switzerland.

 

C.8                                     None of the Swiss Companies has a right
of immunity on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding, from set-off or counterclaim, from attachment or from
execution or any other legal process in respect of any of its obligations under
any Agreement.

 

C.9                                     A final judgment against any of the
Swiss Companies in respect of any Agreement duly obtained in the court of the
Supreme Court of the State of New York sitting in New York or of the United
States District Court of the Southern District of New York would be recognized
and enforced in Switzerland without re-trial or re-examination of the merits in
the case.

 

D.                                            QUALIFICATIONS

 

The opinions set forth herein are subject to the following qualifications:

 

D.1                                     We have not been retained as tax or
regulatory counsel and, therefore, express no opinion on any tax matters nor on
regulatory issues relating to any of the Swiss Companies or any of its
subsidiaries or such transactions.

 

D.2                                     The opinions expressed herein are
limited to the laws of Switzerland as in force on the date hereof and as
currently applied and construed by the courts of Switzerland. In the absence of
statutory or established case law, we base our opinion on our independent
professional judgement. We have not investigated and do not express or imply any
opinion herein concerning any other laws.

 

D.3                                     Where we refer to enforceability, we
only express an opinion as to enforceability under the rules of procedure
applicable in Switzerland. The terms “enforceable”, “enforceability”, “valid”,
“legal”, “binding” and “effective” (or any combination thereof) where used above
mean that the obligations assumed by the relevant party under the relevant
document are of a type which Swiss law generally recognizes and enforces;

 

6

--------------------------------------------------------------------------------


 

they do not mean that these obligations will necessarily be enforced in all
circumstances in accordance with their terms. Enforceability of the Agreements
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting creditors and secured parties in general (including, without
limitation, provisions relating to voidable preferences), general equitable
principles (including, but not limited to, the abuse of rights
(Rechtsmissbrauch)), the principle of good faith (Grundsatz von Treu und
Glauben) and Swiss public policy (ordre public) as defined in articles 17—19 of
the Swiss Private International Law Act, as amended (the “PILA”).

 

Enforcement before the courts of Switzerland will in any event be subject to:

 

(i)                     the nature of the remedies available in the Swiss courts
(and nothing in this opinion letter must be taken as indicating that specific
performance (other than for the payment of a sum of money) or injunctive relief
would be available as remedies for the enforcement of such obligations ); and

 

(ii)                  the acceptance of such courts of jurisdiction and the
power of such courts to stay proceedings if concurrent proceedings are being
brought elsewhere.

 

D.4                                     Based on mandatory Swiss law, the
appointment of the Administrative Agent and its authorization as well as the
appointment of any other agent under the Agreements are revocable at any time;
furthermore, the Administrative Agent and any other agent may resign at any
time. Under Swiss law, a power of attorney may be revoked and terminated any
time even though stated to be irrevocable or to be subject to other limitations.

 

D.5                                     Based on mandatory Swiss law, the
liability of the parties to any Agreement may not be excluded for willful
misconduct or gross negligence; furthermore, if the Administrative Agent is a
bank or another person that conducts a business that is carried on under an
official license, even the exclusion for liability for simple negligence
(leichte Fahrlässigkeit) may be considered to be null and void at the discretion
of the court seized.

 

D.6                                     The validity of the choice of the laws
of the State of New York as the governing law of any Agreement is subject to the
qualifications referred to in any applicable treaty and in Articles 17 et seq.
PILA with regard to the applicability of a foreign law in cases of conflicts
with Swiss public policy or the application of mandatory provisions of Swiss or
a foreign law.

 

D.7                                     The enforceability of a commitment by a
party to provide another party with data relating to third parties or with
inspection rights relating to such data may be limited by applicable laws
relating to data protection and/or business secrecy protection.

 

7

--------------------------------------------------------------------------------


 

D.8                                     A certificate, determination or opinion
of a party to any Agreement or a third party might be held by a Swiss court not
to be conclusive without further proof of the relevant facts.

 

D.9                                     The exercise of discretion or the giving
of an opinion by a party to any Agreement or by a third party or the reliance by
any such party on certain circumstances may not be valid unless such discretion
is exercised reasonably or such opinion or reliance is based on reasonable
grounds.

 

D.10                              A notice given to, but not actually received
by, a party to any Agreement may be considered not to have been properly given,
and a notice received after the date of its effectiveness as provided for in
such Agreement may be considered to have been given on the date of actual
receipt only.

 

D.11                              The question whether a provision of any
Agreement that is invalid or unenforceable may be severed from other provisions
is determined at the discretion of the court seized.

 

D.12                              In making references to the terms of any
Agreement, other agreements or documents, no opinion is expressed as to whether
these are sufficiently specified or leave room for interpretation or whether
they may otherwise be subject to interpretation in accordance with Swiss law
principles on the interpretation of agreements (Vertrauensprinzip), including,
without limitation, the interpretation of agreements or other documents which
have to be filed with the court in a form translated into any language other
than the language of their origin, which may become a matter of the discretion
of the court seized.

 

D.13                              No opinion is expressed as to the accuracy of
the representations and warranties on facts set out in the documents reviewed or
the factual background assumed therein.

 

D.14                              Claims may become barred under statutes of
limitation or prescription, or may be or become subject to available defenses
such as lapse of time, the failure to take action, set-off, retention,
counterclaim, misrepresentation, material error, duress or fraud. Further,
limitations may apply with respect to any indemnification and contribution
undertakings by a party to any Agreement if a court considers any act of the
indemnified person as willful or negligent, and an obligation to pay an amount
may be unenforceable to the extent the amount is held to constitute an excessive
penalty such as punitive damages. A Swiss court may limit or decline to give
effect to an indemnity for legal fees or costs incurred.

 

D.15                              The transmission of judicial documents,
including service of process, in a manner other than provided by the applicable
treaties (mainly the Hague Convention of 15 November 1965 on the Service Abroad
of Judicial and Extrajudicial Documents in Civil or Commercial Matters) or, in
case no treaty applies, other than through the

 

8

--------------------------------------------------------------------------------


 

appropriate diplomatic channels, could be held invalid by a Swiss court despite
a Swiss party having consented to such service and notification.

 

D.16                              Concurrent proceedings might be disregarded by
a court other than the court first seized with such proceedings.

 

D.17                              We express no opinion as to the enforceability
of the relevant security (including any guarantee) as security for any parallel
debt or any reinstatement clauses set forth in any Agreement nor on any data
protection issues.

 

D.18                              We express no opinion as to bank or insurance
regulatory matters or as to any commercial, accounting, calculating, auditing or
other non-legal matter such as the economic value of any security (including any
guarantee) created under any Agreement.

 

D.19                              We express no opinion on the relationship
between the Lenders among themselves under the Agreements. Furthermore, the
enforceability of the obligations against any of the Swiss Companies is at all
times subject to the limitations pursuant to the laws applicable to them, on the
scope of which we do not opine.

 

D.20                              The recognition and enforcement in Switzerland
of a judgment rendered by a foreign court is subject to the limitations set
forth in (a) the Lugano Convention on Jurisdiction and Enforcement of Judgments
in Civil and Commercial Matters of October 30, 2007, or (b) such other
international treaties by which Switzerland is bound, or (c) the PILA. Pursuant
to the PILA, a judgment rendered by a foreign court may only be enforced in
Switzerland if:

 

(1)                 The foreign court had jurisdiction in accordance with the
PILA;

 

(2)                 the judgment of such foreign court has become final and is
no longer subject to any ordinary appeal; and

 

(3)                 none of the following grounds for denial exists:

 

·                  the judgment of such foreign court is manifestly incompatible
with Swiss public policy; or

 

·                  a party can establish (i) that it did not receive proper
notice under the law of its registered place, unless such party proceeded on the
merits without reservation; (ii) that the decision was rendered in violation of
fundamental principles of the Swiss conception of procedural law, in particular
the fact that a party did not have the opportunity to present its defense; or
(iii) that the dispute between the same parties and with respect to the same
subject matter is the subject of a pending proceeding in Switzerland, or such
dispute has previously been decided in a third state, provided that the decision
of such third state fulfils the prerequisites for its recognition.

 

9

--------------------------------------------------------------------------------


 

D.21                              A foreign judgment will be enforced in
Switzerland in accordance with the relevant procedural requirements of Swiss
cantonal and federal law.

 

D.22                              For enforcement proceedings in Switzerland, a
judgment or award expressed in a currency other than Swiss Francs will have to
be converted into Swiss Francs.

 

D.23                              The enforcement of any security (including any
guarantee) granted by any of the Swiss Companies for, or with respect to, any
obligation of any other obligor to any Agreement that is not a direct or
indirect fully-owned subsidiary of the respective Swiss Company may be limited
to the freely disposable shareholders’ equity of such Swiss Company. Such freely
disposable shareholders’ equity shall be determined in accordance with Swiss law
and jurisprudence and Swiss accounting principles and shall correspond to the
amount of such Swiss Company’s total shareholder equity less the total of
(i) its aggregate share capital and (ii) its statutory reserves (including
reserves for own shares and revaluations as well as for intra-group loans not
complying with market conditions) to the extent such reserves are not available
for distribution at the time of the start of the proceedings for enforcement or
guarantee payment.

 

D.24                              Any provision of any Agreement which
constitutes, or purports to constitute, a restriction on the exercise of any
statutory power provided by mandatory law to the relevant bodies of any of the
Swiss Companies may not be enforceable.

 

D.25                              Legal terms or concepts expressed in English
in this opinion or in any Agreement (or in any and all agreements and documents
referred to therein) may not be identical to the concepts described by the same
English terms as they exist under the laws of other jurisdictions.

 

We have rendered this opinion letter as of the date hereof. Consequently, in
connection with the issuing of this opinion letter we do not opine on any facts
or circumstances occurring or coming to our attention subsequent to the date
hereof and, for the purpose of this opinion letter, we assume no obligation to
advise you on any changes of factual or legal matters relevant to this opinion
letter that may thereafter be brought to our attention. This opinion letter is
strictly limited to the matters stated in it and does not apply by implication
to any other matters.

 

This opinion letter is furnished to you in connection with the entering into the
Agreements. Without our prior express written consent, this opinion letter may
not be circulated, quoted or otherwise referred to by you for any other purpose,
nor may any third party use or rely upon this opinion letter, except (i) that
your successors and assigns may rely upon this opinion letter, (ii) that you may
disclose this opinion letter (x) to prospective successors and assigns of the
addressees hereof, (y) to regulatory authorities having jurisdiction over any of
the addressees hereof or their successors and assigns and (z) pursuant to valid
legal process, and (ii) that reference may be made to it in the Agreements, in
any list of closing

 

10

--------------------------------------------------------------------------------


 

documents prepared by, or on behalf of, the addressees hereof and in the
transaction bible relating to the Agreements.

 

This opinion letter is governed by, and construed in accordance with, Swiss law.
All disputes arising out of or relating to this opinion letter shall be subject
to the exclusive jurisdiction of the Commercial Court of the Canton of Zurich
(Handelsgericht des Kantons Zürich), Switzerland.

 

Sincerely yours,

 

STAIGER, SCHWALD & PARTNER LTD.

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

OPINION OF SPECIAL GERMAN COUNSEL FOR THE LOAN PARTIES

 

[Attached]

 

--------------------------------------------------------------------------------


 

[Letterhead of CMS Hasche Sigle Partnerschaft von Rechtsanwälten und
Steuerberatern mbB]

 

To:

JPMorgan Chase Bank, N.A. as Administrative Agent

Wells Fargo Bank, N.A. and Bank of America, N.A.

as Co-Syndication Agents

and the Lenders to Bruker Corporation

and the Foreign Subsidiary Borrowers under the Credit Agreement dated 27
October, 2015

 

German Legal Opinion in connection with the Credit Agreement

27 October 2015

dated 27 October, 2015, with Bruker Corporation and the

 

Foreign Subsidiary Borrowers

 

 

Dear Sirs,

 

This opinion as to German law is addressed to you in connection with the Credit
Agreement dated October 27, 2015 (the “Credit Agreement”), made between, inter
alia, (1) Bruker Corporation (formerly Bruker Biosciences Corporation),
(2) Bruker Invest AG and Bruker Finance B.V. as Foreign Subsidiary Borrowers,
(3) Bruker AXS GmbH, Bruker Daltonik GmbH, Bruker Optik GmbH, Bruker-Physik
GmbH, as Foreign Subsidiary Guarantors, (4) the Lenders and agents party to the
Credit Agreement and (5) JPMorgan Chase Bank, N.A. as Administrative Agent.

 

All capitalized terms used herein shall have the same respective meanings as
defined in the Credit Agreement and/or the Relevant Documents (as hereinafter
defined) unless otherwise defined herein.

 

A.

Documents

 

For the purpose of giving this opinion we have examined copies of the documents
listed in Schedule 1 (the “Relevant Documents”).

 

In rendering this opinion, we have examined in addition to the Relevant
Documents the corporate documents in respect of Bruker AXS GmbH, Bruker Daltonik
GmbH, Bruker Optik

 

--------------------------------------------------------------------------------


 

GmbH and Bruker-Physik GmbH, (individually referred to as a “German Company” and
collectively the “German Companies”) listed in Schedule 2 (the “Corporate
Documents”).

 

The Corporate Documents together with the Relevant Documents are collectively
referred to herein as the “Documents”.

 

Except as mentioned above we have not examined any agreements, instruments,
records, or other documents whatsoever relating to the German Companies nor have
we reviewed any other finance documents and accordingly express no opinion as to
any of such documents and we have not made any other enquiries or investigations
concerning the German Companies or the Documents in connection with the giving
of this opinion.

 

B.

Assumptions

 

In considering the Documents we have assumed:

 

1.                     the genuineness of all signatures thereon;

 

2.                     the correctness of all facts stated therein;

 

3.                     the conformity with the originals of all documents
submitted to us as certified or photostatic copies or otherwise provided to us
via fax or e-mail and the authenticity and completeness of the originals of such
documents;

 

4.                     that any person who is identified in a Document or on
signature pages received by us as a signatory to such Document is in fact the
person who has executed that Document on behalf of the respective party;

 

5.                     that the individuals signing any of the Documents on
behalf of any of the German Companies had unlimited legal capacity
(unbeschränkte Geschäftsfähigkeit) at the time of signing;

 

6.                     that (i) the decision of any party to enter into the
Relevant Documents has not been influenced by any relevant error
(Erklärungsirrtum/Inhaltsirrtum) and (ii) the declaration of intention
(Willenserklärung) arising of such decision is (x) not void by reason of fact
that the person who has rendered the declaration has made a mental reservation
of not being in favour of the declaration made (geheimer Vorbehalt) and
(z) seriously intended and is made in the expectation that it will be understood
to be seriously intended (Ernstlichkeit);

 

2

--------------------------------------------------------------------------------


 

7.                     that at the time this opinion is rendered, the Relevant
Documents have been duly signed by each party thereto (other than the German
Companies);

 

8.                     that any schedules and attachments to the Relevant
Documents were duly attached to the same when the same were executed by the
respective Germany Company;

 

9.                     the German Companies have their effective seat of
administration (effektiver Verwaltungssitz) in Germany and the “centre of main
interests” of each German Company as that term is used and applied pursuant to
the Council Regulation (EC) No 1346/2000 of 29 May 2000 on insolvency
proceedings is situated in Germany;

 

10.              that each party to the Relevant Documents (other than the
German Companies) is a duly incorporated and existing legal entity under its
governing laws which had the requisite power and authority to enter into and
perform its respective obligations thereunder;

 

11.              the Relevant Documents have been specifically negotiated
between the parties thereto and the terms of which have not been unilaterally
imposed on any party by any other party thereto and accordingly we do not
express any opinion in respect of any applicability of the statutory provisions
of Sections 305 et seq. BGB relating to general terms and conditions (Allgemeine
Geschäftsbedingungen) and any effect of such applicability on any Relevant
Document;

 

12.              that each Relevant Document in the form presented to us was
duly approved and authorized, executed and delivered and, if applicable, duly
recorded, filed and/or registered in accordance with applicable laws (other than
German law) by each of the parties thereto (other than the German Companies),
and, in so far as the Relevant Documents shall be performed or enforced in any
jurisdiction other than the Federal Republic of Germany, that performance or
enforcement will not be illegal or ineffective by virtue of the laws of that
jurisdiction;

 

13.              that the Relevant Documents constitute legal, valid and binding
obligations of and are enforceable in accordance with their terms against each
of the parties thereto (other than the German Companies);

 

14.              that none of the parties to the Relevant Documents and their
respective directors, employees and agents have entered into the Relevant
Documents with the intention to deal with another party to the Relevant
Documents in breach of such other party’s internal rules and restrictions to the
detriment of such party (kollusives Zusammenwirken), it being understood

 

3

--------------------------------------------------------------------------------


 

that under German law if the legally authorized representative of a certain
German company by entering into a document breaches the internal rules of such
German company without the other party’s knowing such breach, such breach does
not invalidate the respective document;

 

15.              that our legal opinion is not affected (i) by any fact not
brought to our attention and/or (ii) by any document other than the Documents
and/or (iii) by the laws of the State of New York and/or of any other
jurisdiction other than the laws of the Federal Republic of Germany;

 

16.              that the Documents are in their current form and have not been
changed, amended, revoked or otherwise modified in any way since the
execution/issuance dates thereof;

 

17.              that no application and no entry has been made in the
commercial registers which is not yet reflected in the Excerpts (as defined in
Schedule 2) and that such Excerpts accurately reflect all matters which require
registration in the commercial registers;

 

18.              that the Articles of Association and the Shareholders’ Lists
are true and accurate as of the date of this opinion;

 

19.              that the representations and warranties, confirmations and
assumptions made in the Documents (except as to those matters of German law on
which we express an opinion herein) are true and accurate and the Documents
accurately reflect the status of the matters which they are supposed to and,
except as set forth herein, we have made no other investigations with respect to
factual matters;

 

20.              that other than as reflected in the Excerpts no voluntary
winding-up resolution has been made nor has an order been made, or rejected on
grounds of insufficiency of assets (Abweisung mangels Masse), by a court for the
winding up, dissolution or administration of any of the German Companies and no
application for the commencement of bankruptcy or any other insolvency procedure
(Insolvenzantrag) has been filed within the meaning of any applicable insolvency
procedure with respect to any of the German Companies;

 

21.              that as of the date of this opinion and as a consequence of
doing any act or thing which the Relevant Documents or any other documents
relating to the transaction described in the Credit Agreement contemplate,
permit or require, none of the German Companies is or will be deemed unable to
pay any of its debts when due (Zahlungsunfähigkeit) or over-indebted

 

4

--------------------------------------------------------------------------------


 

(Überschuldung) and that none of the German Companies is presumably unable to
pay any of its debts when they become due (drohende Zahlungsunfähigkeit);

 

22.              that no proceeding has been instituted or injunction granted
against any of the German Companies to restrain them or any of them from
performing any of its obligations under the Relevant Documents;

 

23.              that any disputes arising in connection with the Relevant
Documents, if decided by a German court, will be decided by that German court
applying German conflict of law rules. We have not examined whether courts
outside Germany may have jurisdiction regarding such disputes, nor do we express
any opinion as to how such courts would construe and interpret the Relevant
Documents;

 

24.              that the choice of the laws of the State of New York to govern
the Relevant Documents is a legal, valid and binding selection which will be
upheld, recognised and give effect by the US courts;

 

25.              that the Borrowers, including, the German Companies, requested
on their own initiative banking services from the Lenders and that the entire
transaction relating to the Credit Agreement was not entered into on the
initiative of any Lender;

 

26.              that neither the Administrative Agent nor the Lenders or any of
their representatives execute, deliver or perform the Relevant Documents in,
from or out of Germany;

 

27.              that the Documents have been entered into, and each of the
transactions referred to therein and discretions exercised in connection
therewith is and will be carried out and exercised by each of the parties
thereto in good faith so as not to contravene the German law principles of Treu
und Glauben, for the purpose of carrying on their respective businesses, for the
benefit of each of them respectively and on arms’ length commercial terms and
not with the intention to prejudice, defraud or damage any creditor of any party
to the Documents.

 

C.

Opinion

 

Based upon and subject to the foregoing and subject to the assumptions set out
in B. above and the reservations, qualifications and limitations set out in D.
and E. below and to any matters not disclosed to us, we are of the opinion that
under German law at the date hereof:

 

5

--------------------------------------------------------------------------------


 

1.                     Status: Each of the German Companies is duly incorporated
under German law and is a validly existing German limited liability company
(GmbH) and no order or resolution for the winding up of any of the German
Companies (or analogous proceeding) nor any notice of the commencement of
insolvency proceedings has been registered in the commercial register(1).

 

2.                     Powers and authority: Each of the German Companies has
the power and authority to execute the Relevant Documents to which it is a party
and to perform its obligations thereunder. The signatories listed in Schedule 3
have, acting jointly or singly as stated in Schedule 3, the requisite power and
authority to sign the Credit Agreement on behalf of the German Companies.

 

3.                     Execution: The execution of the Relevant Documents has
been duly authorised and the Relevant Documents have been validly executed by
the respective German Company which is a party thereto.

 

4.                     Legal validity and enforceability: The obligations on the
part of the German Companies contained in the Relevant Documents to which the
German Companies are parties are valid and legally binding on and enforceable in
accordance with their terms against the German Companies which have executed
them.

 

5.                     Non-conflict: The execution of the Relevant Documents and
the performance of the respective transactions contemplated thereunder do not
and will not breach or violate (i) any present law nor regulation in Germany or
(ii) the Corporate Documents of the German Companies.

 

6.                     Consents: It is not necessary under German law to ensure
the validity, enforceability or performance of the obligations of the German
Companies under the Relevant Documents, or to make the Relevant Documents
admissible in evidence, or to permit the German Companies to enter into any
transaction contemplated in the Relevant Documents, or to make any payment under
the Relevant Documents, that

 

--------------------------------------------------------------------------------

(1)  Attention: The general research on www.insolvenzbekanntmachungen.de
(uneingeschränkte Suche) only reveals insolvency announcements published in the
previous two weeks of the search. To obtain all insolvency announcements in
respect of a particular company the detailed search (Detailsuche) must be used
otherwise no result is given! In order to perform a detailed search one needs to
know the insolvency court competent for the relevant Company. The competent
insolvency court can be identified via the website
http://www2.justizadressen.nrw.de/og.php.

 

6

--------------------------------------------------------------------------------


 

(a)                 any approvals, consents, clearances, licenses,
authorizations or exemptions be obtained from any governmental authority or any
central bank, fiscal, monetary or regulatory body in Germany; or

 

(b)                 the Relevant Documents be filed, registered or recorded
with, in or by any competent authority, official registry or register in
Germany,

 

save for the compliance by the German Companies when receiving or making a
payments under the Relevant Documents with reporting requirements under the
German Foreign Trade Act (Aussenwirtschaftsgesetz) (although non-compliance with
such reporting requirements would not affect the enforceability of the
obligations of the German Companies under the Relevant Documents);

 

7.                     General: By reason of merely the execution, delivery and
performance of the Relevant Documents, (i) it is not necessary in order to
enable the Administrative Agent or the Lenders to enforce their rights under the
Relevant Documents against the German Companies that the Administrative Agent or
the Lenders are qualified or otherwise entitled to carry on business in Germany
and (ii) neither the Administrative Agent nor any Lender will be deemed to be
resident, domiciled or carrying out business in Germany or subject to taxation
(including, without limitation, withholding taxes) under the laws of Germany.

 

8.                     Stamp duties: No registration tax, stamp duty,
documentary tax or similar tax or duty of any kind is payable in Germany in
connection with the execution or performance of the Relevant Documents or their
enforcement by legal proceedings except for court and lawyers’ fees payable in
the case of legal proceedings in the courts of Germany.

 

9.                     Withholding taxes: No withholding taxes are payable by
the German Companies and/or the Administrative Agent or the Lenders in Germany
in respect of the execution, delivery or performance of the Relevant Documents.

 

10.              Choice of law: The choice of the laws of the State of New York
to govern the Relevant Documents is a valid and legally binding choice of law
and will accordingly be accepted by the courts of Germany.

 

11.              Jurisdiction: The submission by the German Companies to the
(non)-exclusive jurisdiction of the courts of the State of New York located in
the City of New York, Borough of Manhattan, or of the United States of America
for the Southern District of New York under the Credit Agreement will be
recognized by the courts of Germany.

 

7

--------------------------------------------------------------------------------


 

12.              Recognition of Judgments: A judgment for a definite sum of
money which is rendered by a State or Federal Court located in the State of New
York against any of the German Companies for the enforcement of its obligations
under the Relevant Documents would be recognized and could be enforced in
Germany without re-examination of the substance of the case decided by such
court.

 

13.              Immunity: In any proceedings commenced in Germany in relation
to any of the Relevant Documents, no German Company will be entitled to claim
for itself or any of its assets any immunity from suit, execution, attachment or
other legal process.

 

D.

Qualifications

 

The foregoing opinions are subject to the following qualifications:

 

1.                     The opinions expressed herein may be effected by the
general defences (Einwendungen und Einreden) available to obligors under German
law in respect of the enforceability of contractual obligations such as, inter
alia, frustration (Unmöglichkeit), set-off (Aufrechnung), status of limitation
(Verjährung) and estoppels (Verwirkung).

 

2.                     We express no opinion with respect to the validity,
binding effect and enforceability of any of the Loan Documents (other than the
Relevant Documents).

 

3.                     The opinions expressed herein with regard to the
corporate status of the German Companies and the due representation of the
German Companies as set forth in Clauses C 1, 4 and 5 above are based on the
Excerpts and the other Corporate Documents. Entries in the commercial register
are made by qualified legal staff upon substantive review of the documents
submitted. Although excerpts from the commercial register do not necessarily
constitute conclusive evidence of the matters reflected therein, they are as a
practical matter, for business purposes, considered sufficient proof of facts
stated therein.

 

4.                     Except for the Corporate Documents, we have not reviewed
the internal authorizations for the representatives of any of the German
Companies, which, however, under German law are, subject to the assumption under
B. 14 above, not a prerequisite for the valid representation of any of the
German Companies vis à vis third parties.

 

5.                     Whenever in this opinion letter any document, commitment
or other obligation is expressed to be “legal, valid, binding and enforceable”,
we mean that such document, commitment or

 

8

--------------------------------------------------------------------------------


 

other obligation is capable of being given legal effect. We express no opinion
as to any factors including financial capacity, title to assets or continuing
existence of the parties, which may make such obligation, act or agreement
unenforceable in fact.

 

6.                     The expression “enforceable” as used herein means that
the obligations of the German Companies under the Relevant Documents are of a
type which German courts generally enforce. The expression “enforceable” as used
herein does not mean that those obligations will necessarily be enforced in all
circumstances in accordance with their terms and the remedy of specific
performance may not always be available under German law. The opinions expressed
herein in respect of the Relevant Documents may be affected by the general
defenses available to obligors under German law (to the extent applicable) in
respect of the validity and enforceability of contractual obligations and case
law in respect of the enforcement of creditor’s rights in general.

 

7.                     The opinions expressed herein may be affected or limited
by the provisions of any applicable insolvency, bankruptcy, reorganization,
moratorium, voidable preference (Anfechtung), and other or similar laws of
general application affecting the enforcement or protection of creditors’
rights. Any enforcement of the Relevant Documents will be subject to generally
applicable laws as applied by the courts or other competent authority of
Germany.

 

8.                     The enforcement of the Relevant Documents or any judgment
arising out of or in connection therewith may be limited by bankruptcy,
insolvency, administration, reorganization, creditor or debtor preference or by
other similar laws of general application.

 

9.                     We express no opinion with respect to the validity and
enforceability of clauses in the Relevant Documents to the extent that they may
provide for indemnification or reimbursement for losses caused by acts or
omissions which the beneficiary of such clauses is directly or indirectly
responsible for. This may constitute a violation of Section 254 German Civil
Code (Bürgerliches Gesetzbuch - BGB) regarding contributory negligence
(Mitverschulden) in connection with Section 276 (3) German Civil Code (BGB)
banning the limitation or exclusion of the liability for one’s own wilful
behaviour and may, therefore, not be enforced by a German Court.

 

10.              Section 248 of the German Civil Code (BGB) does not permit an
agreement in advance on compounding interest (Zinseszinsen). Provisions
requiring payment of default interest or of amounts subsequent to a default may
not be enforceable if construed as a penalty or interest on interest
(compounding interest) and any provisions contained in any of the Relevant

 

9

--------------------------------------------------------------------------------


 

Documents providing for lump sum damages on interest may be considered as a
circumvention of the law. We express no opinion in respect of the validity and
enforceability of any such provisions in the Relevant Documents and the effect
on any security interest which shall secure obligations under or in connection
with such provisions.

 

11.              Any provision of the Relevant Documents providing that certain
certifications or determinations will be conclusive and binding will not
necessarily prevent judicial inquiry into the merits of any claim by an
aggrieved party and where contractual or legal consequences are attached to the
occurrence or non-occurrence of a fact a German Court would still have
discretion to decide (based upon evidence being brought to it) upon such
occurrence or non-occurrence.

 

12.              Where under the provisions of the Relevant Documents any party
is vested with discretion or may determine a matter in his opinion, German law
may require that such discretion be exercised reasonably or that such opinion be
based on reasonable grounds. Provisions in the Relevant Documents which purport
that any determination, certificate or statement of account made or given by any
party is to be final, conclusive or binding may not be enforced and will not
prevent judicial enquiry into the merits of the matter and the basis of which
such determination, certificate or statement of account is made.

 

13.              Although German law, in general, recognizes the concept of
irrevocability, a German court may limit the scope of this concept by applying
restrictions for cause (wichtige Gründe), such as material changes in the
underlying situation of the respective concerned party entitling it to withdraw
a right irrevocably granted, or to challenge a notice or other expression of an
intention or instruction which was stated to be irrevocable.

 

14.              Claims under the Relevant Documents may become statutorily
barred by limitation periods or under the doctrine of waiver (Verwirkung) or may
become subject to set-off or counter-claims.

 

15.              Detailed information from the internet website
www.insolvenzbekanntmachungen.de may only be accessible if the competent
insolvency court is known. This may be difficult to determine, in particular if
a company’s centre of main interest lies outside the area of its registered
corporate seat. As we are not in a position to verify the centre of main
interest of the German Companies and the information published on the internet
website www.insolvenzbekanntmachungen.de may be incorrect, incomplete or not
up-to-date, a negative result of the Insolvency Research does not guarantee that
no insolvency proceedings are in progress or have been applied for in respect of
the German Companies.

 

10

--------------------------------------------------------------------------------


 

16.              If and to the extent the security created pursuant to the
Relevant Documents secures the liabilities of the shareholder of the respective
grantor of the security or of an affiliate company (verbundenes Unternehmen) of
the shareholder within the meaning of Sections 15 et seq. of the German Stock
Corporation Act (Aktiengesetz), capital maintenance rules under German law are
to be taken into consideration. The authority of a German limited liability
company (GmbH) to grant financial assistance by way of guarantees, or the
granting of collateral to secure indebtedness of its direct or indirect
shareholders and their affiliates, is restricted by Section 30 GmbH-Law.
Section 30 GmbH-Law prohibits any direct or indirect distribution of cash or
assets or respective undertakings which would have to be fulfilled from assets
of the GmbH which cover the GmbH’s stated capital. Based thereon, Section 30
GmbH-Law limits the GmbH’s authority of such financial assistance to the GmbH’s
equity minus its stated capital, being the capital reserves or profits at the
time when the security is provided.

 

Pursuant to a ruling of the German Federal Supreme Court in Civil and Commercial
Matters (Bundesgerichtshof) of 1998, Section 30 GmbH-Law is not addressed to the
relevant lender but only to the respective company and its shareholder(s) and
therefore does not invalidate the rights and claims of the lender under the
security documents (unless such agreements constitute a violation of public
policy). However, the court decision to which we refer dealt with a specific
situation and neither this nor other courts are bound by it. Therefore, it
cannot be excluded that the enforcement of the Cross Guaranty in Article X of
the Credit Agreement will be limited to the restriction of Section 30 GmbH-Law.
In addition, the Credit Agreement contains an explicit provision limiting the
enforcement of the obligations of the German Companies thereunder if and to the
extent such enforcement would lead to a violation by the German Companies of the
capital maintenance rules set forth in Section 30 GmbH-Law. In practice, this
limitation can have the effect that certain payment claims of the Lenders under
the Credit Agreement are subordinated to the claims of all other creditors of
the German Companies.

 

17.              Section 64 sentence 3 of the German Limited Liability Companies
Act (GmbHG) obliges the directors of a limited liability company (Gesellschaft
mit beschränkter Haftung) to reimburse that company for any payments to
shareholders and any payments and performances (such as provision of security,
e. g. the guarantee under Article X of the Credit Agreement, to the extent that
such security is an upstream or cross-stream security) which are treated as
payments to shareholders to the extent that such payments must result in the
illiquidity of the company.

 

11

--------------------------------------------------------------------------------


 

There are authors in German legal literature holding that under the newly
introduced section 64 sentence 3 of the German Limited Liability Company’s
Companies Act (GmbHG) a limited liability company may refuse to make payments to
its shareholder(s) (Leistungsverweigerungsrecht) if this payment will cause the
company to become illiquid. As this section was not introduced until late 2008
there has not yet been a German Federal Court of Justice (Bundesgerichtshof)
ruling on this question at the date of this opinion. There have however been
rulings on this question in connection with section 64 sentence 3 of the German
Limited Liability Companies Act (GmbHG) by the Munich Higher Regional Court
(Oberlandesgericht München) and the Berlin Regional Court (Landgericht Berlin).
The Munich Higher Regional Court (decision of 6 May 2010, 23 U 1564/10) held
that section 64 sentence 3 of the German Limited Liability Companies Act (GmbHG)
does not entitle the company to reject payment whereas the Berlin Regional Court
(decision of 16.12.2009, 100 O 75/09) held that it does.

 

However, if German Federal Court of Justice confirms the latter point of view,
i.e. that section 64 sentence 3 of the German Limited Liability Companies Act
(GmbHG) does provide for a right to refuse payment, we cannot rule out the
possibility this right will be relevant not only to direct payments to the
shareholder(s) but that it may also apply to payments and other performances
(such as the provision of security for third party claims against the
shareholder(s) or its/their affiliates) of a German limited liability company to
third parties on behalf of or in favour of the shareholder(s) or its/their
affiliates. Any such payments and performances would then be deemed to be
payments to the shareholder(s) of a German limited liability company and treated
accordingly. Hence, this interpretation of section 64 sentence 3 of the German
Limited Liability Companies Act (GmbHG) would mean that the company would be
entitled to refuse any such payment or performance which was likely to cause the
company to become illiquid. We opine that this interpretation of section 64
sentence 3 of the German Limited Liability Companies Act (GmbHG) goes beyond the
wording of such stipulation. However, we cannot rule out the possibility of this
becoming the prevailing view among German legal scholars and/or being adopted by
German courts. In that event, the company might be entitled to refuse payments
under Article X of the Credit Agreement if they caused the company to become
illiquid. Furthermore, we make no statement as to the time which would be
relevant for the determination whether a payment/performance could be rejected
pursuant to section 64 sentence 3 of the German Limited Liability Companies Act
(GmbHG).

 

18.              The choice of the law of the State of New York in the Credit
Agreement will not be recognized in a suit or other proceedings before a court
in Germany to the extent that:

 

12

--------------------------------------------------------------------------------


 

(a)                 the transactions covered by the Credit Agreement include
transactions which are mandatorily governed by laws of other jurisdictions such
as (without limitation) the transfer of rights in rem in respect of property
situated in another jurisdiction or the assignment of rights governed by the
laws of other jurisdictions; or

 

(b)                 boni mores or basic principles of German law (public
policy), in particular (but without limitation) constitutional rights pursuant
to the German Federal Constitution (Grundgesetz) require the application of
German law or any term of the Relevant Document is manifestly incompatible with
the German public policy (ordre public) in accordance with Article 21 Rome I or
there are overriding mandatory provisions of German or European Community law
which pursuant to Article 3 (3) and (4) Rome I and Article 9 (2) Rome I cannot
be derogated by the parties or overriding mandatory provisions (Eingriffsnormen)
of the country or state where the Relevant Document has been or is to be
performed render its performance illegal in accordance with Article 9 (3) Rome
I; or

 

(c)                  proceedings in relation to the Credit Agreement concern
provisions of German law which are mandatory at an international level; or

 

(d)                 such choice of law has the effect of avoiding or attempting
to avoid the application of mandatory provisions of the laws of the jurisdiction
with which the transactions contemplated by the Credit Agreement are most
closely connected. We are not aware of any circumstances suggesting that the
choice of New York law in the Credit Agreement was made under any such
circumstances.

 

19.              The enforcement of a foreign judgment in Germany or the
commencement of proceedings in Germany is subject to the German laws of civil
procedure and enforcement (Zwangsvollstreckungsrecht), each as applied by the
courts or other competent authorities in Germany, which, inter alia, but without
limitation, might require the translation of foreign language documents into the
German language, do not provide for discovery and might decide on the costs to
be borne by the parties otherwise than as contemplated in the Relevant
Documents. The German court will usually not apply foreign law by itself; the
parties have to present such law to the court like facts, and, if disputed, the
court will take evidence (usually by obtaining expert opinions) on the
applicable legal provisions of the foreign law. The court will then in its
discretion apply the foreign law according to its evaluation of the respective
evidence taken.

 

13

--------------------------------------------------------------------------------


 

20.              Except for those cases where the claimant is domiciled in a
member state of the European Union or in a state which is party to the European
Economic Area Treaty, or where an international treaty to which Germany as well
as the state of the claimant’s habitual residence are a party provides an
exemption, or where the claimant has sufficient German domestic real property
(inländisches Grundvermögen) or German domestic in rem secured claims (dinglich
gesicherte Forderungen) to cover the costs of the proceedings, and in a few
other exceptional cases listed in the German Code of Civil Procedure, the German
court will order a claimant in court proceedings to provide security for the
costs of the proceedings (court fees and statutory fees of counsel for
defendant).

 

21.              The laws of Germany permit any action to be brought before the
court of competent jurisdiction in Germany to recognize and enforce a final and
conclusive money judgment of a competent court of the State of New York or the
United States of America against the respective German Company as party to the
Credit Agreement provided that

 

(i)                     the court rendering such judgment had, in the view of
the German court, jurisdiction over the judgment debtor;

 

(ii)                  if the judgement was given in default of appearance, the
defendant was duly served with the document which instituted the proceedings or
with an equivalent document in sufficient time to enable him to arrange for his
defence or the defendant failed to commence proceedings to challenge the
judgement when it was possible for him to do so;

 

(iii)               the judgement is not irreconcilable with a judgement given
in a dispute between the same parties in Germany or in any other country;

 

(iv)              the judgement is not irreconcilable with an earlier judgement
given in another court of a third state involving the same cause of action and
between the same parties, which fulfils the conditions necessary for its
recognition in Germany;

 

(v)                 such recognition is not contrary to German public policy
(ordre public); and

 

(vi)              mutuality (Gegenseitigkeit) of recognition is given.

 

22.              Any provision in the Relevant Documents pursuant to which the
taking of proceedings in any jurisdiction shall not preclude the taking of
proceedings in any other jurisdiction will not be given effect by a German court
in which the second legal action has been brought if

 

14

--------------------------------------------------------------------------------


 

the parties and the claims are identical in both legal actions and if a
judgement on the first legal action would be capable of being recognised in
Germany.

 

23.              We do not opine on any tax matters relating to the Relevant
Documents other than as set forth in Clauses C. 8 and C. 9 above, in particular,
we do not opine on the thin capitalization rules pursuant to Sections 4 h of the
German Income Tax Act (Einkommensteuergesetz) and 8 a of the German Corporate
Income Tax Code (Körperschaftsteuergesetz).

 

24.              In Clause C. 11 above, we do not express any opinion on any
payments by any German Company under Article X of the Credit Agreement (Cross
Guaranty) which are considered as construed dividends (verdeckte
Gewinnausschüttungen) under German tax law.

 

25.              Pursuant to Section 32, paragraph I, sentence I of the German
Banking Act (Gesetz über das Kreditwesen, KWG) a written licence is required by
any person who wishes to conduct banking business or provide financial services
in Germany commercially or on a scale that requires a commercially organised
business, whereby the clause, due to an official leaflet of the German Federal
Financial Services Supervisory Agency (Bundesanstalt fiür
Finanzdiensleistungsaufsicht, BaFin) of 16 September 2003, not only covers cases
where the service provider is domiciled or ordinarily resident in Germany but
also those where the service provider is domiciled or ordinarily resident abroad
and targets the German market to offer banking business or financial services
repeatedly and on a commercial basis to enterprises and/or persons domiciled or
ordinarily resident in Germany. Notwithstanding the foregoing, there are no
licensing requirements for the so-called passive freedom to provide services,
i.e. the right of persons and enterprises with a domestic residence to request
on their own initiative banking services from a foreign bank. Transactions
entered into on the initiative of the customer do not therefore require a
licence under section 32, paragraph I KWG. These criteria also apply generally
to the underwriting of loans by lending syndicates.

 

26.              In the event any of the Lenders enforces any obligations under
the Relevant Documents in a way that leads to the creation of a permanent
establishment (Betriebsstätte) in Germany or through a permanent representative
(ständiger Vertreter) of a Lender in Germany, interest payable to such Lender
could become taxable in Germany.

 

27.              We have not been asked to and do not express any opinion on the
financial standing of the German Companies, on share values or other financial
aspects of the proposed transactions, nor as to whether the terms of the
Relevant Documents are appropriate or sufficient to achieve their presumed
commercial purpose.

 

15

--------------------------------------------------------------------------------


 

28.              We do not express an opinion on any aspect of the documents
referred to in the Relevant Documents (other than the Relevant Documents
themselves).

 

29.              We do not express any opinion as to factual matters and as to
whether the Relevant Documents sufficiently protect the Lenders or otherwise are
appropriate for their intended purpose.

 

30.              There is no final precedent in German case law for holding
telefax or electronic communications legal, valid and binding in all
circumstances; however, where there are no legal requirements as to the form,
the German Federal Supreme Court in Civil and Commercial Matters
(Bundesgerichtshof) has held that any telefax communication which was actually
signed by the sender and received by the addressee will be deemed validly
effected.

 

31.              A provision in any of the Relevant Documents dealing with the
severance of any of the provisions thereof in the event of their invalidity,
unenforceability or illegality may not be enforceable in accordance with its
terms as a court may reserve to itself the decision as to whether or not a
particular provision is severable.

 

E.

Limitations

 

This opinion letter:

 

1.                     is issued exclusively to and may be relied upon by each
of the Administrative Agent and Lenders (each as defined in the Credit
Agreement) together with their assignees and participants following a primary
syndication within a period of twelve (12) months from the date of this opinion
(the “Addressees”). Without our prior written consent this opinion letter may
not be relied upon by any other person other than the Addressees and not
disclosed to any other person other than to (i) prospective successors and
assigns of the Addressees, (ii) regulatory authorities having jurisdiction over
any of the Addressees or their successors and assigns, and (iii) pursuant to
valid legal process, in each case of (i) to (iii) without our prior consent and
on a non-reliance basis;

 

2.                     is confined to and given on the basis of German law and
we have made no investigation of the laws of any other country or jurisdiction,
like e.g. the laws of the State of New York,

 

16

--------------------------------------------------------------------------------


 

and we do not express or imply any opinion thereon. Furthermore, we express no
opinion as to matters of fact;

 

3.                     is based on German law in effect and applicable on the
date hereof and case law published until the date hereof and we disclaim any
obligation to update this opinion or advise the Addressees of any changes that
occur after the date hereof;

 

4.                     expresses German legal concepts in English terms and not
in their original German terms; concepts described herein may not be identical
to the concepts described by the same English term as they exist under the laws
of other jurisdictions. Consequently, any issues of interpretation arising in
respect of the Relevant Documents or in respect of this opinion will be
determined by German courts in accordance with German law and we express no
opinion on the interpretation of that German courts; therefore, the German
expressions used herein shall prevail and this opinion may only be relied upon
under the express condition that any issues of interpretation or liability
arising hereunder will be governed by German law and as interpreted by German
courts;

 

5.                     is limited to matters stated herein and does not extend
to and is not to be read as extending by implication to any other matter in
connection with the Relevant Documents; and

 

6.                     shall be governed by and construed in accordance with
German law, except its rules on conflicts of law; the exclusive place of
jurisdiction for any dispute arising under or out of this opinion is Frankfurt
am Main in the Federal Republic of Germany.

 

Sincerely,

 

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 1

Relevant Documents

 

A copy of the executed Guaranty Agreement, dated October 27, 2015, by and among
inter alia Bruker Daltonics Inc., Bruker Optics Inc., Bruker AXS Inc., Bruker
BioSpin Inc and Bruker BioSpin GmbH in favor of the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

SCHEDULE 2

Corporate Documents

 

1.              Bruker AXS GmbH

 

(a)                 a copy of an excerpt from the commercial register
(Handelsregister) at the local court (Amtsgericht) of Mannheim dated October 23,
2015;

 

(b)                 a copy of the articles of association of Bruker AXS GmbH
dated December 19, 2003;

 

(c)                  a copy of the shareholders’ resolution executed on
October 23, 2015 (consent to the Credit Agreement);

 

(d)                 a copy a the list of shareholders (Gesellschafterliste)
dated February 24, 2012.

 

2.              Bruker Daltonik GmbH

 

(a)                 a copy of an excerpt from the commercial register
(Handelsregister) at the local court (Amtsgericht) of Bremen dated October 23,
2015;

 

(b)                 a copy of the articles of association of Bruker Daltonik
GmbH dated October 4, 2012;

 

(c)                  a copy of the shareholders’ resolution executed on
October 23, 2015 (consent to the Credit Agreement);

 

(d)                 a copy a the list of shareholders (Gesellschafterliste)
dated May 15, 2012.

 

3.              Bruker Optik GmbH

 

(a)                 a copy of an excerpt from the commercial register
(Handelsregister) at the local court (Amtsgericht) of Mannheim dated October 23,
2015;

 

(b)                 a copy of the articles of association of Bruker Optik GmbH
dated April 17, 2008;

 

(c)                  a copy of the shareholders’ resolution executed on
October 23, 2015 (consent to the Credit Agreement);

 

(d)                 a copy a the list of shareholders (Gesellschafterliste)
undated, received at the local court Karlsruhe on April 22, 2004.

 

19

--------------------------------------------------------------------------------


 

4.              Bruker-Physik GmbH

 

(a)                 a copy of an excerpt from the commercial register
(Handelsregister) at the local court (Amtsgericht) of Mannheim dated October 23,
2015;

 

(b)                 a copy of the articles of association of Bruker Physik GmbH
dated June 29, 2010;

 

(c)                  a copy of the shareholders’ resolution executed on
October 23, 2015 (consent to the Credit Agreement);

 

(d)                 a copy a the list of shareholders (Gesellschafterliste)
dated November 4, 2008.

 

The excerpts from the commercial registers referred to in 1 (a), 2 (a), 3
(a) and 4 (a) above referred to herein as the “Excerpts”. The articles of
association referred to in 1(b), 2 (b), 3 (b) and 4 (b) above referred to herein
as the “Articles of Association”. The lists of shareholders referred to in 1
(d), 2 (d), 3 (d) and 4 (d) above referred to herein as the “Shareholders’
Lists”.

 

5.                     A print-out of a research on the internet website
www.insolvenzbekanntmachungen.de (official website with respect to insolvency
procedures established in accordance with Section 9 InsO and Section 2 of the
Ordinance regarding the online publication of insolvency proceedings (Verordnung
zu öffentlichen Bekanntmachungen von Insolvenzverfahren im Internet vom 12.
Februar 2002)), as of 27 October, 2015 (09:15 am in respect of the German
Companies (the “Insolvency Research”).

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 3

Authorized Signatories

 

1.              Bruker AXS GmbH

 

Managing Directors (Geschäftsführer):

 

Dr. Frank Burgäzy(1)

 

Clerks authorized to sign on behalf of the company (Prokuristen):

 

Bernd Joachim Herbert Masling(2)

Dr.rer.nat Hans Mathias Lutz Brügemann(2)

 

2.              Bruker Daltonik GmbH

 

Managing Directors (Geschäftsführer):

 

Dr. Michael Schubert(2)

Sebastian Meyer-Plath(2)

Stefan Ruge(2)

Jürgen Srega(2)

 

Clerks authorized to sign on behalf of the company (Prokuristen):

 

Dr. Markus Kostrzewa(2)

 

Dr. Arnd Ingendoh(2)

Andrea Gerken, née Wintjen(2)

Dr. Norbert Klöpper(2)

Dr. Jens Pfannkuche(2)

Dr. Jens Höhndorf(2)

Dr. Wolfgang Pusch(2)

Dr. Ludwig Thomas(2)

 

21

--------------------------------------------------------------------------------


 

3.              Bruker Optik GmbH

 

Managing Directors (Geschäftsführer):

 

Urban Fäh(2)

Jürgen Srega(2)

Marc Ludger Beisel(2)

 

Clerks authorized to sign on behalf of the company (Prokuristen):

 

Stefan Ruge(2)

Roland Harig(2)

 

4.              Bruker-Physik GmbH

 

Managing Directors (Geschäftsführer):

 

Patrick Minhorst(2)

Dr. Wulf-Ingo Jung(2)

 

Clerks authorized to sign on behalf of the company (Prokuristen):

 

Dr. Mathias Kramer(2)

Eberhard Eckert(2)

Drik Wischnewski(2)

 

--------------------------------------------------------------------------------

(1)         acting singly

(2)         acting jointly with any other managing director or any clerk
authorized to sign on behalf of the company (Prokurist)

(3)         acting jointly with any managing director

 

22

--------------------------------------------------------------------------------


 

EXHIBIT B-4

 

OPINION OF SPECIAL DUTCH COUNSEL FOR THE LOAN PARTIES

 

[Attached]

 

--------------------------------------------------------------------------------


 

[Letterhead of CMS Derks Star Busmann N.V.]

 

To:                             JPMorgan Chase Bank, N.A. as Administrative
Agent, the Lenders

and the Foreign Subsidiary Borrowers, each as defined in the

Credit Agreement (as defined below)

 

Subject: Netherlands Legal Opinion — Bruker Finance B.V.

27 October 2015

 

 

Dear Sirs,

 

 

We have acted as special legal counsel (advocaat) to Bruker Finance B.V. with
respect to certain matters of Netherlands law in connection with the Credit
Agreement and certain other documents executed in relation thereto listed in
Schedule 2 (Documents) hereto.

 

This opinion letter is issued pursuant to Clause 4.03(c) of the Credit
Agreement.

 

1.                                               INTRODUCTION

 

1.1                                        Definitions and interpretations

 

In this opinion letter all terms and expressions shall, unless otherwise defined
in Schedule 1 (Definitions), have the meanings given to such terms and
expressions in the Credit Agreement (including by reference to any other
document).

 

The headings in this opinion letter are for ease of reference only and shall not
affect its interpretation. References to paragraphs and Schedules in this
opinion letter shall, unless the context otherwise requires, be construed as
references to the paragraphs of, and Schedules to, this opinion letter.

 

1.2                                        Documents and searches

 

For the purpose of giving this opinion letter we have only reviewed the
documents listed in Schedule 2 (Documents) and solely relied on them as to
matters of fact that we have

 

All services are rendered under an agreement of instruction with CMS Derks Star
Busmann N.V., with corporate seat in Utrecht, the Netherlands. This agreement is
subject to the General Conditions of CMS Derks Star Busmann N.V., which have
been filed with the registrar of the District Court Midden-Nederland, location
Utrecht, the Netherlands, under no. 212/2007 and which contain a limitation of
liability. These terms have been published on the website www.cms-dsb.com and
will be provided upon request. CMS Derks Star Busmann N.V. is a company with
limited liability under the laws of the Netherlands and is registered in the
Netherlands with the trade register under no. 30201194 and in Belgium with the
RPR Brussels under no. 0877.478.727. The VAT number of CMS Derks Star Busmann
N.V. for the Netherlands is NL8140.16.479.B01 and for Belgium BE 0877.478.727.

 

CMS Derks Star Busmann is a member of CMS, the organisation of European law
firms. In certain circumstances, CMS is used as a brand of business name of, or
to refer to, some or all of the member firms or their offices. Further
information ca be found at www.cmslegal.com.

 

CMS offices and associated offices: Aberdeen, Algiers, Amsterdam, Antwerp,
Barcelona, Beijing, Belgrade, Berlin, Bratislava, Bristol, Brussels, Bucharest,
Budapest, Casablanca, Cologne, Dresden, Duesseldorf, Dubai, Edinburgh,
Frankfurt, Geneva, Hamburg, Istanbul, Kyiv, Leipzig, Lisbon, Ljubljana, London,
Luxembourg, Lyon, Madrid, Milan, Moscow, Munich, Muscat, Paris, Prague, Rio de
Janeiro, Rome, Sarajevo, Seville, Shanghai, Sofia, Strasbourg, Stuttgart,
Tirana, Utrecht, Vienna, Warsaw, Zagreb and Zurich.

 

--------------------------------------------------------------------------------


 

assumed to be accurate. We have carried out the Searches at the date hereof.

 

1.3                                        Scope

 

The opinions given in this opinion letter are given on the basis of the
assumptions set out in Schedule 3 (Assumptions) and are subject to the
limitations set forth in paragraph 3 (Limitations) of this opinion letter and
the qualifications set forth in Schedule 4 (Qualifications). The opinions given
in this opinion letter are strictly limited to the matters stated in paragraph 2
(Opinions) and do not extend to any other matters.

 

2.                                               OPINIONS

 

At the date hereof we are of the following opinion.

 

2.1                                        Status

 

The Company has been duly incorporated and validly exists as a legal entity in
the form of a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid) under Netherlands law.

 

2.2                                        Powers and authority

 

The Company has the corporate power and authority to enter into the Credit
Agreement, to perform its obligations thereunder and has taken all necessary
corporate action required by the Articles of Association and Netherlands law to
authorise the entry into, delivery and performance of the Credit Agreement.

 

2.3                                        Due execution

 

The Credit Agreement has been validly executed on behalf of the Company in
accordance with Netherlands law.

 

2.4                                        Enforceability of obligations

 

The obligations of the Company under the Credit Agreement are enforceable in the
Netherlands against the Company in accordance with its respective terms.

 

2.5                                        Non-conflict

 

Neither the execution by the Company of the Credit Agreement nor the performance
by the Company of its obligations thereunder conflicts with (i) the Articles of
Association or (ii) Netherlands law.

 

2.6                                        Choice of law

 

The choice of the law of the State of New York as the laws governing the
contractual rights and obligations as set out in the Credit Agreement is a valid
choice of law with respect to the obligations of the Company and will be
recognised and given effect to by the Netherlands courts subject to the
provisions of the Rome I Regulation.

 

2.7                                        Jurisdiction

 

The submission to the non-exclusive jurisdiction of the New York Courts as
provided in the

 

2

--------------------------------------------------------------------------------


 

Credit Agreement is legal, valid, binding and enforceable in the Netherlands
against the Company.

 

2.8                                        Enforceability of New York Court
judgments

 

There is no enforcement treaty between the Netherlands and the State of New
York. Consequently, a final and conclusive judgment rendered by the New York
Courts in an action brought in accordance with applicable law to enforce the
obligations of the Company under the Credit Agreement cannot be enforced (ten
uitvoer worden gelegd) in the Netherlands against the Company, without the
dispute having been re-litigated before a competent court in the Netherlands.
This court will have the discretion to attach such weight to the judgment
rendered by the New York Courts as it deems appropriate. Based on case law, the
Netherlands courts may be expected to adjudicate substantial importance to a
final, conclusive and enforceable judgment as to monetary obligations rendered
by the New York Courts, without full re-examination or full re-litigation of the
substantive matters adjudicated upon (marginale toetsing), provided that:

 

2.8.1                              the relevant New York Court had jurisdiction
in the relevant subject matter based on internationally accepted standards;

 

2.8.2                              the proceedings before such New York Court
complied with proper procedure and fair trial (behoorlijke rechtspleging);

 

2.8.3                              such judgment does not conflict with the
public policy (openbare orde) of the Netherlands; and

 

2.8.4                              such judgment is not incompatible with (a) a
judgment rendered by the Netherlands courts in relation to a dispute that
involves the same parties as the judgment that parties are seeking to enforce
against the Company in the Netherlands, or (b) a judgment rendered by a foreign
court in relation to a dispute that involves the same parties as the judgment
that parties are seeking to enforce against the Company in the Netherlands,
dealing with the same subject matter and is based on the same cause, provided
that such previous judgment is recognised in the Netherlands (voor erkenning in
Nederland vatbaar).

 

2.9                                        Consents and filings

 

No authorisations, approvals, consents, licences, filings or other requirements
of governmental, judicial or public bodies in the Netherlands are required by
the Company in connection with the entry into, performance, validity and
enforceability of its obligations under the Credit Agreement.

 

2.10                                 Taxes

 

2.10.1                       All payments by the Company of interest, principal
or any other amount payable under the Credit Agreement can be made free of
withholding or deduction of, for or on account of any taxes imposed, levied,
withheld, or assessed by the Netherlands or any political subdivision or taxing
authority thereof or therein.

 

3

--------------------------------------------------------------------------------


 

2.10.2                       The Addressees will not become subject to tax in
the Netherlands solely as a result of the signing, execution and/or enforcement
of the Credit Agreement, or the performance by the Company of its obligations
under the Credit Agreement.

 

2.10.3                       No Netherlands stamp tax, capital tax, registration
tax, transfer tax or similar tax or duty will be payable in connection with the
signing, execution or enforcement of the Credit Agreement or the performance by
the Company of its obligations thereunder.

 

2.11                                 Immunity

 

Neither the Company nor any of its properties, revenues or assets, has any
sovereign immunity from the jurisdiction of any court in the Netherlands or from
any legal proceedings in the Netherlands in respect of the enforcement of any of
its obligations under the Credit Agreement.

 

3.                                               LIMITATIONS

 

3.1                                        This opinion letter is limited to
Netherlands law and, insofar as they are directly applicable in the Netherlands,
the laws of the European Union, as such laws stand and have been interpreted in
published case law of the Netherlands courts at the date hereof; accordingly we
express no opinion on any other system of law, even in cases where in accordance
with Netherlands law, any foreign law should be applied; furthermore we do not
express any opinion on public international law or on the rules of or
promulgated under any treaty or by any treaty organisation, unless explicitly
indicated to the contrary herein.

 

3.2                                        Except as specifically set out
herein, we express no opinion on any tax laws of any jurisdiction (including the
Netherlands). We express no opinion on anti-trust, competition, data protection
or insider trading laws of any jurisdiction (including the Netherlands).

 

3.3                                        We express no opinion on any
commercial, accounting or non-legal matters or on the ability of the parties to
the Credit Agreement to meet their (financial) obligations under the Credit
Agreement.

 

3.4                                        We express no opinion that the future
or continued performance of a party’s obligations or the consummation of the
transactions contemplated by the Credit Agreement will not contravene
Netherlands law, its application or interpretation, if altered after the date
hereof.

 

3.5                                        We express no opinion on the
correctness of the representations or warranties given by any of the parties
(express or implied) under or by virtue of the Documents, save if and insofar as
the matters represented and warranted are the subject matter of a specific
opinion contained herein.

 

3.6                                        In this opinion letter Netherlands
legal concepts are expressed in English terms and not in their original
Netherlands terms. The concepts concerned may not be identical to the concepts
described by the same English term as they exist under the laws of other
jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by English terms.

 

4

--------------------------------------------------------------------------------


 

3.7                                        This opinion letter may only be
relied upon by the Addressees in its original form and under the express
condition of acceptance by the Addressees of the limitation of liability as
mentioned on the first page of this opinion letter. Subject to its terms, our
insurance policy provides for a maximum insured amount of EUR 250 million.
Furthermore, this opinion letter may be relied upon by the Addressees under the
express condition that any issues of interpretation or liability arising
hereunder will be governed by Netherlands law and be brought before a court in
the Netherlands.

 

3.8                                        By issuing this opinion letter we do
not assume any obligation to notify you or to inform you of any developments
subsequent to the date hereof that might render the contents of this opinion
letter untrue or inaccurate, in whole or in part, at such time.

 

3.9                                        Everywhere in this opinion letter
where the words “at the date hereof” are used, the status as at 27 October 2015
(1:34 p.m. CET) is meant.

 

4.                                               BENEFIT, RELIANCE AND
DISCLOSURE

 

This opinion letter is issued solely for the benefit of the Addressees in
relation to the transactions contemplated by the Credit Agreement and, except
with our prior written consent, is not to be transmitted or disclosed, used,
relied upon or filed with any person, firm, company or institution for any other
purpose, except that this opinion letter may be copied and annexed to any
compilation of documentation in relation to the Credit Agreement and may
otherwise be disclosed to (a) auditors, attorneys and any governmental entity
having regulatory or supervisory authority over any addressee permitted to rely
upon this opinion letter pursuant to this paragraph, (b) as required by
applicable law or regulation and (c) pursuant to legal process.

 

Yours faithfully,

 

CMS Derks Star Busmann N.V.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

DEFINITIONS

 

In this opinion letter:

 

“Addressees” means the persons to whom this opinion letter is addressed.

 

“Agency Convention” means the Hague Convention of 14 March 1978 on the Law
Applicable to Agency, as amended from time to time.

 

“Articles of Association” means the articles of association of the Company
listed in paragraph 1.3 of Schedule 2 (Documents).

 

“Brussels I Regulation” means the European Parliament and Council Regulation
(EU) No. 1215/2012 of 12 December 2012 on jurisdiction and the recognition and
enforcement of judgments in civil and commercial matters (recast), as amended
from time to time.

 

“Chamber of Commerce” means the chamber of commerce of the Netherlands.

 

“Company” means Bruker Finance B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under
Netherlands law, having its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands and registered at the trade register of the Chamber of Commerce
under number 58174710.

 

“Constitutional Documents” means the documents listed in paragraphs 1.2 and 1.3
of Schedule 2 (Documents).

 

“Corporate Documents” means the documents listed in paragraph 1.1 up to and
including 1.5 of Schedule 2 (Documents).

 

“Credit Agreement” means the New York State law credit agreement between
(i) Bruker Corporation as the Company (ii) Bruker Invest AG and Bruker Finance
B.V. as Foreign Subsidiary Borrowers and Subsidiary Guarantors, (iii) the other
Foreign Subsidiary Borrowers from time to time party thereto, (iv) the Lenders
party thereto, (v) Bank of America, N.A. and Wells Fargo Bank, National
Association as Co-Syndication Agents and (vi) JPMorgan Chase Bank, N.A. as
Administrative Agent dated 27 October 2015.

 

“Deed of Incorporation” means the deed of incorporation listed in paragraph 1.2
of Schedule 2 (Documents).

 

“Documents” means the documents listed in Schedule 2 (Documents).

 

“Extract” means the extract listed in paragraph 1.1 of Schedule 2 (Documents).

 

“Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of 29
May 2000 on insolvency proceedings, as amended from time to time.

 

“New York Courts” means the Supreme Court of the State of New York sitting in
the Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof and each a “New York Court”.

 

6

--------------------------------------------------------------------------------


 

“Resolutions” means the documents listed in paragraph 1.4 and 1.5 of Schedule
2 (Documents).

 

“Rome I Regulation” means Council Regulation (EC) No 593/2008 of 17 June 2008 on
the law applicable to contractual obligations, as amended from time to time.

 

“Searches” means the telephone searches in relation to the Company with the
Chamber of Commerce and the bankruptcy chamber of the civil law section (Sector
Civiel Recht) of the court of Amsterdam and an online search in relation to the
Company of the Central Insolvency Register (Centraal Insolventieregister) and
the EU Insolvency Register (Centraal Insolventieregister EU Registraties).

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

DOCUMENTS

 

1.                                               CORPORATE DOCUMENTS

 

1.1                                        Extract

 

A fax copy of an original official extract (uittreksel) dated 27 October 2015
relating to the registration of the Company with the trade register of the
Chamber of Commerce.

 

1.2                                        Deed of incorporation

 

A pdf copy of the deed of incorporation (akte van oprichting) of the Company as
a private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) dated 17 June 2013.

 

1.3                                        Articles of association

 

A pdf copy of a notarial deed of amendment of the articles of association
(statuten) of the Company dated 29 January 2014 containing the text of the
articles of association of the Company as per that date.

 

1.4                                        Shareholders resolutions

 

A pdf copy of executed written resolutions by the general meeting of the Company
dated 26 October 2015.

 

1.5                                        Board resolutions

 

A pdf copy of executed written resolutions by the board of managing directors of
the Company dated 26 October 2015.

 

2.                                               CREDIT AGREEMENT

 

2.1                                        A pdf copy of the Credit Agreement,
signed by all the parties thereto.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

ASSUMPTIONS

 

The opinions in this opinion letter have been given on the basis of the
assumptions listed below.

 

1.                                               ORIGINAL AND GENUINE
DOCUMENTATION

 

1.1                                        All Documents reviewed by us as
originals are true, complete and authentic; all Documents reviewed by us as fax
copy, pdf copy or photocopy are in conformity with the originals and such
originals are true, complete and authentic and have not been amended, revoked,
terminated or declared null and void by a competent court.

 

1.2                                        Each signature on each of the
Documents is the signature of the relevant stated person.

 

2.                                               STATUS OF DOCUMENTS

 

2.1                                        The Documents have been duly
authorised, validly executed and delivered (where such concept is legally
relevant) by each of the parties thereto (including the Company) under all
applicable laws other than Netherlands law.

 

2.2                                        The information set forth in the
Extract is complete and accurate at the date hereof, which assumption is
supported by the outcome of the Searches.

 

2.3                                        The Articles of Association are the
articles of association of the Company in force as at the date hereof, which
assumption is supported by the outcome of the Searches.

 

2.4                                        The Resolutions are in full force and
effect at the date hereof and the factual statements and confirmations contained
therein are complete and accurate at the date hereof.

 

3.                                               STATUS OF THE PARTIES

 

3.1                                        Each of the parties to the Documents
(other than the Company) has been validly incorporated and is at the date hereof
and at the date on which the Documents were executed, duly organised, validly
existing and, to the extent relevant in such party’s jurisdiction, in good
standing under the laws applicable to such party.

 

3.2                                        None of the insolvency proceedings
listed in Annex A to the Insolvency Regulation, as amended from time to time,
has been declared applicable to the Company by a court in one of the member
states of the EU (with the exception of Denmark), other than the Netherlands;
the Company has not been declared bankrupt (failliet verklaard), granted a
moratorium (surseance van betaling) or ceased to exist pursuant to a legal
merger or de-merger (juridische fusie of splitsing) and the Company has not
passed a resolution to merge (fuseren) or de-merge ((af)splitsen) and no
petition has been presented nor order made by a court for the bankruptcy
(faillissement) or suspension of payment (surseance van betaling) and no trustee
(curator), administrator (bewindvoerder) or similar officer has been appointed
in respect of the Company or any of its assets and no decision has been taken to
dissolve (ontbinden) the Company by the competent chamber of commerce. The

 

9

--------------------------------------------------------------------------------


 

assumptions mentioned in this paragraph are supported by the Searches, which did
not reveal any of the aforementioned events which, however, does not constitute
conclusive evidence that no events mentioned in this paragraph have occurred.

 

3.3                                        The Company has not been dissolved
(ontbonden), no resolution has been passed to voluntarily dissolve (ontbinden)
the Company and no decision has been taken to dissolve (ontbinden) the Company
by the competent court (rechtbank).

 

4.                                               TAX

 

4.1                                        The Credit Agreement, as well as any
transaction entered into pursuant to or in connection with the Credit Agreement,
are entered into and executed on at arm’s length terms and conditions.

 

5.                                               DOCUMENTS GOVERNED BY FOREIGN
LAW

 

5.1                                        The choice of law in the Credit
Agreement is valid under the law of the State of New York and under the laws of
any other applicable jurisdiction other than the Netherlands and such choice
would be recognised and given effect to by the competent courts of any
jurisdiction other than the Netherlands.

 

5.2                                        The Credit Agreement (and the powers
of attorney governed by laws other than Netherlands law) constitute legal, valid
and binding obligations of the parties thereto, enforceable in accordance with
their respective terms under all applicable laws (other than Netherlands laws).

 

5.3                                        The submission by the parties to the
Credit Agreement to the non-exclusive jurisdiction of the competent courts
chosen in the Credit Agreement with regard to any disputes under the Credit
Agreement is valid and binding under the laws of any applicable jurisdiction
(other than the Netherlands), such submission would be recognised and given
effect by the courts of such jurisdiction, such courts will assume jurisdiction
on the basis thereof and any judgment by such courts will be enforceable in such
jurisdiction.

 

6.                                               MISCELLANEOUS

 

6.1                                        Any and all authorisations and
consents of, or other filings with or notifications to, any public authority or
other relevant body or person in or of any jurisdiction which may be required
(other than under Netherlands law) in respect of the execution or performance of
the Documents have been or will be duly obtained or made, as the case may be.

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

QUALIFICATIONS

 

The opinions in this opinion letter are subject to the qualifications listed
below.

 

1.                                               ULTRA VIRES

 

1.1                                        If a legal act (rechtshandeling)
performed by a Netherlands legal entity transgresses the objects (het doel) of
such entity, such legal act may be nullified by such entity or its receiver in
bankruptcy pursuant to Section 2:7 of the Netherlands Civil Code if the other
party knew or should have known that such legal act was transgressed the
entity’s object. The objects clause in the articles of association, though an
important element is not by itself decisive. In the limited case law on this
subject matter, the Netherlands Supreme Court (Hoge Raad der Nederlanden) has
ruled that a Netherlands court, when objectively determining whether a specific
legal act should be regarded as exceeding a company’s corporate objects, must
take all relevant circumstances (e.g., the company’s corporate interest
(vennootschappelijk belang), its group relations etc.) into consideration, in
particular whether the interests of the legal entity were served by the
transactions. As “all relevant circumstances” is a broad concept, it is
difficult to predict how these circumstances are to be taken into consideration
and is a matter of fact upon which we do not opine. However, we believe that the
starting point should be that a legal act which is within the limits of the text
of a company’s objects clause should generally not be considered ultra vires
when such acts did serve the interest of the entity or was at least not
(disproportionately) contrary to those interests. We have reviewed the objects
clause of the Company as included in the Articles of Association, and the text
of the objects clause does not raise concerns in this respect.

 

2.                                               NETHERLANDS INSOLVENCY LAW

 

2.1                                        The opinions set out in this opinion
letter are subject to any limitations arising from bankruptcy (faillissement),
(provisional) suspension of payments ((voorlopige) surseance van betaling),
fraudulent conveyance, or similar laws affecting the rights of creditors
generally (including set off) in any relevant jurisdiction including but not
limited to Sections 3:45 et seq. of the Netherlands Civil Code and Sections 42
through 51 of the Netherlands Bankruptcy Code (Faillissementswet) relating to
fraudulent conveyance.

 

3.                                               POWER OF ATTORNEY

 

3.1                                        To the extent that the Credit
Agreement includes, or amounts to, a continuous power of attorney or any other
power of attorney that remains to be valid or confers power of attorney after
the date hereof or is deemed to include or amount to such power of attorney, we
note that under Netherlands law a power of attorney (volmacht) or a mandate
(lastgeving) (which may include the appointment of an agent for service of
process):

 

3.1.1                              can only be made irrevocable to the extent
that its object is the performance of legal acts (rechtshandelingen) in the
interest of the representative appointed

 

11

--------------------------------------------------------------------------------


 

thereby or a third party. The competent Netherlands courts may at the request of
the principal amend or disapply the provisions by which it is made irrevocable
for compelling reasons (gewichtige redenen); and

 

3.1.2                              will terminate by force of law, and without
notice, irrespective of the law governing the power of attorney, upon the
bankruptcy of the grantor of the power of attorney whilst in the event of a
suspension of payment (surseance van betaling), (provisionally) granted to the
grantor of the power of attorney, the cooperation of the administrator
(bewindvoerder) is required for the (continued) exercise of rights and/or
authority under the power of attorney.

 

4.                                               NETHERLANDS COURT PROCEEDINGS

 

4.1                                        The terms “enforceable”,
“enforceability”, “valid”, “legal”, “binding” and “effective” (or any
combination thereof), mean that the obligations assumed by the relevant party
under the relevant document are of a type that Netherlands law generally
recognises and enforces; they do not mean that these obligations will
necessarily be enforced in all circumstances in accordance with their terms; in
particular, enforcement before the Netherlands courts will in any event be
subject to:

 

4.1.1                              the degree to which the relevant obligations
are enforceable pursuant to the law by which they are governed (if other than
Netherlands law);

 

4.1.2                              the nature of the remedies available in the
Netherlands courts (and nothing in this opinion letter must be taken as
indicating that specific performance or injunctive relief would be available as
remedies for enforcement);

 

4.1.3                              the acceptance of such courts of jurisdiction
and the power of such courts to stay proceedings if concurrent proceedings are
being brought elsewhere;

 

4.1.4                              prescription (verjaring) or limitation
periods (vervalperioden) (within which suits, actions or proceedings must be
brought); and

 

4.1.5                              the availability of defences such as, without
limitation, set-off (unless validly waived), fraud, duress, error, force
majeure, unforeseen circumstances, misrepresentation, undue influence, abatement
and counter-claim.

 

4.2                                        The enforcement in the Netherlands of
the Credit Agreement, to the extent that the enforcement thereof will be sought
in the Netherlands, and of foreign judgments will be subject to the rules of
civil procedure as applied by the Netherlands courts and the Netherlands courts
may reduce a legal obligation to pay damages or penalties (boetes) when awarding
full damages or penalties would lead to clearly unacceptable results in the
given circumstances and specific performance may not always be granted. The
Netherlands courts may stay or refer proceedings, if concurrent proceedings are
initiated elsewhere.

 

4.3                                        When applying the laws of a
jurisdiction expressed in an agreement to be the governing laws of that
agreement, the Netherlands courts (assuming they have jurisdiction over the
matter):

 

12

--------------------------------------------------------------------------------


 

4.3.1                              may give effect to the mandatory rules of the
law of another jurisdiction with which the situation has a close connection, if
and to the extent that under the law of the latter jurisdiction those rules must
be applied irrespective of the chosen law;

 

4.3.2                              will apply Netherlands laws in a situation
where they are mandatory irrespective of the law otherwise applicable to the
relevant agreement;

 

4.3.3                              may refuse to apply the law of another
jurisdiction if such application is manifestly incompatible with the public
policy of the Netherlands; and

 

4.3.4                              shall have regard to the law of the
jurisdiction where performance takes place or is to take place in relation to
the manner of performance and the steps to be taken in the event of defective
performance.

 

4.4                                        The validity and binding effect of
the submission by the Company in the Credit Agreement to the non-exclusive
jurisdiction of the competent court chosen by the Company in the Credit
Agreement may be limited by Article 8 and Article 24 of the Brussels I
Regulation.

 

4.5                                        It should be noted that Netherlands
law does not know the concept of a process agent and it is therefore
questionable whether any document can be validly served on a process agent; it
is therefore advisable to serve such documents on the relevant party itself in
accordance with applicable Netherlands rules of civil procedure.

 

4.6                                        Provisions contained in the Credit
Agreement to the effect that proceedings may be taken against the Company
concurrently in different jurisdictions may not be enforceable in the
Netherlands courts in all circumstances.

 

4.7                                        Notwithstanding a contractual
provision to the contrary, a competent court in the Netherlands may assume
jurisdiction (i) pursuant to Section 254 of the Netherlands Code of Civil
Procedure (Wetboek van Burgerlijke Rechtsvordering) in urgent matters, when, in
view of the interests of the parties, provisional measures are required, (ii) in
the context of an attachment against the Company or any of its assets, and
(iii) if the defendant enters appearance and does not contest the jurisdiction
prior to defences relating to the merits and, if Section 1 of Title 1 of Book 1
of the Netherlands Code of Civil Procedure (Wetboek van Burgerlijke
Rechtsvordering) applies, there is a reasonable ground for jurisdiction of such
Netherlands court.

 

5.                                               MISCELLANEOUS

 

5.1                                        Assets of a company that are destined
for use in the public service are immune from attachment; furthermore, no
attachment may be made on books and records required for a company’s business.

 

5.2                                        If a party to the Credit Agreement is
controlled by or otherwise connected with a person, organisation or country that
is currently the subject of sanctions by the United Nations, the European
Community or the Netherlands, implemented, effective or sanctioned in the
Netherlands under the Sanctions Act 1977 (Sanctiewet 1977), the Economic
Offences Act (Wet op de economische delicten) or the Financial Supervision Act
(Wet op het financieel

 

13

--------------------------------------------------------------------------------


 

toezicht), or is otherwise the target of any such sanctions, the obligations of
the Company to that party may be unenforceable, void or otherwise affected.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
October 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bruker Corporation, a Delaware
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

 

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[          ], thereby making the aggregate
amount of its total Commitments equal to $[          ]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[          ] with respect thereto].

 

2.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

BRUKER CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated           , 20    (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
October 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bruker Corporation, a Delaware
corporation (the “Company”), the Foreign Subsidiary Borrowers from time to time
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company and the Administrative Agent, by
executing and delivering to the Company and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[          ]] [and] [a commitment with respect to Incremental Term
Loans of $[          ]].

 

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[           ]

 

--------------------------------------------------------------------------------


 

4.  The Company hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

BRUKER CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS(1)

 

BRUKER CORPORATION
CERTAIN FOREIGN SUBSIDIARY BORROWERS

 

CREDIT FACILITIES

 

October 27, 2015

 

A.                                    LOAN DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among Bruker Corporation, a Delaware corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time parties thereto
(collectively with the Company, the “Borrowers”), the institutions from time to
time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A.,
in its capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an aggregate principal amount of $500,000,000.

 

SCHEDULES

 

Schedule 2.01

 

—

 

Commitments

Schedule 2.02

 

—

 

Competitors

Schedule 2.06

 

—

 

Existing Letters of Credit

Schedule 3.01

 

—

 

Subsidiaries

Schedule 3.03

 

—

 

Governmental Approvals

Schedule 6.01

 

—

 

Existing Indebtedness

Schedule 6.02

 

—

 

Existing Liens

 

EXHIBITS

 

Exhibit A

 

—

 

Form of Assignment and Assumption

Exhibit B-1

 

—

 

Form of Opinion of Loan Parties’ Special U.S. Counsel

Exhibit B-2

 

—

 

Form of Opinion of Loan Parties’ Special Swiss Counsel

Exhibit B-3

 

—

 

Form of Opinion of Loan Parties’ Special German Counsel

Exhibit B-4

 

—

 

Form of Opinion of Loan Parties’ Special Dutch Counsel

Exhibit C

 

—

 

Form of Increasing Lender Supplement

Exhibit D

 

—

 

Form of Augmenting Lender Supplement

Exhibit E

 

—

 

List of Closing Documents

Exhibit F-1

 

—

 

Form of Borrowing Subsidiary Agreement

Exhibit F-2

 

—

 

Form of Borrowing Subsidiary Termination

Exhibit G

 

—

 

Form of Subsidiary Guaranty

Exhibit H

 

—

 

Form of Compliance Certificate

 

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Company
and/or Company’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit I-1

 

—

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit I-2

 

—

 

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit I-3

 

—

 

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit I-4

 

—

 

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit J-1

 

—

 

Form of Borrowing Request

Exhibit J-2

 

—

 

Form of Interest Election Request

 

2.                                      Notes executed by the initial Borrowers
in favor of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

3.                                      Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrowers, the “Loan Parties”) in
favor of the Administrative Agent

 

B.                                    CORPORATE DOCUMENTS

 

4.                                      Certificate of the Secretary or an
Assistant Secretary of each Loan Party (or, in relation to any Dutch Borrower or
Dutch Subsidiary Guarantor, a management board certificate) certifying (i) that
there have been no changes in the Certificate of Incorporation or other charter
document of such Loan Party, as attached thereto and as certified as of a recent
date by the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, since the date of the certification thereof by
such governmental entity, (ii) the By-Laws or other applicable organizational
document, as attached thereto, of such Loan Party as in effect on the date of
such certification, (iii) resolutions of the Board of Directors or other
governing body of such Loan Party authorizing the execution, delivery and
performance of each Loan Document to which it is a party, and (iv) the names and
true signatures of the incumbent officers of each Loan Party authorized to sign
the Loan Documents to which it is a party, and (in the case of each Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

5.                                      Good Standing Certificate (or analogous
documentation, if applicable) for each Loan Party from the Secretary of State
(or analogous governmental entity) of the jurisdiction of its organization, to
the extent generally available in such jurisdiction.

 

C.                                    OPINIONS

 

6.                                      Opinion of Nixon Peabody LLP, special
U.S. counsel for the Loan Parties.

 

7.                                      Opinion of Staiger, Schwald & Partner
AG, special Swiss counsel for the Loan Parties and an opinion of KPMG AG,
Zurich, special Swiss tax counsel for the Loan Parties.

 

8.                                      Opinion of CMS Hasche Sigle, special
German counsel for the Loan Parties.

 

9.                                      Opinion of CMS Derks Star Busmann NV,
special Dutch counsel for the Loan Parties.

 

--------------------------------------------------------------------------------


 

D.                                    CLOSING CERTIFICATES AND MISCELLANEOUS

 

10.                               A Certificate signed by the President, a Vice
President or a Financial Officer of the Company certifying the following:
(i) all of the representations and warranties of the Company set forth in the
Credit Agreement are true and correct and (ii) no Default has occurred and is
then continuing.

 

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF]

 

BORROWING SUBSIDIARY AGREEMENT

 

BORROWING SUBSIDIARY AGREEMENT dated as of [     ], among Bruker Corporation, a
Delaware corporation (the “Company”), [Name of Foreign Subsidiary Borrower], a
[          ] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A. as
Administrative Agent (the “Administrative Agent”).

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Company, the Foreign Subsidiary Borrowers from time to
time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A. as Administrative Agent.  Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  Under the Credit Agreement, the Lenders have agreed, upon the
terms and subject to the conditions therein set forth, to make Loans to certain
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Foreign Subsidiary Borrower.  In addition, the New Borrowing
Subsidiary hereby authorizes the Company to act on its behalf as and to the
extent provided for in Article II of the Credit Agreement.  [Notwithstanding the
preceding sentence, the New Borrowing Subsidiary hereby designates the following
officers as being authorized to request Borrowings under the Credit Agreement on
behalf of the New Subsidiary Borrower and sign this Borrowing Subsidiary
Agreement and the other Loan Documents to which the New Borrowing Subsidiary is,
or may from time to time become, a party: [              ].]

 

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
on and as of the date hereof, other than representations given as of a
particular date, in which case they shall be true and correct as of that date. 
[The Company and the New Borrowing Subsidiary further represent and warrant that
the execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with, or otherwise constitute unlawful financial assistance under,
Sections 677 to 683 (inclusive) of the United Kingdom Companies Act 2006 of
England and Wales (as amended).](6) [INSERT OTHER PROVISIONS REASONABLY
REQUESTED BY ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the
Guarantee of the Company contained in the Credit Agreement will apply to the
Obligations of the New Borrowing Subsidiary.  Upon execution of this Agreement
by each of the Company, the New Borrowing Subsidiary and the Administrative
Agent, the New Borrowing Subsidiary shall be a party to the Credit Agreement and
shall constitute a “Foreign Subsidiary Borrower” for all purposes thereof, and
the New Borrowing Subsidiary hereby agrees to be bound by all provisions of the
Credit Agreement.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(6)  To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

BRUKER CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF NEW BORROWING SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF]

 

BORROWING SUBSIDIARY TERMINATION

 

JPMorgan Chase Bank, N.A.
as Administrative Agent
for the Lenders referred to below
10 South Dearborn

Chicago, Illinois 60603

Attention:  [          ]

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Bruker Corporation, a Delaware corporation (the “Company”),
refers to the Credit Agreement dated as of October 27, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Foreign Subsidiary Borrowers from time to time party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

 

The Company hereby terminates the status of [              ] (the “Terminated
Borrowing Subsidiary”) as a Foreign Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.]

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

 

 

Very truly yours,

 

 

 

BRUKER CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Copy to:

JPMorgan Chase Bank, N.A.

 

 

10 South Dearborn

 

 

Chicago, Illinois 60603

 

 

Attention: [          ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF SUBSIDIARY GUARANTY]



GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of October 27, 2015, by and among each
of the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Company which become parties to this Guaranty by executing a
supplement hereto in the form attached as Annex I, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Guaranteed
Obligations (as defined below), under the Credit Agreement referred to below.

 

WITNESSETH:

 

WHEREAS, Bruker Corporation, a Delaware corporation (the “Company”), the Foreign
Subsidiary Borrowers parties thereto (the “Foreign Subsidiary Borrowers” and,
together with the Company, the “Borrowers”), the institutions from time to time
parties thereto as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) have entered into a certain
Credit Agreement dated as of October 27, 2015 (as the same may be amended,
modified, supplemented and/or restated, and as in effect from time to time, the
“Credit Agreement”);

 

WHEREAS, the Credit Agreement, among other things, provides, subject to the
terms and conditions thereof, for extensions from time to time of credit and
other financial accommodations by the Lenders to the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Company required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrowers;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Definitions.  Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.

 

SECTION 2.  Representations, Warranties and Covenants.  Each of the Guarantors
represents and warrants (which representations and warranties shall be deemed to
have been renewed at the time of the making, conversion or continuation of any
Loan or issuance, amendment, renewal or extension of any Letter of Credit) that:

 

--------------------------------------------------------------------------------


 

(A)  It is a corporation, partnership or limited liability company duly and
properly incorporated or organized, as the case may be, validly existing and (to
the extent such concept applies to such entity) in good standing under the laws
of its jurisdiction of incorporation, organization or formation and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except to the extent that the failure to have such
authority could not reasonably be expected to have a Material Adverse Effect.

 

(B)  It (to the extent applicable) has the requisite power and authority and
legal right to execute and deliver this Guaranty and to perform its obligations
hereunder.  The execution and delivery by each Guarantor of this Guaranty and
the performance by each of its obligations hereunder have been duly authorized
by proper proceedings, and this Guaranty constitutes a legal, valid and binding
obligation of such Guarantor, respectively, enforceable against such Guarantor,
respectively, in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

 

(C)  Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the provisions hereof will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
instrument or agreement to which any of the Borrowers or any of its Subsidiaries
is a party or is subject, or by which it, or its property, is bound, or
(ii) conflict with, or constitute a default under, or result in, or require, the
creation or imposition of any Lien in, of or on its property pursuant to the
terms of, any such indenture, instrument or agreement (other than any Loan
Document).  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable each of the
Borrowers to, fully comply with those covenants and agreements of such Borrower
applicable to such Guarantor set forth in the Credit Agreement.

 

SECTION 3.  Guaranty.  Each of the Guarantors hereby unconditionally and
irrevocably guarantees, jointly with the other Guarantors and severally, as
primary obligor and not merely as a surety, irrespective of the validity of the
Obligations, waiving all rights of objection and defense arising from the
Obligations, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to any
Borrower pursuant to the Credit Agreement, (ii) any obligations of any Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all
obligations of any Borrower owing to any Lender or any affiliate of any Lender
under any Swap Agreement or Banking Services Agreement, (iv) all other amounts
payable by any Borrower or any of its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement and the other Loan Documents
and (v) the punctual and faithful performance, keeping, observance, and
fulfillment by any Borrower of all of the agreements, conditions, covenants, and
obligations of such Borrower contained in

 

2

--------------------------------------------------------------------------------


 

the Loan Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Guaranteed
Obligations”).  Upon (x) the failure by any Borrower or any of its Affiliates,
as applicable, to pay punctually any such amount or perform such obligation, and
(y) such failure continuing beyond any applicable grace or notice and cure
period, each of the Guarantors agrees that it shall forthwith on demand pay such
amount or perform such obligation at the place and in the manner specified in
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or the
relevant Loan Document, as the case may be.  Each of the Guarantors hereby
agrees that this Guaranty is an absolute, irrevocable and unconditional guaranty
of payment and is not a guaranty of collection.

 

SECTION 4.  Guaranty Unconditional.  The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)  any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

 

(B)  any modification or amendment of or supplement to the Credit Agreement, any
Swap Agreement, any Banking Services Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

 

(C)  any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;

 

(D)  any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting such Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of such Borrower or any other guarantor of any of
the Guaranteed Obligations;

 

(E)  the existence of any claim, setoff or other rights which the Guarantors may
have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Holder of Guaranteed
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions; provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(F)  the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Guaranteed Obligations or
any part thereof, or any other invalidity or unenforceability relating to or
against any Borrower or any other guarantor of any of the

 

3

--------------------------------------------------------------------------------


 

Guaranteed Obligations, for any reason related to the Credit Agreement, any Swap
Agreement, any Banking Services Agreement, any other Loan Document, or any
provision of applicable law decree, order or regulation of any jurisdiction
purporting to prohibit the payment by such Borrower or any other guarantor of
the Guaranteed Obligations, of any of the Guaranteed Obligations or otherwise
affecting any term of any of the Guaranteed Obligations;

 

(G)  the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

 

(H)  the election by, or on behalf of, any one or more of the Holders of
Guaranteed Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of
the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(I)  any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

(J)  the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Guaranteed Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)  the failure of any other guarantor to sign or become party to this Guaranty
or any amendment, change, or reaffirmation hereof; or

 

(L)  any other act or omission to act or delay of any kind by any Borrower, any
other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 4, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder except as
provided in Section 5.

 

SECTION 5.  Continuing Guaranty; Discharge Only Upon Payment In Full:
Reinstatement In Certain Circumstances.  Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments and all Letters of Credit issued under the Credit Agreement
shall have terminated or expired.  If at any time any payment of the principal
of or interest on any Loan, any Reimbursement Obligation or any other amount
payable by any Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a Holder of Guaranteed Obligations in its
discretion), each of the Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.  The parties hereto acknowledge and agree that each of the Guaranteed
Obligations shall be due and payable in the same currency as such Guaranteed
Obligation is denominated but if currency control or exchange regulations are
imposed in the country which issues such currency with the result that such
currency (the “Original Currency”) no longer exists or the relevant Guarantor is
not able to make payment in such Original Currency, then all payments to be made
by such Guarantor hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of payment) of
such payment due, it being the intention of the parties

 

4

--------------------------------------------------------------------------------


 

hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

 

SECTION 6.  General Waivers; Additional Waivers.

 

(A)  General Waivers.  Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

 

(B)  Additional Waivers.  Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

 

(i)  any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;

 

(ii)  (a) notice of acceptance hereof; (b) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of any Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

(iii)  its right, if any, to require the Administrative Agent and the other
Holders of Guaranteed Obligations to institute suit against, or to exhaust any
rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party, or against any Pledged Equity provided by the other Guarantors, or
any third party; and each Guarantor further waives any defense arising by reason
of any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

 

(iv)  (a) any rights to assert against the Administrative Agent and the other
Holders of Guaranteed Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of:  the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the

 

5

--------------------------------------------------------------------------------


 

Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and (d) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)  any defense arising by reason of or deriving from (a) any claim or defense
based upon an election of remedies by the Administrative Agent and the other
Holders of Guaranteed Obligations; or (b) any election by the Administrative
Agent and the other Holders of Guaranteed Obligations under Section 1111(b) of
Title 11 of the United States Code entitled “Bankruptcy”, as now and hereafter
in effect (or any successor statute), to limit the amount of, or any collateral
securing, its claim against the Guarantors.

 

SECTION 7.  Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)  Subordination of Subrogation.  Until the Guaranteed Obligations have been
fully and finally performed and indefeasibly paid in full in cash, the
Guarantors (i) shall have no right of subrogation with respect to such
Guaranteed Obligations, (ii) waive any right to enforce any remedy which the
Holders of Guaranteed Obligations, the Issuing Bank or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and (iii) waive any benefit of, and any right to participate in, any security or
collateral given to the Holders of Guaranteed Obligations, the Issuing Bank and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of any Borrower to the
Holders of Guaranteed Obligations or the Issuing Bank.  Should any Guarantor
have the right, notwithstanding the foregoing, to exercise its subrogation
rights, each Guarantor hereby expressly and irrevocably (i) subordinates any and
all rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and
(ii) waives any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Guaranteed Obligations are indefeasibly paid
in full in cash.  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the other Holders of
Guaranteed Obligations and shall not limit or otherwise affect such Guarantor’s
liability hereunder or the enforceability of this Guaranty, and that the
Administrative Agent, the other Holders of Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(A).

 

(B)  Subordination of Intercompany Indebtedness.  Each Guarantor agrees that any
and all claims of such Guarantor against any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness.  Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all

 

6

--------------------------------------------------------------------------------


 

rights, liens and security interests of such Guarantor, whether now or hereafter
arising and howsoever existing, in any assets of any other Obligor shall be and
are subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated.  If all or any part of the assets of
any Obligor, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in
cash).  Should any payment, distribution, security or instrument or proceeds
thereof be received by the applicable Guarantor upon or with respect to the
Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Loan Document among any Borrower and the
Holders of Guaranteed Obligations, such Guarantor shall receive and hold the
same in trust, as trustee, for the benefit of the Holders of Guaranteed
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Guaranteed Obligations, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Holders of Guaranteed Obligations.  If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same.  Each Guarantor agrees that until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document among any Borrower and the Holders of Guaranteed Obligations have been
terminated, no Guarantor will assign or transfer to any Person (other than the
Administrative Agent) any claim any such Guarantor has or may have against any
Obligor.

 

SECTION 8.  Contribution with Respect to Guaranteed Obligations.

 

(A)  To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each

 

7

--------------------------------------------------------------------------------


 

other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(B)  As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other Guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

 

(C)  This Section 8 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 8 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(D)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(E)  The rights of the indemnifying Guarantors against other Guarantors under
this Section 8 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination of the Credit Agreement,
the Swap Agreements and the Banking Services Agreements.

 

SECTION 9.  Limitation of Guaranty.  Notwithstanding any other provision of this
Guaranty, the amount guaranteed by each Guarantor hereunder shall be limited to
the extent, if any, required so that its obligations hereunder shall not be
subject to avoidance under Section 548 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.  In determining the limitations, if any,
on the amount of any Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

SECTION 10.  Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 11.  Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Company at the address
of the Company set forth in the Credit Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such
Article IX.

 

SECTION 12.  No Waivers.  No failure or delay by the Administrative Agent or any
other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall

 

8

--------------------------------------------------------------------------------


 

operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies provided in this Guaranty,
the Credit Agreement, any Swap Agreement, any Banking Services Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

SECTION 13.  Successors and Assigns.  This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

 

SECTION 14.  Changes in Writing.  Other than in connection with the addition of
additional Subsidiaries, which become parties hereto by executing a supplement
hereto in the form attached as Annex I, neither this Guaranty nor any provision
hereof may be changed, waived, discharged or terminated orally, but only in
writing signed by each of the Guarantors and the Administrative Agent with the
consent of the Required Lenders under the Credit Agreement.

 

SECTION 15.  GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.  CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.

 

(A)  CONSENT TO JURISDICTION.  EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN, AND OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE
RIGHT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN THE CITY OF NEW YORK.

 

(B)  EACH GUARANTOR WHICH IS A FOREIGN SUBSIDIARY (A “FOREIGN GUARANTOR”)
IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS

 

9

--------------------------------------------------------------------------------


 

AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE
REFERRED TO IN CLAUSE (A) ABOVE.  SAID DESIGNATION AND APPOINTMENT SHALL BE
IRREVOCABLE BY EACH SUCH FOREIGN GUARANTOR UNTIL ALL GUARANTEED OBLIGATIONS
PAYABLE BY SUCH FOREIGN GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS
SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH THE PROVISIONS HEREOF AND
THEREOF.  EACH FOREIGN GUARANTOR HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY
SUIT, ACTION OR PROCEEDING OF THE NATURE REFERRED TO IN CLAUSE (A) ABOVE BY
SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN THIS CLAUSE (B); PROVIDED
THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE OF SAID SERVICE UPON SUCH AGENT
SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR MAIL, POSTAGE PREPAID, RETURN
RECEIPT REQUESTED, TO THE COMPANY OR TO ANY OTHER ADDRESS OF WHICH SUCH FOREIGN
GUARANTOR SHALL HAVE GIVEN WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT (WITH A
COPY THEREOF TO THE COMPANY).  EACH FOREIGN GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL CLAIM OF ERROR BY REASON OF ANY SUCH
SERVICE IN SUCH MANNER AND AGREES THAT SUCH SERVICE SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH FOREIGN GUARANTOR IN ANY SUCH
SUIT, ACTION OR PROCEEDING AND SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE
TAKEN AND HELD TO BE VALID AND PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO
SUCH FOREIGN GUARANTOR.  NOTHING HEREIN WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(C)  WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP
ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY
COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
SUCH ACTION.

 

(D)  TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER FROM SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF A
JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS GUARANTY.

 

SECTION 17.  No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

10

--------------------------------------------------------------------------------


 

SECTION 18.  Taxes, Expenses of Enforcement, etc.

 

(A)  Taxes.

 

(i)  All payments by any Guarantor to or for the account of any Lender, the
Issuing Bank, the Administrative Agent or any other Holder of Guaranteed
Obligations hereunder or under any promissory note or application for a Letter
of Credit shall be made free and clear of and without deduction for any and all
Taxes and shall, for the avoidance of doubt, be subject to the applicable
provisions of the Credit Agreement, including, but not limited to, Section 2.17
thereof.  If any Guarantor shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, the Issuing Bank, the
Administrative Agent or any other Holder of Guaranteed Obligations, (a) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 18(A)) such Lender, the Issuing Bank, the Administrative Agent or
any other Holder of Guaranteed Obligations (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(b) such Guarantor shall make such deductions, (c) such Guarantor shall pay the
full amount deducted to the relevant authority in accordance with applicable law
and (d) such Guarantor shall furnish to the Administrative Agent the original
copy of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.

 

(ii)  In addition, the Guarantors hereby agree to pay any present or future
stamp or documentary taxes and any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or under any
promissory note or application for a Letter of Credit or from the execution or
delivery of, or otherwise with respect to, this Guaranty or any promissory note
or application for a Letter of Credit (“Other Taxes”).  For the avoidance of
doubt, each applicable Guarantor shall be entitled to deduct and withhold from
any payment under this Guaranty the amount of any Excluded Taxes required to be
deducted and withheld under applicable law.

 

(iii)  The Guarantors hereby agree to indemnify the Administrative Agent, the
Issuing Bank, each Lender and any other Holder of Guaranteed Obligations for the
full amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 18(A)) paid by the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Guaranteed Obligations and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  Payments due under this
indemnification shall be made within thirty (30) days of the date the
Administrative Agent, the Issuing Bank, such Lender or such other Holder of
Guaranteed Obligations makes demand therefor.

 

(iv)  By accepting the benefits hereof, each Foreign Lender agrees that it will
comply with Section 2.17(e) of the Credit Agreement.

 

(B)  Expenses of Enforcement, Etc.  The Guarantors agree to reimburse the
Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent and the other
Holders of Guaranteed Obligations, which attorneys may be employees of the
Administrative Agent or the other Holders of Guaranteed Obligations) paid or
incurred by the Administrative Agent or any other Holder of Guaranteed
Obligations in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty.

 

SECTION 19.  Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Guaranteed Obligations (including the Administrative Agent) may,
without notice to any Guarantor and regardless of the

 

11

--------------------------------------------------------------------------------


 

acceptance of any security or collateral for the payment hereof, appropriate and
apply in accordance with the terms of the Credit Agreement toward the payment of
all or any part of the Guaranteed Obligations then due and payable (i) any
indebtedness due or to become due from such Holder of Guaranteed Obligations or
the Administrative Agent to any Guarantor, and (ii) any moneys, credits or other
property belonging to any Guarantor, at any time held by or coming into the
possession of such Holder of Guaranteed Obligations (including the
Administrative Agent) or any of their respective affiliates.

 

SECTION 20.  Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each of
the Borrowers and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Guaranteed Obligations (including the Administrative Agent) shall
have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances.  In the event any Holder of
Guaranteed Obligations (including the Administrative Agent), in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations (including the
Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

 

SECTION 21.  Severability.  Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.  Merger.  This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 23.  Headings.  Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

SECTION 24.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given.  The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency.  If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor

 

12

--------------------------------------------------------------------------------


 

agrees, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, in the specified
currency and (b) amounts shared with other Holders of Guaranteed Obligations as
a result of allocations of such excess as a disproportionate payment to such
other Holder of Guaranteed Obligations under Section 2.18 of the Credit
Agreement, such Holder of Guaranteed Obligations (including the Administrative
Agent), as the case may be, agrees, by accepting the benefits hereof, to remit
such excess to such Guarantor.

 

SECTION 25.  Limitation of Liability of German Guarantor.  Nothing in this
Guaranty shall oblige a Guarantor that is a German GmbH Obligor to make a
payment in respect of this Guaranty if and to the extent that this Guaranty
shall secure obligations of such Guarantor’s shareholders and/or affiliated
companies (verbundene Unternehmen) of such shareholder within the meaning of
Section 15 of the German Stock Corporation Act (Aktiengesetz) (other than the
Subsidiaries of such Guarantor) and such payment would cause such Guarantor not
to have sufficient net assets (Reinvermögen) to maintain its stated share
capital (Stammkapital) and as a result cause a violation of Sections 30, 31 of
the German Limited Liability Companies Act (Gesetz betreffend die Gesellschaften
mit beschränkter Haftung).

 

SECTION 26.  Limitation of Liability of Swiss Guarantor.  Nothing in this
Guaranty shall oblige a Guarantor which is a Swiss Subsidiary (a “Swiss
Guarantor”) to make any payment in respect of this Guaranty for any other Loan
Party which is not a Subsidiary of such Swiss Guarantor unless such payments are
limited to the amount of the freely disposable shareholders equity of such Swiss
Guarantor at the time of the enforcement of the obligations and liabilities
under this Guarantor.  The freely disposable shareholder equity shall be
determined in accordance with Swiss law and Swiss accounting principles and
shall correspond to such Swiss Guarantor’s total shareholder equity less the
total of (i) its aggregate share capital and (ii) its statutory reserves
(including reserves for own shares and revaluations as well as for intra-group
loans not complying with market conditions) to the extent such reserves are not
available for distribution at the time of the enforcement of the obligations and
liabilities of such Swiss Guarantor under this Guaranty for the obligations
under the Loan Documents of any other Loan Party which is not a subsidiary of
such Swiss Guarantor, which amount shall be (a) determined on the basis of an
audited annual or interim balance sheet of each Swiss Guarantor, (b) approved by
the auditors of each Swiss Guarantor as distributable amount and (c) approved by
a shareholders’ resolution of each Swiss Guarantor in accordance with the
provisions of the Swiss Code of Obligations.

 

SECTION 27.  Limitation of Liability of Foreign Guarantor.  Notwithstanding
anything contained in this Guaranty to the contrary, no Guarantor which is an
Affected Foreign Subsidiary shall be liable hereunder for any of the Loan made
to, or any other Guaranteed Obligation of, the Company or any Subsidiary
Guarantor which is a Domestic Subsidiary.

 

SECTION 28.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 25 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 25 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for

 

13

--------------------------------------------------------------------------------


 

the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As used herein,
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

SECTION 29.  Counterparts.  This Guaranty may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Guaranty by telecopy, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Guaranty.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Guaranty and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Remainder of Page Intentionally Blank.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

BRUKER AXS GMBH

 

BRUKER DALTONIK GMBH

 

BRUKER OPTIK GMBH

 

BRUKER PHYSIK GMBH

 

BRUKER BIOSPIN AG

 

BRUKER BIOSPIN CORPORATION

 

BRUKER AXS, INC.

 

BRUKER NANO, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to

Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Signature Page to

Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of October 27,
2015, by and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with
any additional Subsidiaries of the Company, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement.  Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty.  By its execution below,
the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company], agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto.  By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this            day of          , 20   .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

By:

 

 

Its:

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

BRUKER CORPORATION

 

COMPLIANCE CERTIFICATE

 

I, the undersigned, [Name of Officer], [Title of Officer] of BRUKER CORPORATION
(the “Company”), a Delaware corporation, do hereby certify, solely in my
capacity as an officer of the Company and not in my individual capacity, on
behalf of the Company, that:

 

1.                                      This Certificate is furnished pursuant
to the Credit Agreement, dated as of October 27, 2015, among Bruker Corporation,
the Foreign Subsidiary Borrowers party thereto, the Lenders and agents party
thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent (as the same may
be amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”).  Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

 

2.                                      I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Company and its
Subsidiaries during the accounting period covered by the attached financial
statements [for quarterly financial statements add: and such financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes];

 

3.                                      The examinations described in paragraph
2 did not disclose, except as set forth below, and I have no knowledge of
(i) the existence of any condition or event which constitutes a Default at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement; and

 

4.                                      Exhibit A attached hereto sets forth
financial data and computations evidencing the Company’s compliance with the
financial covenants set forth in Section 6.10 of the Credit Agreement, all of
which data and computations are true, complete and correct.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Company has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

[           ]

 

(signature page follows)

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in
Exhibit A hereto and the financial statements delivered with this Certificate in
support hereof, are made and delivered this       day of           , 20   .

 

 

BRUKER CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Compliance as of                   , 20    with

Sections 6.10 of the Credit Agreement

 

[FORM TO BE AGREED UPON BETWEEN ADMINISTRATIVE AGENT AND COMPANY]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Bruker Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Bruker Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Bruker Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Bruker Corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time party thereto (collectively with the
Company, the “Borrowers”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrowers and the Administrative Agent, and (2) the undersigned shall have
at all times furnished the Borrowers and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [                    ]
Facsimile: [                          ]](7)

 

With a copy to:

 

[           ]

[           ]

Attention: [                  ]

Facsimile: [                  ]

 

Re:  Bruker Corporation

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bruker Corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
that connection the [undersigned Borrower][Company, on behalf of [Foreign
Subsidiary Borrower],] specifies the following information with respect to such
Borrowing requested hereby:

 

1.                                      Name of Borrower:
                         

 

2.                                      Aggregate principal amount of
Borrowing:(8)                             

 

3.                                      Date of Borrowing (which shall be a
Business Day):                             

 

4.                                      Type of Borrowing (ABR or Eurocurrency):
                            

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(9)                             

 

--------------------------------------------------------------------------------

(7)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(8)  Not less than applicable amounts specified in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

6.                                      Agreed Currency:
                            

 

7.                                      Location and number of the applicable
Borrower’s account or any other account agreed upon by the Administrative Agent
and such Borrower to which proceeds of Borrowing are to be disbursed:
                            

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(9)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

2

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

 

Very truly yours,

 

 

 

[COMPANY,

 

as the Company]

 

[FOREIGN SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603

Attention: [              ]
Facsimile: ([  ]) [  ]-[         ]](1)

 

Re:  Bruker Corporation

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of October 27, 2015
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Bruker Corporation (the “Company”),
the Foreign Subsidiary Borrowers from time to time party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.  The [undersigned Borrower][Company, on behalf of [Subsidiary
Borrower],] hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement that it requests to [convert][continue] an existing Borrowing under
the Credit Agreement, and in that connection the [undersigned Borrower][Company,
on behalf of [Foreign Subsidiary Borrower],] specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1.                                      List Borrower, date, Type, principal
amount, Agreed Currency and Interest Period (if applicable) of existing
Borrowing:                             

 

2.                                      Aggregate principal amount of resulting
Borrowing:                             

 

3.                                      Effective date of interest election
(which shall be a Business Day):                             

 

4.                                      Type of Borrowing (ABR or Eurocurrency):
                            

 

5.                                      Interest Period and the last day thereof
(if a Eurocurrency Borrowing):(2)                             

 

6.                                      Agreed Currency:
                            

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  If request is in respect of Revolving Loans in a Foreign Currency, please
replace this address with the London address from Section 9.01(a)(ii).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[COMPANY,

 

as the Company]

 

[FOREIGN SUBSIDIARY BORROWER,

 

as a Borrower]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------